Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 1 of 250 PageID #:8904




                                                                   EXHIBIT A
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 2 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 3 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 4 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 5 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 6 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 7 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 8 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 9 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 10 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 11 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 12 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 13 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 14 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 15 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 16 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 17 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 18 of 250 PageID #:8904




                                                                   EXHIBIT B
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 19 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 20 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 21 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 22 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 23 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 24 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 25 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 26 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 27 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 28 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 29 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 30 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 31 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 32 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 33 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 34 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 35 of 250 PageID #:8904




                                                                   EXHIBIT C
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 36 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 37 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 38 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 39 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 40 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 41 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 42 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 43 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 44 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 45 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 46 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 47 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 48 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 49 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 50 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 51 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 52 of 250 PageID #:8904




                                                                   EXHIBIT D
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 53 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 54 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 55 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 56 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 57 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 58 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 59 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 60 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 61 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 62 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 63 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 64 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 65 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 66 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 67 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 68 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 69 of 250 PageID #:8904




                                                                   EXHIBIT E
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 70 of 250 PageID #:8904




Order: 2986622                                  Page 1 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 71 of 250 PageID #:8904




Order: 2986622                                  Page 2 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 72 of 250 PageID #:8904




Order: 2986622                                  Page 3 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 73 of 250 PageID #:8904




Order: 2986622                                  Page 4 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 74 of 250 PageID #:8904




Order: 2986622                                  Page 5 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 75 of 250 PageID #:8904




Order: 2986622                                  Page 6 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 76 of 250 PageID #:8904




Order: 2986622                                  Page 7 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 77 of 250 PageID #:8904




Order: 2986622                                  Page 8 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 78 of 250 PageID #:8904




Order: 2986622                                  Page 9 of 19         Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 79 of 250 PageID #:8904




Order: 2986622                                  Page 10 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 80 of 250 PageID #:8904




Order: 2986622                                  Page 11 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 81 of 250 PageID #:8904




Order: 2986622                                  Page 12 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 82 of 250 PageID #:8904




Order: 2986622                                  Page 13 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 83 of 250 PageID #:8904




Order: 2986622                                  Page 14 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 84 of 250 PageID #:8904




Order: 2986622                                  Page 15 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 85 of 250 PageID #:8904




Order: 2986622                                  Page 16 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 86 of 250 PageID #:8904




Order: 2986622                                  Page 17 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 87 of 250 PageID #:8904




Order: 2986622                                  Page 18 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
            Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 88 of 250 PageID #:8904




Order: 2986622                                  Page 19 of 19        Requested By: firstam02, Printed: 8/10/2019 2:11 PM
Doc: 1727219056
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 89 of 250 PageID #:8904




                                                                   EXHIBIT F
   Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 90 of 250 PageID #:8904




Illinois Anti-Predatory
Lending Database
Program
Certificate of Exemption

                                                                iiv iii i ii nun tin vm
                                                                          :tt$12?34C14+

                                                             Doc* 1812734048 Fee $100.0

                                                              RHSP FEE:59.O6 RPRF FEE: si.ee
                                                              KAREN A.YAPBROUGFI
                                                              COOK COUNTY RECORDER or DEEDS

   Report Mortgage                                            DATE: eS.'07?2018 1e:30 All P6: 1 OF 32

         844-768-171

The property identified as:           PIN: 20-03-30:

                                 4_
Address:
Street:          4317-19 $ Michigan Av(/b.
Street line 2:
City: Chicago                         State:                            ZIP Code: 60653


Lender Liberty EBCP, LLC

Borrower: SSDF7 Portfolio I LLC
                                                                  4L.




Loan! Mortgage Amount: $9,200,000.00

 This property is located within the program area and is exempt from the requiremenf4t1b65 ILCS 77170 et seq. because
 it is not owner-occupied.




        46k?2^ Id r
         Old Republic Title
         9601 Southwest Highway
         Oak Lawn, IL 60453




Certificate number: FB60F695-99FE-4C9D-8910-E416DAc42659                           Execution date: 512/2018
       Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                    11/20/19Page:
                                                               Page     91 of 250 PageID #:8904
                                                                  2 of 32




          PREPARED BY AND AFTER
          RECORDING RETURN TO:

/
?tfl
          Jaffe, Rain, Heuer & Weiss, PC
          27777 Franklin, Suite 2500
'tSL      Southfield, Michigan 48334
       )ttenuon: Eric Noveisky, Esq.

                 If

                  ~vr




                                 t   It.

                              MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
                               SECU10y4GREEMENT
                                     dtt
                                                  AND FIXTURE FILING

                                                  A        by

                                             SSDflPORTFOLIO I LLC,
                                           an Illinois li$iti liability company
                                                     ("ltoçtgagor")

                                                             (it
                                                              dr'
                                                            to
                                                                    (..w

                                                LIBERTY EBCP,LL~t,
                                           a Delaware limited liability compafi
                                                    ("Mortgagee")

                                                                                  A)
                                                                                  'Ic)
                                                                                   kw

          ATTENTION: COUNTY CLERK THIS MORTGAGE COVERS GOODSLARE
                                              -                     TIfl OR ARE
          TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIP'14N1Y IS TO BE
          FILED FOR RECORD IN THE RECORDS WHERE MORTGAGES ON REAL tATE ARE
          RECORDED. ADDITIONALLY, THIS MORTGAGE SHOULD BE AI'PRoNffATELY
          INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FIXTURE FILING COVt'.AING
          GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROI'EflTY,
          DESCRIBED HEREIN. THE MAILING ADDRESSES OF THE MORTGAGOR (DEBTOR) AND)
          MORTGAGEE (SECURED PARTY) ARE SET FORTH IN THIS MORTGAGE.

                                                                                              II   V




          4072243.v2
Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                             11/20/19 Page 92 of 250 PageID #:8904
                                                                         Page: 3 of 32




                          MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
                            SECURITY AGREEMENT AND FIXTURE FILING

                 This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECR1TY
   AGREEMENT AND FIXTURE FILING (this "Mortgag&') is made and effective as
                                                                                         of the _day of
 4 May, 2018, SSDF7 PORTFOLIO I LLC, an Illinois limited liability company ("Mortgagor"), having an
 94ress at 1414 E. 62 P1, Chicago, IL 60637, for the benefit of LIBERTY EI3CP, LLC,
                                                                                      a Delaware limited
          company (together with its successors and assigns, "Mortgagg"), having an address at 1500
                                                                                                    JFK
  Bo1Var, Suite 250, Philadelphia, Pennsylvania 19102.

           Li    .,.                         WITNI
            IC>                                 --



                  'WHEREAS, Mortgagor is the fee owner of that certain land located (consisting of
                                                                                                          10
  parcels) in the Ccattvf Cook, State of Illinois and being more fully described, respective
                                                                                             ly, in Exhibit A
  attached hereto (tlfè'li!Aiiid"):

                   WHEREASjftais Mortgage is given in connection with a term loan in the principal sum of
  NINE MILLION TWO HCJF1DflJ THOUSAND AND NO/100 DOLLARS ($9,200,0
                                                                                         00) (the "Loan")
  made by Mortgagee to Mortgagôi4ir uant to that certain Term Loan Agreement dated as
                                        ;                                                of the date hereof
  (as the same may he amended, restadreplaced, supplemented or otherwise modified from
                                                                                              time to time,
  the '      Agreement") and evidendS by certain Secured Promissory Note in the principal amount
                                                                                                         of
  the Loan, dated the date hereof made by iøtpfagor to Mortgagee (such note, as the
                                                                                    same may be amended,
  restated, replaced, supplemented, consolidWCs,yered or otherwise modified from time
                                                                                            to time, being
  hereinafter referred to as the "Note");
                                                (

                 WHEREAS, Mortgagor desires to se6uØtIie payment of the Debt (as hereinafter defined)
  and the performance of all of its obligations under the 4'4otçjlie Loan Agreement and
                                                                                        the other Loan
  Documents (as hereinafter defined); and
                                                               ft

                    WHEREAS, this Mortgage is given pursuant to tcjeLcan Agreement, and
                                                                       `                             payment,
  fulfillment, and performance by Mortgagor of its obligations thër$Ier and under
                                                                                              the other Loan
  Documents are secured hereby, and each and every term and provisidpfeth Loan Agreemen
                                                                                                     t and the
  Note, including the rights, remedies, obligations, covenants.
                                                                       conditions<greenients. indemnities,
  representations and warranties of the parties therein, are hereby incorporated hyitfqrence
                                                                                             herein as though
  set forth in full and shall be considered a part of this Mortgage; (the      an AVëeipent. the Note, this
  Mortgage, that certain additional Mortgage, Assignment of Leases and Rents, S6euiiiy
                                                                                               Agreement and
  Fixture Filing of even date herewith made by Mortgagor in favor of Mortgagethose
                                                                                                  two certain
  Assignment of Leases and Rents of even date herewith made by Mortgagor in fay.M,Mor
                                                                                                       tgagee
  (collectively, the "Assignment of Leases") and all other documents evidencing or
                                                                                             securfntDebt or
  delivered in connection with the making of the Loan, as the same may be amended, restated
                                                                                                    replaced,
  supplemented or otherwise modified from time to time, are hereinafter referred to collectively
                                                                                                    as th&ton
  Documents").
                                                                                                       "


                 NOW THEREFORE, in consideration of the making of the Loan by Mortgagee to
  Mortgagor and the covenants, agreements, representations and warranties set forth
                                                                                    in this Mortgage.
  Mortgagor intending to be legally bound:
Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                             11/20/19Page:
                                                        Page     93 of 250 PageID #:8904
                                                           4 of 32




                                                      ARTICLE I

                                              GRANTS OF SECURITY

                         Section 1.1     Progeny Mortgaged. Mortgagor does hereby irrevocably mortgage, grant,
       bargain, sell, pledge, assign, warrant, transfer and convey to Mortgagee and its successors and assigns (to
tJ) ,the extent assignable) all of Mortgagor's right, title and interest to the following property, rights, interests
   Qatiq estates now owned, or hereafter acquired by Mortgagor (collectively, the "Property'):

                      (a)      Land. The Land;

                   ,4b)      Additional Land. All additional lands, estates and development rights hereafter
     acquired by.Mqkgagor for use in connection with the Land and the development of the Land and all
     additional Iandsd estates therein which may, from time to time, by supplemental mortgage or otherwise
     be expressly madL5i4bject to the lien of this Mortgage;

                              l•iwrovcments. The buildings, structures, fixtures, additions, enlargements,
     extensions, modificationst r4airs, replacements and improvements now or hereafter erected or located on
     the Land (collectively, the tIiiffircwcments");

                              Easements ~,A)l easements, rights-of-way or use, rights, strips and gores of land,
     streets, ways, alleys, passages, sewepthts, water, water courses, water rights and powers, air rights and
     development rights, and all estates, riaI) titles, interests, privileges, liberties, servitudes, tenements,
     hereditaments and appurtenances of any nttifwhatsoever, in anyway now or hereafter belonging, relating
     or pertaining to the and and the lmp?5Ven1,efft; and the reversion and reversions, remainder and
     remainders, and all land lying in the bed of any street road or avenue, opened or proposed, in front of or
     adjoining the Land, to the center line thereof and all,x14vjstates, rights, titles, interests, dower and rights of
     dower, curtesy and rights of curtesy, property, possesIioplaiin and demand whatsoever, both at law and
     in equity, of Mortgagor of, in and to the Land and the lri  proyejiicats,
                                                                     ,            and every part and parcel thereof,
     with the appurtenances thereto;

                              Equipment. All "equipment," as such tFtjs defined in Article 9 of the Uniform
     Commercial Code, as adopted and enacted by the state or states wl(ef)qy of the Property is located (the
     "Uniform Commercial Code"), now owned or hereafter acquired b7çirtgagor, which is used at or in
     connection with the Improvements or the Land or is located thereon ort1?eini(ipcluding, but not limited
     to, all machinery, equipment, furnishings, and electronic data-processing and tlir office equipment now
     owned or hereafter acquired by Mortgagor and any and all additions, substitutionrah replacements of any
     of the foregoing), together with all attachments, components, parts, equipment ah, accessories installed
     thereon or affixed thereto (collectively, the "Equipment"). Notwithstanding the ibtojng, Equipment
     shall not include any property belonging to tenants tinder Leases except to the extent thth.Mortgagor shall
     have any right or interest therein,                                                          -

                       (I)     Fixtures. All Equipment now owned, or the ownership of which is
     acquired, by Mortgagor which is so related to the Land and Improvements forming part of the PropeY4nhtq
     it is deemed fixtures or real property tinder the law of the particular state in which the Equipment is locatqd, j
     including, without limitation, all building or construction materials intended for constructiooç
     reconstruction, alteration or repair of or installation on the Property, construction equipment, appliances.
     machinery, plant equipment, fittings, apparatuses, fixtures and other items now or hereafter attached to,          ?')'
     installed in or used in connection with (temporarily or permanently) any of the Improvements or the Land.
     including, but not limited to, engines, devices for the operation of pumps. pipes, plumbing. cleaning, call
     and sprinkler systems, fire extinguishing apparatuses and equipment, heating, ventilating, plumbing,



                                                            -2-
     Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                  11/20/19Page:
                                                             Page   94 of 250 PageID #:8904
                                                                5of32




          laundry, incinerating, electrical, air conditioning and air cooling equipment and systems, gas and electric
          machinery, appurtenances and equipment, pollution control equipment, security systems, disposals,
        dishwashers, refrigerators and ranges, recreational equipment and facilities of all kinds, and water, gas,
        electrical, storm and sanitary sewer facilities, utility lines and equipment (whether owned individually or
/
t5      jointly with others, and, if owned jointly, to the extent of Mortgagor's interest therein) and all other utilities
        whether or not situated in easements, all water tanks, water supply, water power sites, fuel stations, fuel
   l/   t anks, fuel supply, and all other structures, together with all accessions, appurtenances, additions,
      çpacements, betterments and substitutions for any of the foregoing and the proceeds thereof (collectively,
        UEixtures"). Notwithstanding the foregoing, Fixtures shall not include any property which tenants are
        en4lEd tp remove pursuant to Leases except to the extent that Mortgagor shall have any right or interest
          there inf'

                                     Personal Prooerty. All right, title, and interest of Mortgagor in (I) the property and
          interests in the4f*Rerty described on Exhibit B attached hereto and incorporated herein by reference, (ii)
          all other persondt44operty, now or hereafter owned by Mortgagor whether or not located on or used in
          connection with th&l*nd or the Improvements, (iii) all other rights and interests of Mortgagor now or
          hereafter held in persd•pjperty whether or not located on or used in connection with the Land or the
          Improvements, (iv) all perspi!property and rights and interests in personal property of similar type or kind
          hereafter acquired by Mortgabr. (v) all right, title and interest of Mortgagor in and to any personal property
          which may be subject to any seJi$y)nterests, as defined in the Uniform Commercial Code, superior in
          lien to the lien of this Mortgage andtj4)aIl proceeds of the foregoing (such personal property and proceeds,
          collectively, the "Personal Property')fNq}withstanding the foregoing, Personal Property shall not include
          any property belonging to tenants under lj$çs except to the extent that Mortgagor shall have any right or
           interest therein;

                            (h)      Leases and Rents. All lbase.      other agreements affecting the use, enjoyment or
           occupancy of the Land and the Improvements hereo1r or hereafter entered into, whether before or after
           the filing by or against Mortgagor of any petition for eF4sinder II U.S.C. § 101 et seq., as the same may
           be amended from time to time (the "Bankruptcy Code") icoljucvely, the "Leases") and all right, title and
           interest of Mortgagor, its successors and assigns therein and ôteMunder, including, without limitation, cash
           or securities deposited thereunder to secure the performance bh,è,jessees of their obligations thereunder
           and all rents, additional rents, revenues, issues and profits (incL44     all oil and gas or other mineral
           royalties and bonuses) from the Land and the Improvements whethdpW or accruing before or after the
           filing by or against Mortgagor of any petition for relief under the Bth1r,uptcy Code (collectively, the
           "Rents") and all proceeds from the sale or other disposition of the Leaseandight to receive and apply
           the Rents to the payment of the Obligations;

                             (I)     Condemnation Awards. All awards or payments,.including .perest thereon, which
           may heretofore and hereafter be made with respect to the Property, whether from ththe4rcise of the right
           ofeminent domain (includingbut not limited to anytransfer made in lieu olor in anticipatiqifØ.ftheexercise
           of the right), or for a change of grade, or for any other injury to or decrease in the value of'ihroperty;

                           Q)      Insurance Proceeds. All proceeds in respect of the Properly under any ii;qnçe
           policies covering the Property, including, without limitation, the right to receive and apply the proc ds of,
           any insurance.judgments. or settlements made in lieu thereof, for damage to the Property;

                            (k)    Tax Certiorari All refunds rebates or credits in connection with reduction in teal
           estate taxes and assessments charged against the Property as a result of tax certiorari or any applications or
           proceedings for reduction;




                                                                 -3-
   Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                11/20/19Page:
                                                           Page     95 of 250 PageID #:8904
                                                              6 of 32




                          (I)      Rights. The right, in the name and on behalf of Mortgagor, to appear in and defend
        any action or proceeding brought with respect to the Property and to commence any action or proceeding
        to protect the interest of Mortgagee in the Property;

'fl                           (iii)   Agreements. All agreements (including, without limitation, all management
           agreements) contracts, certificates, instruments, franchises, permits, licenses, plans, specifications and
  w!.y .1rpther documents, now or hereafter entered into, and all rights therein and thereto, respecting or pertaining
        t4he use, occupation, construction, management or operation of the Land and any part thereof and any
           thfrgyenients or respecting any business or activity conducted on the Land and any part thereof and all
           rig/iitIj and interest of Mortgagor therein and thereunder, including, without limitation, the right, upon
           the harnjng of any default hereunder, to receive and collect any sums payable to Mortgagor thereunder;

                               Trademarks. All tradenanies, trademarks, serviceniarks, logos, copyrights,
        goodwill, booW)nd records and all other general intangibles relating to or used in connection with the
        operation of the mee.rty;

                             &)rnceeds. All proceeds of any of the foregoing, including, without limitation,
         proceeds of insurance thtdC*ndemnation awards, whether cash, liquidation or other claims or otherwise;
         and

                                 Other RI       4ny and all other rights of Mortgagor in and to the items set forth
         in Subsections (a) through (o) above.(,)

                         AND without limiting antftJw other provisions of this Mortgage, to the extent permitted
         by applicable law, Mortgagor expressly Snts?t1ortgagee, as secured party, a security interest in the
         portion of the Property which is or may be subjeqjto the provisions of the Unilbrm Commercial Code
         which are applicable to secured transactions; it bctnupderstood and agreed that the Improvements and
         Fixtures are part and parcel of the Land (the Land, thd htjfrvenients and the Fixtures collectively referred
         to as the "Real Property") appropriated to the use thenlof n4 whether affixed or annexed to the Real
         Property or not, shall for the purposes of this Mortgage b deemed conclusively to be real estate and
         mortgaged hereby.

                          Section 1.2    Assignment of Rents. Mortgagor fLéFbfrabsolutely and unconditionally
         assigns to Mortgagee all of Mortgagor's right, title and interest in andllcurrent and future Leases and
         Rents; it being intended by Mortgagor that this assignment constitutes VIces7A\absolute assignment and
         not an assignment for additional security only. Nevertheless, subject to th     rtiis of the Assignment of
         Leases and Section 7.1(h) of this Mortgage, Mortgagee grants to Mortgagor a r opable license to collect,
         receive, use and enjoy the Rents. Mortgagor shall hold the Rents, or a portion thereojZqcient to discharge
         all current sums due on the Debt, for use in the payment of such sums.

                          Section 1.3      Security Agreement. This Mortgage is both a real proper      l,       and
         a "security agreement" within the meaning of the Uniform Commercial Code. The Property11lUdes both
         real and personal property and all other rights and interests, whether tangible or intangible in
         Mortgagor in the Properly. By executing and delivering this Mortgage, Mortgagor hereby gi'pt. tq\
         Mortgagee, as security for the Obligations (hereinailer defined), a security interest in the Fixtures. i$è      ;,
         Equipment, the Personal Property and other property constituting the Property to the full extent that tc'
         Fixtures. the Equipment, the Personal Property and such other property may he subject to the Uniform                 -


         Commercial Code (said portion of the Property so subject to the Uniform Commercial Code being called         'f'V
         the "Collateral"). Ifan Event of Default shall occttr and be continuing, Mortgagee, in addition to any other
         rights and remedies which it may have, shall have and may exercise immediately and without demand. any
         and all rights and remedies granted to a secured party upon default tinder the Uniform Commercial Code,



                                                              -4-
               Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                             11/20/19    Page 96 of 250 PageID #:8904
                                                                       Page: 7 of 32




                   including, without limiting the generality of the foregoing, the right to take possession of the Collateral or
                   any part thereof, and to take such other measures as Mortgagee may deem necessary for the care, protection
                   and preservation of the Collateral. Upon request or demand of Mortgagee after the occurrence and during
't,                the continuance of an Event of Default, Mortgagor shalt, at its expense, assemble the Collateral or cause
      -
          /
          t'b      the Collateral to be assembled and make it available to Mortgagee at a convenient place (at the Land if
                   tangible property) reasonably acceptable to Mortgagee. Mortgagor shall pay to Mortgagee on demand any
              /). nd all expenses, including reasonable legal expenses and attorneys' fees, incurred or paid by Mortgagee
               "t3jprotecting its interest in the Collateral and in enforcing its rights hereunder with respect to the Collateral
                             occurrence and during the continuance of an Event of Default. Any notice of sale, disposition or
                   otUetntçnded action by Mortgagee with respect to the Collateral sent to Mortgagor in accordance with the
                   proviskptaJ1ereof at least ten (10) days prior to such action, shall, except as otherwise provided by
                   applicalIe - lawhconstitute reasonable notice to Mortgagor. The proceeds of any disposition of the
                   Collateral, dat' part thereof, may, except as otherwise required by applicable law, be applied by
                   Mortgagee to théayment of the Debt in such priority and proportions as Mortgagee in its discretion shall
                   deem proper. Th4incipaI place of business of Mortgagor (Debtor) is as set forth on page one hereof and
                   the address of Mor ae(Secured Party) is as set forth on page one hereof.

                                     Section i.4CJ Fixture Filing. From the date of its recording, this Mortgage shall be
                    effective as a fixture fnancm statement within the purview of Section 9-502(b) of the Illinois Uniform
                    Commercial Code (as amended4ip. ijdne to time) with respect to the Property and the goods described
                    herein, which goods are or are tob4epie fixtures related to the Property. The addresses of Mortgagor
                    (Debtor) and Mortgagee (Secured Petty) a pe set forth below. This Mortgage is to be flied for recording
                    with the Recorder of Deeds of the count         counties where the Property is located. For this purpose,
                     the following information is set forth.

                                              Name and Address of

                                              SSDF7 Portfolio I LLC
                                              1414 13. 62ND P1., Chicago, IL 60 37,,1`

                                              Name and Address of Secured Party:         4p
                                                                                          It0

                                              Liberty EBCP, LLC
                                              1500 JFK Boulevard, Suite 250, Philadelphia, %19I0

                                              This document covers goods which are or are to hecoidqfmtures.

                                              Debtor is the record owner of the Land.

                                              Debtor's chief executive office is located in the State of Illinois.


                                     (0       Debtor's state of formation is Illinois.

                                      (g)     Debtors exact legal name is as set forth in the first paragraph of this Mortgage

                                      (Ii)    Debtor's organizational identification number is 06839975.

                                      (i)     Debtor agrees that:




                                                                           -5-
     Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                  11/20/19Page:
                                                             Page     97 of 250 PageID #:8904
                                                                8 of 32




                                 (I)   Where Properly is in possession of third party, Mortgagor will join with
                          Mortgagee in notifying the third party of Mortgagee's interest and obtaining an
                          acknowledgment from the third party that IL is holding the Property for the benefit of
                          Mortgagee;
'S
 t'
 I
                                           Mortgagor will cooperate with Mortgagee in obtaining control with
     7)                   respect to Property consisting of: deposit accounts, investment property, letter of credit
                          rights and electronic chattel paper; and

                                           Until the Indebtedness is paid in lull, Mortgagor will not change the stale
                          where it is located or change its company name without giving Mortgagee at least thirty
                  zd      (30) days prior written notice in each instance.
                     I')
                          $Qtion 1.5         Pledges of Monies Held. Mortgagor hereby pledges to Mortgagee any
          and all monies ndl417hereaftcr held by Mortgagee or on behalf ol'Mortgagee in connection with the Loan.
          including, withoutiffr'r(qon, any sums deposited in the Collateral Account and Net Proceeds, as additional
          security for the ObligaIthprsil expended or applied as provided in this Mortgage.
                                        A,
                                       V
                                            p    CONDITIONS TO GRANT

                           TO HAVE AND'PLD the above granted and described Property unto and to the use
          and benefit of Mortgagee and its Ric dØbrspnd assigns, forever;
                                                   "a
                           PROVIDED, 110                   presents are upon the express condition that, if Mortgagor
          shall well and truly pay to Mortgagee the Dbt at    fitand in the manner provided in the Note, the Loan
          Agreement and this Mortgage, shall well and                     the Other Obligations as set forth in this
          Mortgage and shall well and truly abide by and cdbØiçwith each and every covenant and condition set
          forth herein and in the Note, the Loan Agreement anLUkther Loan Documents, these presents and the
          estate hereby granted shall cease, terminate and be void; Ovid d, however, that Mortgagor's obligation to
          indemnify and hold harmless Mortgagee pursuant to the pro94sièns hereof and the other Loan Documents
          shall survive any such payment or release.

                                                        ARTICLE 2

                                           DEBT AND OBLIGATIONS SECUREb'

                           Section 2.1     Debt. ']'his Mortgage and the grants, assignm€:and transfers made in
          Article 1 are given for the purpose of securing the Loan, with interest thereon based on the terms of the
          Note and the Loan Agreement (the "Debt").

                         Section 2.2    Other Obligations. This Mortgage and the grants, astkcients and
          transfers made in Article I are also given for the purpose of securing the fol!owingt(tti&Other
          Obligations");

                                  the performance of all other obligations ol'Mortgagor contained herein;
                                                                                                              "PS
                                the performance ol'each obligation ol'Mortgagor containcd in the Loan Agreement  t'
          and any other Loan Document; and




                                                             -6-
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19     Page 98 of 250 PageID #:8904
                                             1812734048 Page: 9 of 32




                    (c)      the performance of each obligation of Mortgagor contained in any renewal,
   extension, amendment, modification, consolidation, change of, or substitution or replacement for, all orally
   part of the Note, the Loan Agreement or any other Loan Document.

                   Section 2.3   Debt and Other Obligations. Mortgagor's obligations for the payment of
    the Debt and the performance of the Other Obligations shall be referred to collectively herein as the



                                                    ARTICLE 3

                                         MORTGAGOR COVENANTS

                .gS)4ortgagor covenants and agrees that:

                           3.1    Payment of Debt. Mortgagor will pay the Debt at the time and in the
    manner provided i fll,oan Agreement, the Note and this Mortgage.
                         S.'
                    Section        Incorporation by Reference. All the covenants, conditions and agreements
                                41
    contained in (a) the Loan Ar(em,pnt, (b) the Note and (c) all and any of the other Loan Documents, are
    hereby made a part of this Mo       o the same extent and with the same force as if fully set forth herein.

                    Section 3.3      instrèe.      Mortgagor shall obtain and maintain, or cause to be
    maintained, in full force and effect at aI âpes insurance with respect to Mortgagor and the Property as
    required pursuant to the can Agreement''/_t'


                     Section 3.4      Maintenance of., pfoperty. Mortgagor shall cause the Property to be
    maintained in a good and safe condition and repait(4be improvements, the Fixtures, the Equipment and
    the Personal Property shall not be removed, dernired or materially altered (except for normal
    replacement of the Fixtures, the Equipment or the PersoHa4 Prp;rty, tenant finish and refurbishment of the
    Improvements) without the consent of Mortgagee. Mortgagc ' I s hall promptly repair, replace or rebuild any
    part of the Property which may be destroyed by any Casualt '5t1igconie damaged, worn or dilapidated or
    which may be affected by any Condemnation, and shall complefEhØ pay for any structure at any time in
    the process of construction or repair on the Land.

                   Section 3.5      Waste. Mortgagor shall not commit orsAf t e r ,any waste of the Property or
   make any change in the use of the Prope rt y which will in any way materiaif9&rease the risk of fire or
   other hazard arising out of the operation of the Property, or take any action th$gt invalidate or allow
   the cancellation of any Policy, or do or permit to be done thereon anything that mQiny way materially
   impair the value of the Property or the security of this Mortgage. Mortgagor will dgy4thout the prior
   written consent of Mortgagee, permit any drilling or exploration for or extraction, remlmr
                                                                                           c&a production
   of any minerals from the surface or the subsurface of the Land, regardless of the depth therebiflhe method
   of mining or extraction thereof.

                    Section 3.6       Payment for Labor and Materials.

                     (a)     Mortgagor will promptly pay when due all bills and costs for labor, iarerials. at
    specifically fabricated materials (collectively, "Labor and Material Costs") incurred in connection with
    the Property and never permit to exist beyond the due date thereof in respect of the Property or any part
    thereof any lien or security interest, even though inferior to the liens and the security interests hereof. and
    in any event never permit to be created or exist in respect of the Property or any part thereof any other or




                                                         -7-
     Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                   11/20/19    Page 99 of 250 PageID #:8904
                                                             Page: 10 of 32




        additional lien or security interest other than the liens or security interests hereof except for the Permitted
        Encumbrances.
/f
                           (b)      Alter prior written notice to Mortgagee, Mortgagor, at its own expense, may
        contest by appropriate legal proceeding, promptly initiated and conducted in good faith and with due
        diligence, the amount or validity or application in whole or in part of any of the Labor and Material Costs,
        provided that (i) no Event of Default has occurred and is continuing under the Loan Agreement, the Note,
      Q,t his Mortgage or any of the other Loan Documents, (ii) Mortgagor is permitted to do so tinder the provisions
        6'e4ity pther mortgage, deed of trust or deed to secure debt affecting the Properly, (iii) such proceeding shall
         supede collection ofthe Labor and Material Costs from Mortgagor and from the Property or Mortgagor
         shall h.paid all of the Labor and Material Costs under protest, (iv) such proceeding shall be permitted
         under arid.'bcçqnducted in accordance with the provisions of any other instrument to which Mortgagor is
         subject and gFh4Pnot constitute a default thereunder, (v) neither the Property nor any part thereof or interest
         therein will be it'ager of being sold, forfeited, terminated, canceled or lost, and (vi) Mortgagor shall have
         furnished the seurjiy. as may be required in the proceeding, or as may be reasonably requested by
         Mortgagee to insui€tl%payment of any contested Labor and Material Costs, together with all interest and
         penalties thereon,          >'z

                          Section 3.1 P' jfformance of Other Agreements. Mortgagor shall observe and perform
         each and every term, covenant4aprqvision to be observed or performed by Mortgagor pursuant to the
         Loan Agreement, any other Loan 4$üient and any other agreement or recorded instrument affecting or
         pertaining to the Property and any art½etImnts, modifications or changes thereto.

                           Section 3.8      Change WoName. Identity or Structure. Mortgagor shall not change
         Mortgagor's name, identity (including it' tradfl'3mc or nam es) or, if not an individual, Mortgagor's
         corporate, partnership or other structure without\fir(a) notifying Mortgagee of such change in writing at
         least thirty (30) days prior to the effective date olsfficl',elange, (b) taking all action required by Mortgagee
         for the purpose of perfecting or protecting the lien andsfrity interest of Mortgagee and (e) in the case of
         a change in Mortgagor's structure, without first obtafthinw9e prior written consent of Mortgagee.
         Mortgagor shall promptly notify Mortgagee in writing of ay d'hange in its organizational identification
         number. If Mortgagor does not now have an organizational 1d$n)ification number and later obtains one,
         Mortgagor shall promptly notify Mortgagee in writing of sueltprganizational identification number.
         Mortgagor shall execute and deliver to Mortgagee, prior to or contejrneously with the effective date
         of any such change, any financing statement or financing statement 4pge required by Mortgagee to
         establish or maintain the validity, perfection and priority of the securfr5 into           granted herein. At the
         request of Mortgagee, Mortgagor shall execute a certificate in form satisla6tq%io Mortgagee listing the
         trade names under which Mortgagor intends to operate the Property, and repre êrØJjig and warranting that
         Mortgagor does business under no other trade name with respect to the Property.        C.
                                                          ARTICLE 4                                    cv
                                            OBLIGATIONS AND RELIANCES

                          Section 4.1   Relationship of Mortgagor and Mortgagee. The relationship buéei
         Mortgagor, on the one hand, and Mortgagee, on the other, is solely that of debtor and creditor. aM)
         Mortgagee has no fiduciary or other special relationship with Mortgagor, and no term or condition of ar3'
         of the Loan Agreement, the Note, this Mortgage and the other Loan Documents shall be construed so as to
                                                                                                                             f
         deem the relationship between Mortgagor, on the one hand. and Mortgagee, on the other, to be other than
         that of debtor and creditor.




                                                                -8-
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19     Page 100 of 250 PageID #:8904
                                             1812734048 Page: 11 of 32




                   Section 4.2       No Reliance on Mortgagee. The general partners, members, principals
   and (if Mortgagor is a trust) beneficial owners of Mortgagor, as applicable, are experienced in the ownership
   and operation of properties similar to the Property, and Mortgagor and Mortgagee are relying solely upon
   such expertise and business plan in connection with the ownership and operation of the Property.
   Mortgagor is not relying on Mortgagee's expertise, business acumen or advice in connection with the
   Property.

                       Section 4.3   No Mortgagee Obligations.

                    (a)     Notwithstanding the provisions of Subsections 1.1(h) and (in) or Section 1.2,
    Mortgag.ac. is not undertaking the performance of (i) any obligations under the Leases; or (ii) any
    obligatin with respect to such agreements, contracts, certificates, instruments, franchises, permits,
    trademarks,rliècfscs and other documents.
                   -

                             By accepting or approving anything required to be observed, performed or fulfilled
    or to be given to N6rtagee pursuant to this Mortgage, the Loan Agreement, the Note or the other Loan
    Documents, including; itout limitation, any officer's certificate, balance sheet, statement of profit and
    loss or other financial suttirint, survey, appraisal, or insurance policy, Mortgagee shalt not be deemed to
    have warranted, consentedt.6'flr affirmed the sufficiency, the legality or effectiveness of same, and such
    acceptance or approval thereoPJSl not constitute any warranty or affirmation with respect thereto by
    Mortgagee.
                                         'C.
                     Section 4.4     Reliancet)4ortgagor recognizes and acknowledges that in accepting the
    Loan Agreement, the Note, this Mortgaé)pd the other Loan Documents. Mortgagee is expressly and
    primarily relying on the truth and accuracy of tltarraniies and representations set forth in Section 8 of
    the Loan Agreement without any obligationktp)vestigate the Property and notwithstanding any
    investigation of the Property by Mortgagee; that subbfrl4ance existed on the part of Mortgagee prior to the
    date hereof, that the warranties and representations ar1dterial inducement to Mortgagee in making the
    Loan; and that Mortgagee would not be willing to make 'tIe l#at and accept this Mortgage in the absence
    of the warranties and representations as set forth in Section gof the Loan Agreement.

                                                   ARTICLE S

                                          FURTHER ASSURANCES

                      Section 5.1      Recording of Mortgage, etc. Mortgagor forthifl,upon the execution and
    delivery of this Mortgage and thereafter, from time to time, will cause this Md4aç\and any of the other
    Loan Documents creating a lien or security interest or evidencing the lien hereo14p.jij the Property and
    each instrument of further assurance to be filed, registered or recorded in such marm' z4ç4 in such places
    as maybe required by any present or future law in order to publish notice oland fully to re1ci and perfect
                                                                                                  ,11
    the lien orsecurity interest hereof upon, and the interest of Mortgagee in, the Property. Mo'? gor will pay
    all taxes, filing, registration or recording fees, and all expenses incident to the prep arati&it*ecution,
    acknowledgment and/or recording of the Note, this Mortgage, the other Loan Documents, any Ric or
    mortgage supplemental hereto, any security instrument with respect to the Property and any instrument of
    further assurance, and any modification or amendment of the foregoing documents, and all federal, sta1. /3
    county and municipal taxes, duties, imposts, assessments and charges arising out of or in connection withT1
    the execution and delivery of this Mortgage, any deed of trust or mortgage supplemental hereto, any security
    instrument with respect to the Property or any instrument of further assurance and any modification or
    amendment of the foregoing documents, except where prohibited by law so to do.




                                                        -9-
        Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19     Page
                                                     1812734048 Page:      101 of 250 PageID #:8904
                                                                      12 of 32




                            Section 5.2     Further Acts, etc. Mortgagor will, at the cost of Mortgagor, and without
            expense to Mortgagee, do, execute, acknowledge and deliver all and every such further acts, deeds,
            conveyances, deeds of trust, mortgages, assignments, notices of assignments, transfers and assurances as
(   /
            Mortgagee shall, from time to time, reasonably require, for the better conveying, assigning or transferring
            unto Mortgagee the property and rights hereby mortgaged, deeded, granted, bargained, sold, conveyed,
    C )
            confirmed, pledged, assigned, warranted and transferred or intended now or hereafter so to be, or which
         A,
        J jylorigagor may be or may hereafter become bound to convey or assign to Mortgagee, or for carrying out
          Q4w)ntention or facilitating the performance of the terms of this Mortgage or for filing, registering or
            kè4r4Ipg this Mortgage, or for complying with all Legal Requirements relating to Mortgagor's grant of
            thiitbrgage to Mortgagee. Mortgagor, on demand, will execute and deliver, and in the event it shall fail
             to so e.16 cute and deliver, hereby authorizes Mortgagee to execute in the name of Mortgagor or without the
             signatur&'d'f Mortgagor to the extent Mortgagee may lawfully do so, one or more financing statements
             (including, fth*ut limitation, initial financing statements and amendments thereto and continuation
             statements) witlf$vithout the signature of Mortgagor as authorized by applicable law, to evidence more
             effectively the ssutjly.interest of Mortgagee in the Property. Mortgagor also ratifies its authorization for
             Mortgagee to hav€t.fTk any like initial financing statements, amendments thereto and continuation
                                        pflw date of this Mortgage. Mortgagor grants to Mortgagee an irrevocable power
             statements, if filed pri& lo
             of attorney coupled with aiiI Jilerest for the purpose of exercising and perfecting any and all rights and
             remedies available to MortMfèep1aw and in equity, including without limitation such rights and remedies
             available to Mortgagee pursuaii/iDJJs Section 5.2. To the extent not prohibited by applicable law,
             Mortgagor hereby ratifies all acts 14tgpgee has lawfully done in the past or shall lawfully do or cause to
             be done in the future by virtue of suchpbwpr of attorney.

                              Section 5.3

                                       If any law is enacted ord?pd or amended after the date of this Mortgage which
             deducts the Debt from the value of the Property 1olktl&eurpose of taxation or which imposes a tax, either
             directly or indirectly, on the Debt or Mortgagee's intàe441..the Property, Mortgagor will pay the tax, with
             interest and penalties thereon, if any. If Mortgagee is adviseby counsel chosen by it that the payment of
             tax by Mortgagor would be unlawful or taxable to Mortgagèç,pP u nenforceable or provide the basis for a
             defense of usury then Mortgagee shall have the option by writterfit jcc of not less than one hundred twenty
                                                                                 ,
             (120) days to declare the Debt immediately due and payable.
                                                                                   ?
                                        Mortgagor will not claim or demand or be efiUtpd to any credit or credits on
              account of the Debt for any part of the Taxes or Other Charges assesse gagNhe Property, or any part
              thereof, and no deduction shall otherwise be made or claimed from the asseäsedhqlue of the Property, or
              any part thereof, for real estate tax purposes by reason of this Mortgage or the   iM.4fsuch claim, credit
              or deduction shall be required by law, Mortgagee shall have the option by writtent44t ise ofnot less than
              one hundred twenty (120) days to declare the Debt immediately due and payable.

                                       If at anytime the United States of America, any State thereof orin(ibdivision
              of any such State shall require revenue or other stamps to be affixed to the Note, this Mortga'ear any of
              the other Loan Documents or impose any other tax or charge on the same, Mortgagor will pay for tIidame,
              with interest and penalties thereon, if any.

                               Section 5.4     Splitting of Mortgage This Mortgage and the Note shall, at any time
              the same shall be fully paid and satisfied, at the sole election of Mortgagee, be split or divided into two or
              more Notes and two or more security instruments, each of which shall cover all or a portion of the Property
              to be more particularly described therein. To that end. Mortgagor, upon written request of Mortgagee, shall
              execute, acknowledge and deliver, or cause to be executed, acknowledged and delivered by the then owner
              of the Property, to Mortgagee and/or its designee or designees substitute Notes and security instruments in
      Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                   11/20/19Page:
                                                              Page   102 of 250 PageID #:8904
                                                                 13of32




            such principal amounts, aggregating not more than the then unpaid principal amount of the Note, and
            containing terms, provisions and clauses similar to those contained herein and in the Note, and such other
            documents and instruments as may be required by Mortgagee.
/
'fl                           Section 5.5       Replacement Documents. Upon receipt of an affidavit of an officer of
    'f4      Mortgagee as to the loss, theft, destruction or mutilation of the Note or any other Loan Document which is
          j~ pot of public record, and, in the case of any such mutilation, upon surrender and cancellation of such Note
          çdLother Loan Document, Mortgagor will issue, in lieu thereof, a replacement Note or other Loan
             E04tQ1;nt, dated the date of such lost, stolen, destroyed or mutilated Note or other Loan Document in the
             sarn4riteipal amount thereof and otherwise of like tenor.

                                                           ARTICLE 6

                                               DUE ON SALE/ENCUMBRANCE

                            Sedi46.l         Mortgagee Reliance. Mortgagor acknowledges that Mortgagee has
            examined and relied oMtperienee of Mortgagor and its general partners, members, principals and (if
            Mortgagor is a trust) bècifi1al owners, as applicable, in owning and operating properties such as the
            Property in agreeing to makttlSekcan, and will continue to rely on Mortgagor's ownership of the Property
            as a means of maintaining the'..4Jpçof the Property as security for repayment of the Debt and the
            performance of the Other Obligati%4, Mortgagor acknowledges that Mortgagee has a valid interest in
            maintaining the value of the Propertyko)ks to ensure that, should Mo rt gagor default in the repayment of the
            Debt or the performance of the Other Obli39ns, Mortgagee can recover the Debt by a sale of the Property.

                            Section 6.2    No Trans ir. 46Ptagor shall not permit or suffer any Transfer to occur,
            unless permitted by the Loan Agreement or unles.sr1qtgagee shall consent thereto in writing.

                             Section 6.3      Mortgagee's Rights. WiKttt obligating Mortgagee to grant any consent
            under Section 6.2 hereof which Mortgagee may grant or WithlipJ4Jn its sole discretion, Mortgagee reserves
            the right to condition the consent required hereunder upon: (aanodification of the terms hereof and of the
            Loan Agreement, the Note or the other Loan Documents; (b)           4s;umption of the Loan Agreement, the
            Note, this Mortgage and the other Loan Documents as so mod i fly            proposed transferee; (c) payment
            of all of Mortgagee's expenses incurred in connection with such t?i4èr; (d) Reserved; (e) Reserved;
            (f) Reserved; (g) the delivery of evidence satisfactory to Mortgagee tWAtYLie single purpose nature and
            bankruptcy remoteness of Mortgagor, its shareholders, partners or memb4s, a,s4h case may be, following
            such transfers are in accordance with the Loan Documents; (h) the proposedtr*tifcree's ability to satisfy
            Mortgagee's then-current underwriting standards; or (i) such other conditions asNpftgagee shall determine
            in its reasonable discretion to be in the interest of Mortgagee, including, cithovt limitation, the
            creditworthiness, reputation and qualifications of the transferee with respect to the Lo&jYaqd the Property.
            Mortgagee shall not be required to demonstrate any actual impairment of its security oraq9'1rfcreased risk
            of default hereunder in order to declare the Debt immediately due and payable upon a           fà1er without
            Mortgagee's consent. This provision shall apply to every Transfer, other than any Transfér?trmiIted
            pursuant to the Loan Agreement, regardless of whether voluntary or not, or whether or not MortgJ14s
            consented to any previous Transfer.

                                                            ARTICLE 7
                                                                                                                            N
                                         RIGHTS AND REMEDIES UPON DEFAULT

                            Section 7.1     Remedies. Upon the occurrence and during the continuance of any Event
            of Default. Mortgagor agrees that Mortgagee may take such action, without notice or demand, as it deems
 Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                              11/20/19Page:
                                                         Page     103 of 250 PageID #:8904
                                                            14 of 32




        advisable to protect and enforce its rights against Mortgagor and in and to the Properly, including, but not
        limited to, the following actions, each ol' which may be pursued concurrently or otherwise, at such time and
        in such order as Mortgagee may determine, in its sole discretion, without impairing or otherwise affecting
        the other rights and remedies of Mortgagee:

                          (a)     declare the entire unpaid Debt to be immediately due and payable;
1'
     (5
                        (b)    institute proceedings, judicial or otherwise, for the complete foreclosure of this
     1k5,.
        4dtrlgagc under any applicable provision of law, in which case the Property or any interest therein may be
        sold      cash or upon credit in one or more parcels or in several interests or portions and in any order or
         manne(

                      AJc)         with or without entry, to the extent permitted and pursuant to the procedures
         provided by ap PIT able law,    institute proceedings for the partial foreclosure of this Mortgage for the portion
         of the Debt then 4uL  and  payable,     subject to the continuing lien and security interest of this Mortgage for
         the balance of the 9qbçnpt then due, unimpaired and without loss of priority;
                                ~12e 11.1
                                  14cr cash or upon credit the Property or any part thereof and all estate, claim,
         demand, right, title and its of Mortgagor therein and rights of redemption thereof, pursuant to
         foreclosure or otherwise, at one.dt4i1Pre sales, as an entirety or in parcels, at such time and place, upon such
         terms and after such notice there8f4Z' ay be required or permitted by law;
                                                0
                               institute an actiorxf'suit or proceeding in equity for the specific performance of any
         covenant, condition or agreement contair $rein, in the Note, the Loan Agreement or in the other Loan
         Documents;

                       (1)     recoverjudgment on the Nçither before, during or after any proceedings for the
         enforcement of this Mortgage or the other Loan Docuøq;

                                   right to the appointment of a receer,Vtrustee, liquidator or conservator of the
         Property, without notice and without regard for the adequacy flhecurity for the Debt and without regard
         for the solvency of Mortgagor, any guarantor, indemnitor with rd9t to the Loan or of any Person liable
         for the payment of the Debt; further, forthwith either before or aftd1ring the unpaid principal of the
         Note to be due and payable, and Mortgagor hereby consents to thppintmcnt of sLich receiver or
         receivers, trustee, liquidator or conservator of the Property, as applicable;''

                                   the license granted to Mortgagor under Section 1.2 hthDshall automatically be
         revoked and Mortgagee may enter into or upon the Property,   y, either personally ofl     agents, nominees
         or attorneys and dispossess Mortgagor and its agents and servants therefrom, withohhjity for trespass,
         damages or otherwise and exclude Mortgagor and its agents or servants wholly thErcftgm, and take
         possession of all books, records and accounts relating thereto and Mortgagor agrees to surrSdor
         of the Property and of such books, records and accounts to Mortgagee upon demand, ait4Aiiereupon
         Mortgagee may: (i) use, operate, manage, control, insure, maintain, repair, restore and otherwise
         all and every part of the Property and conduct the business thereat; (ii) complete any eonstructiort1;tth
         Property in such manner and form as Mortgagee deems advisable; (iii) make alterations, additioØ.)
         renewals, replacements and improvements to or on the Properly; (iv) exercise all rights and powers &
         Mortgagor with respect to the Property, whether in the name of Mortgagor or otherwise, including, without
         limitation, the right to make, cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue
         for, collect and receive all Rents of the Property and every part thereof; (v) require Mortgagor to pay
         monthly in advance to Mortgagee, or any receiver appointed to collect the Rents, the fair and reasonable
         rental value for the use and occupation of such part of the Property as may, be occupied by Mortgagor;



                                                                -12-
          Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19    Page 104 of 250 PageID #:8904
                                                       1812734048 Page: 15of32




                    require Mortgagor to vacate and surrender possession of the Property to Mortgagee or to such receiver
                and, in default thereof, Mortgagor may be evicted by summary proceedings or otherwise; and (vii) apply
                the receipts from the Property to the payment of the Debt, in such order, priority and proportions as
    ,,-         Mortgagee shall deem appropriate in its sole discretion after deducting therefrom all expenses (including
<
                reasonable attorneys' fees) incurred in connection with the aforesaid operations and all amounts necessary
                to pay the Taxes, Other Charges, insurance and other expenses in connection with the Property, as well as
          #"   Just and reasonable compensation for the services of Mortgagee, its counsel, agents and employees;

                                  (i)     exercise any and all rights and remedies granted to a secured party upon default
                unibr 'he. Uniform Commercial Code, including, without limiting the generality of the foregoing: (i) the
                right tpf.ãk possession of the Fixtures, the Equipment and the Personal Property, or any part thereof and
                          le
                to take ucti ohr measures as Mortgagee may deem necessary for the care, protection and preservation of
                the Fixtures,'the,,Equipunent and the Personal Property, and (ii) request Mortgagor at its expense to assemble
                the Fixtures, thøtqipment and the Personal Property and make it available to Mortgagee at a convenient
                place acceptable toØqrtgagee. Any notice of sale, disposition or other intended action by Mortgagee with
                respect to the Fixttfks*J\e Equipment and/or the Personal Property sent to Mortgagor in accordance with
                the provisions hereof âtJ$54,ten (10) days prior to such action, shall constitute commercially reasonable
                notice to Mortgagor;     '

                                (5)  apply a&Jspns then deposited or held in escrow or otherwise by or on behalf of
                Mortgagee in accordance with thi).rms of the Loan Agreement, this Mortgage or any other Loan
                Document to the payment of the fell dhgtems in any order in its uncontrolled discretion:

                                                  Taxes an\I4ber Charges;
                                                                   fl%

                                                  Insurance Pren1iM.t

                                                  interest on the unpaidpycipal balance of the Note;

                                                  amortization of the unpaid flndipal balance of the Note; and/or

                                               all other sums payable pursuatfjhe Note, the Loan Agreement, this
                                 Mortgage and the other Loan Documents, includin'\Iiout limitation advances made by
                                 Mortgagee pursuant to the terms of this Mortgage; /!
                                                                                                  4

                                 (k)                                                       era pplicable law;
                                         pursue such other remedies as Mortgagee may have4ftd

                                  (I)     apply the undisbursed balance of any Net Proceeds Dchicy deposit, together
                 with interest thereon, to the payment of the Debt in such order, priority and proporti(s a4origagee shall
                 deem to be appropriate in its discretion; and/or

                                 (in)     Intentionally omitted.

                 In the event of a sale, by foreclosure or otherwise, of less than all of Property, this Mortgage shall oi ti
                 as lien and security interest on the remaining portion of the Property unimpaired and without I0ss.6t
                 priority.

                                  Section 7.2      Application of Proceeds. The purchase money, proceeds and avails of any
                 disposition of the Property, and or any part thereof, or any other sums collected by Mortgagee pursuant to
               -
                 the Note, this Mortgage or the other Loan Documents may be applied by Mortgagee to the payment oithe
                 Debt in such priority and proportions as Mortgagee in its discretion shall deem proper.



                                                                        -13-
    Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                 11/20/19Page:
                                                            Page     105 of 250 PageID #:8904
                                                               16 of 32




                           Section 7.3       Right to Cure Defaults. Upon the occurrence and during the continuance
        of any Event of Default or if Mortgagor fails to make any payment or to do any act as herein provided,
        Mortgagee may, but without any obligation to do so and without notice to or demand on Mortgagor and
         without releasing Mortgagor from any obligation hereunder, make or do the same in such manner and to
/        such extent as Mortgagee may deem necessary to protect the security hereof. Mortgagee is authorized to
         enter upon the Property for such purposes, or appear in, defend, or bring any action or proceeding to protect
      Lits interest in the Property or to foreclose this Mortgage or collect the Debt, and the cost and expense thereof
      s)4nIuding reasonable attorneys' fees to the extent permitted by law), with interest as provided in this
         S.*ipi7.3, shall constitute a portion of the Debt and shall be due and payable to Mortgagee upon demand.
         AlR4&lcosts and expenses incurred by Mortgagee in remedying such Event of Default or such failed
         paymeiiloçact or in appearing in, defending, or bringing any such action or proceeding shall bear interest
         at the Dkftjlt,Rte, for the period after notice from Mortgagee that such cost or expense was incurred to
         the date of pamént to Mortgagee. All such costs and expenses incurred by Mortgagee together with interest
         thereon ealculaté'at the Default Rate shall be deemed to constitute a portion of the Debt and be secured by
         this Mortgage anthtpther Loan Documents and shall be immediately due and payable upon demand by
         Mortgagee tliercforL< ;

                        Section 1.g'j Actions and Proceedings. Mortgagee has the right to appear in and defend
        any action or roccedin     a t,, ith respect to the Property and to bring any action or proceeding, in the
        name and on behalf of Mortgagd4Jijçh Mortgagee, in its discretion, decides should be brought to protect
         its interest in the Property.
                                               C)
                          Section 7.5      Recoverk'bf Sums Required to Be Paid. Mortgagee shall have the right
         from time to time to take action to recover""' ",.sum or sums which constitute a part of the Debt as the same
         become due, without regard to whether or not tl4(fi3lance of the Debt shall be due, and without prejudice
         to the right of Mortgagee thereafter to bring an 'net1ptiof foreclosure, or any other action, for a default or
         defaults by Mortgagor existing at the time such earfietaiqn was commenced.

                         Section 7.6      Examination of Books" .nd Records. At reasonable times and upon
         reasonable notice, Mortgagee, its agents, accountants and ittor6eys shall have the right to examine the
         records, books, management and other papers of Mortgagor w11i,refleet upon its financial condition, at
         the Property or at any office regularly maintained by Mortgagor \4t; the books and records are located.
         Mortgagee and its agents shall have the right to make copies and e'xtfkthtfrom the foregoing records and
         other papers. In addition, at reasonable times and upon reasona            ptice, Mortgagee, its agents,
         accountants and attorneys shall have the right to examine and audit th&'boo4"a9d records of Mortgagor
         pertaining to the income, expenses and operation of the Property during reaotj .l business hours at any
         office of Mortgagor where the books and records are located. This Section 7.6! IL , ppIy throughout the
         terni of the Note and without regard to whether an Event of Default has occurred ojsontinuing.

                           Section 7.7     Other Rights, etc.

                          (a)      The failure of Mortgagee to insist upon strict perforniance of any termY1èofshall
          not be deemed to be a waiver of any term of this Mortgage. Mortgagor shall not be relieved of MortdqCs
          obligations hereunder by reason of (i) the failure of Mortgagee to comply with any request of Mon
          any guarantor or indemnitor with respect, to the Loan to take any action to foreclose this Mort gagc4r)
          otherwise enforce any of the provisions hereof or of the Note or the other Loan Documents, (ii) the releasti
         -regardless of consideration, of the whole or any part of the Property, or of any Person liable for the Debtor
          any portion thereof, or (iii) any agreement or stipulation by Mortgagee extending the time of payment or
          otherwise modifying or supplementing the terms of the Note, this Mortgage or the other Loan Documents.




                                                                -14-
      Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                   11/20/19Page:
                                                              Page     106 of 250 PageID #:8904
                                                                 17 of 32




                                      It is agreed that the risk of loss or damage to the Property is on Mortgagor, and
          Mortgagee shall have no liability whatsoever for decline in value of the Property, for failure to maintain the
          Policies, or for failure to determine whether insurance in force is adequate as to the amount of risks insured.
          Possession by Mortgagee shall not be deemed an election of judicial relief, if any such possession is
*71       requested or obtained, with respect to any Property or collateral not in Mortgagee's possession.

                                  Mortgagee may resort for the payment of the Debt to any other security held by
        Qtprtgagee in such order and manner as Mortgagee, in its discretion, may elect. Mortgagee may take action
          t&coyer the Debt, or any portion thereof, or to enforce any covenant hereof without prejudice to the right
          of t44hggee thereafter to foreclose this Mortgage. The rights of Mortgagee under this Mortgage shall be
          separate          and cumulative and none shall be given effect to the exclusion of the others. No act of
          MortgaJee'shLbe construed as an election to proceed under any one provision herein to the exclusion of
          any other prdcfisibn. Mortgagee shall not be limited exclusively to the rights and remedies herein stated but
          shall be entitled4*Syery right and remedy now or hereafter afforded at Law or in equity.

                           Stø8            Right to Release Any Portion of the Property. Mortgagee may release any
          portion of the Propert fsi.çh consideration as Mortgagee may require without, as to the remainder of the
                                       11
          Property, in any way imØiLfiigor affecting the lien or priority of this Mortgage, or improving the position
          of any subordinate lienhold?* iitbflespect thereto, except to the extent that the obligations hereunder shall
          have been reduced by the actua151qnejary consideration, if any, received by Mortgagee for such release,
          and may accept by assignment, pI           otherwise any other property in place thereof as Mortgagee may
          require without being accountable fo',s di.ng to any other lienholder. This Mortgage shall continue as a
          lien and security interest in the reniainingjion of the Property.

                         Section 7.9     Violation'f ls't', If the Property is not in material compliance with
          Legal Requirements, Mortgagee may impose'additional requirements upon Mortgagor in connection
          herewith including, without limitation, monetary r4e or financial equivalents.

                            Section 7.10     Recourse and Choice otRed.ies. Notwithstanding any other provision
           of this Mortgage or the Loan Agreement, Mortgagee is entqidto enforce the obligations of Mortgagor
           contained in Sections 9.2 and 9.3 herein without first resortin4Eb,r exhausting any security or collateral
           and without first having recourse to the Note or any of the                         foreclosure or acceptance of
           a deed in lieu of foreclosure or otherwise, and in the event MortjagØcommences a foreclosure action
           against the Property, Mortgagee is entitled to pursue a deficiency judgt tkntwith respect to such obligations
           against Mortgagor with respect to the Loan. The provisions of Seetf6ns9. and 9.3 herein and are
           exceptions to any non-recourse or exculpation provisions in the Loan Agreeiienç4he Note, this Mortgage
           or the other Loan Documents, and Mortgagor and any guarantor or indemnitor *ibpect to the Loan are
           fully and personally liable for the obligations pursuant to Sections 9.2 and 9.3 h4in, The liability of
           Mortgagor with respect to the Loan pursuant to Sections 9.2 and 9.3 herein is not tithiØto the original
           principal amount of the Note. Notwithstanding the foregoing, nothing herein shall ittit or prevent
           Mortgagee from foreclosing or exercising any other rights and remedies pursuant to the L&;Zsreement,
           the Note, this Mortgage and the other Loan Documents, whether simultaneously witliI&èelosure
           proceedings or in any other sequence. A separate action or actions may be brought and prosecute cza.inst
           Mortgagor pursuant to Sections 9.2 and 9.3 herein, whether or not action is brought against any other P6o
           or whether or not any other Person isjoined in the action or actions. In addition, Mortgagee shall have-the
           right but not the obligation tojoin and participate in, as a party if it so elects, any administrative orjudiei' 1
           proceedings or actions initiated in connection with any matter addressed in the ADA and Environmental
           Indemnity.

                           Section 7.11      Riuht of Entry. Upon reasonable notice to Mortgagor, Mortgagee and its
           agents shall have the right to enter and inspect the Property at all reasonable times.



                                                                 -15-
Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                             11/20/19      Page 107 of 250 PageID #:8904
                                                        Page: 18 of 32




                                                  ARTICLE 8

                                        INTENTIONALLY OMITTED

                                                  ARTICLE 9

                                             INDEMNIFICATION

                    Section 9.1     Intentionally Omitted.

                     Section 9.2     Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost and
                       defend, indemnify, release and hold harmless the Indemnified Parties from and against
   any and all Lts & imposed upon or incurred by or asserted against any Indemnified Parties and directly or
   indirectly arisiq 11- of or in any way relating to any tax on the making and/or recording of this Mortgage,
   the Note or any JCUipther Loan Documents, but excluding any income, franchise or other similar taxes.

                    SectidS3. ERISA Indemnification. Mortgagor shall, at its sole cost and expense,
   protect, defend, indemnifS'/eease and hold harmless the Indemnified Parties from and against any and all
   Losses (including, withoutAThittaion, reasonable attorneys' lees and costs incurred in the investigation,
                                    11           in correcting any prohibited transaction or in the sale of a
   defense, and settlement of Loss
   prohibited loan, and in obtaining atiePjkdividual prohibited transaction exemption under ERISA that may
   be required, in Mortgagee's sole discion)4hat Mortgagee may incur, directly or indirectly, as a result of
   a default under Sections 8.19 and 9.4 of tl&Joan Agreement.

                    Section 9.4

                     Section 9.5     Duty to Defend; Attkneys' Fees and Other Fees and Expenses. Upon
    written request by any Indemnified Party, Mortgagor tb4efend such Indemnified Party (ii requested by
    any Indemnified Party, in the name of the Indemnified Pfr) by1ttorneys and other professionals approved
    by the Indemnified Parties. Notwithstanding the foregoHig, 4f the defendants in any such claim or
    proceeding include both Mortgagor and any Indemnified Part3tfflMortgagor and such Indemnified Party
    shall have reasonably concluded that there are any legal defens&MpabIe to it and/or other Indemnified
    Parties that are different from or additional to those available to NThrCgpr, such Indemnified Party shall
    have the right to select separate counsel to assert such legal defensdMtp otherwise participate in the
    defense of such action on behalf of such Indemnified Party, provided tifk{ n9oinpromise or settlement
    shall be entered without Mortgagor's consent, which consent shall not be utWaonably withheld. Upon
    demand, Mortgagor shall pay or, in the sole and absolute discretion of the lnde'i4hified Parties, reimburse,
    the Indemnified Parties for the payment of reasonable fees and disbursements 4 f.tlQrneys, engineers,
    environmental consultants, laboratories and other professionals in connection therewi{b4,

                                                  ARTICLE 10

                                                    WAIVERS

                    Section 10.1    Waiver of Counterclaim. To the extent permitted by applicable 14w,
    Mortgagor hereby waives the right to assert a counterclaim, other than a mandatory or eompuls&3'cç'
    counterclaim, in any action or proceeding brought against it by Mortgagee arising out of or in any way
    connected with this Mortgage. the Loan Agreement, the Note, any of the other Loan Documents, or the            tr'
    Obligations.




                                                         16-
        Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                     11/20/19Page:
                                                                Page     108 of 250 PageID #:8904
                                                                   19 of 32




                               Section 10.2   Marshalling and Other Matters. To the extent permitted by applicable law.
             Mortgagor hereby waives the benefit of all appraisement, valuation, stay, extension, reinstatement and
             redemption laws now or hereafter in force and all rights of marshalling in the event of any sale hereunder
             of the Property or any part thereof or any interest therein. Further, Mortgagor hereby expressly waives any
-
             and all rights of redemption from sale under any order or decree of foreclosure of this Mortgage on behalf
    "
             of Mortgagor, and on behalf of each and every Person acquiring any interest in or title to the Property
        ti5ubsequent to the date of this Mortgage and on behalf of all Persons to the extent permitted by applicable
          çilpw.

                              Section 10.3    Waiver of Notice. To the extent permitted by applicable law, Mortgagor
             shall nGi?entit1ed to any notices of any nature whatsoever from Mortgagee except with respect to matters
             for whihsThij%1ortgage specifically and expressly provides for the giving of notice by Mortgagee to
             Mortgagor af?d$<cept with respect to matters for which Mortgagee is required by applicable law to give
             notice, and M0         hereby expressly waives the right to receive any notice from Mortgagee with respect
             to any matter for~w . this Mortgage does not specifically and expressly provide for the giving of notice
                                  4
             by Mortgagee to M&rt$or.

                              Section         Waiver of Statute of Limitations. To the extent permitted by applicable
             law, Mortgagor hereby expcEiy,waives and releases to the fullest extent permitted by law, the pleading of
             any statute of limitations as a ddfdp to payment of the Debt or perfonnanee of its Other Obligations.

                              Section 10.5                  )he indemnifications made pursuant to Sections 9.2,9.3 and 9.5
             herein shall continue indefinitely in full frolèeand effect and shall survive and shall in no way be impaired
             by: any satisfaction or other termination            Mortgage, any assignment or other transfer of all or any
             portion of this Mortgage or Mortgagee'sttertip the Property (but, in such case, shall benefit both
             Indemnified Parties and any assignee or trans rep), any exercise of Mortgagee's rights and remedies
             pursuant hereto including but not limited to foreclesa4sr acceptance of a deed in lieu of foreclosure, any
             exercise of any rights and remedies pursuant to the   &5      greernent, the Note or any of the other Loan
             Documents, any transfer of all or any portion of the Prdpeçwwhether by Mortgagor or by Mortgagee
              following foreclosure or acceptance of a deed in lieu of foret!oshre or at any other time), any amendment
             to this Mortgage, the Loan Agreement, the Note or the other Laocuments, and any act or omission that
             might otherwise be construed as a release or discharge of Mortgg/rpm the obligations pursuant hereto.
                                                                                     /

                                                            ARTICLE I

                                                  INTENTIONALLY OMITTED                    "

                                                            ARTICLE 12                            C.
                                                              NOTICES                                 'ry
                              Section 12.1   Notices. All notices or other written communications heredtdd?shaIl be
              delivered in accordance with Section 15.1 of the Loan Agreement.

                                                            ARTICLE 13

                                                        APPLICABLE LAW

                              Section 13.1     GOVERNING LAW: WAIVER OF JURY TRIAL.                            .




                                                                 -17-
        Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                     11/20/19Page:
                                                                Page
                                                                   20 of 109
                                                                         32  of 250 PageID #:8904




                                    THIS MORTGAGE WAS NEGOTIATED IN THE COMMONWEALTH
           OF PENNSYLVANIA, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY GRANTOR
           IN THE COMMONWEALTH OF PENNSYLVANIA, AND THE PROCEEDS OF THE LOAN
( ;        DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE COMMONWEALTH OF
 '1fl       PENNSYLVANIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
            RELATIONSHIP TO THE PARTIES ANDTO THE UNDERLYING TRANSACTION
        t5EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
         '\NERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
            P*9RMANCE, THE MORTGAGE, THE NOTE AND THE OTHER LOAN DOCUMENTS
            AN4tTpE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
            GOVWItI) BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
            COM1WO?%%E.,ALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS MADE AND
            PERFORMDAN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
            LAWS) ANmay APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
            THAT AT ALL4I1ES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
            ENFORCE MENT\OTHE LIENS AND SECURITY INTERESTS CREATED PURSUANT
            HERETO AND pUI4j4r TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNEI) BY
            AND CONSTRUED ACOORDING TO THE LAW OF THE STATE IN WHICH THE LAND IS
            LOCATED (ILLINOIS)A`-6 THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
            HEREBY UNCONDITIONA(4.AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
            THAT THE LAW OF ANY OTHRI4URISDICTION GOVERNS THIS MORTGAGE, THE NOTE
            AND/OR THE OTHER LOAN DSUiENTS. IN THE EVENT THAT ANY PROVISION OF
            THIS MORTGAGE OR ANY oTHEflQAN DOCUMENT CONFLICTS WITH APPLICABLE
            LAW, SUCH CONFLICT SHALL NOtffi.fFECT OTHER PROVISIONS OF MORTGAGE OR
            THE APPLICABLE LOAN DOCUMEJQT $UCH CAN BE GIVEN EFFECT WITHOUT THE
            CONFLICTING PROVISIONS, AND TO TItIEND THE PROVISIONS OF THIS MORTGAGE
            AND THE OTHER LOAN DOCUMENTS AREuEçLARED TO BE SEVERABLE.

                            TO THE FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR
            AND MORTGAGEE HEREBY WAIVE ANY RIGHT Tp4TRIAL BY ,JURY IN ANY ACTION
            RELATING TO THE LOAN AND/OR THE LOAN DOCUMENTS.

                              Section 13.2      Usury Laws. Notwithstanding anythiitgtQ the contrary, (a) all agreements
            and communications between Mortgagor and Mortgagee are hereby ah& sldl automatically be limited so
            that, after taking into account all amounts deemed interest, the interest    trkfor, charged or received
            by Mortgagee shall never exceed the maximum lawful rate or amount, (15) t'lculating whether any
            interest exceeds the lawful maximum, all such interest shall be amortized, prora,llocated and spread
            over the full amount and term oral] principal indebtedness of Mortgagor to MortgtgAp.and (c) if through
            any contingency or event, Mortgagee receives or is deemed to receive interest in x4s of the lawful
            maximum, any such excess shall be deemed to have been applied toward payment of tfkiri.4bipal of any
            and all then outstanding indebtedness of Mortgagor to Mortgagee, or if there is no such indb,less, shall
            immediately he returned to Mortgagor.                                                              /

                             Section 13.3   Provisions Subject to Applicable Law. All rights, powers and rcmEdicst.
            provided in this Mortgage may be exercised only to the extent that the exercise thereof does not violate a6y.
            applicable provisions of law and are intended to be limited to the extent necessary so that they will ndi
            tender this Mortgage invalid, unenforceable or not entitled to be recorded, registered or filed under the
            provisions of any applicable law. ]rally term of this Mortgage or any application thereof shall be invalid
            or unenforceable, the remainder oithis Mortgage and any other application of the term shall not be affected
            thereby.




                                                                on
Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                             11/20/19Page:
                                                        Page
                                                           21 of 110
                                                                 32  of 250 PageID #:8904




                   Section 13.4     intentionally Omitted.

                    Section 13.5    Business Purpose

                    Mortgagor warrants that this Mortgage is delivered in connection with a business or
    commercial loan transaction.

                    Section 13.6    Intentionally Omitted.

                                                 ARTICLE 14

                                                DEFINITIONS

                        ti n 14.1    Definitions. All capitalized terms not defined herein shall have the
    respective meaniig&sqt forth in the Loan Agreement. Unless the context dearly indicates a contrary intent
    or unless otherwisp,iicaIly provided herein, words used in this Mortgage maybe used interchangeably
    in singular or plural tztaqd the word "MortEagor" shall mean "each Mortgagor and any subsequent
    owner or owners of the Piçcrty or any part thereof or any interest therein," the word "Mortgagee" shall
    mean "Mortgagee and an          èpor under the Loan Agreement," the word Note" shall mean "the Note
    and any other evidence of indebrdhcss secured by this Mortgage," the word "Property" shall include any
    portion of the Property and any intei34herein and the phrases "attorneys' fees", "teeal fees" and "counsel
    fees" shall include any and all attoril ', paralegal and law clerk fees and disbursements, including, but
    not limited to, fees and disbursenients,4yhe pre-trial, trial and appellate levels incurred or paid by
    Mortgagee in protecting its interest in thj%operty, the Leases and the Rents and enforcing its rights
    hereunder.




                     Section 15.1    No Oral Change. This Moriand any provisions hereof, may not be
    modified, amended, waived, extended, changed, discharged or terminated orally or by any act or failure to
                                                                         11~
    act on the part of Mortgagor or Mortgagee, but only by an agreemerttii )(iting signed by the party against
    whom enforcement of any modification, amendment, waiver, extensidht"change. discharge or termination
    is sought.

                     Section 15.2     Successors and Assigns. The provisions heredl?h411 be binding upon and
    shall inure to the benefit of the Mortgagor, its successors and assigns (inckiWngwithoul limitation
    subsequent owners of the Property or the leasehold estate of the Property or any pãjLtbereofl; shall be
    binding upon and shall inure to the benefit of Mortgagee, its successors and assigns andartfuture holder
    of the Note hereby secured, and any successors or assigns of any future holder olthe Note.'ljt1tff event the
    ownership of the Property or any leasehold estate that may be covered by this Mortgage, beë;1Cbs vested
    in a person other than Mortgagor, Mortgagee may, without notice to Mortgagor, deal with such suesor
    or successors in interest with reference to this instrument and the debt hereby secured in the same tiGiTher
    as with the Mortgagor, and may alter the interest rate and/or alter or extend the terms of payment of 1e
    debt secured hereby without notice to Mortgagor and such action shall in no way affect the liability Or?c
    Mortgagor hereunder or under the Note hereby secured or the lien or priority of this Mortgage with respect 'tZ4
    to any part of the Properly covered hereby.

                    Section 15.3     Secondary Market




                                                       -19-
    Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19     Page
                                                 1812734048 Page: 22 of 111
                                                                        32  of 250 PageID #:8904




                                    Transfer of Loan. Mortgagee may, at any time, without notice to or the consent of
          Mortgagor (i) sell, transfer or assign the Loan (or any portion thereof) and the Loan Documents, and any
          or all servicing rights with respect thereto, (ii) sell or grant participations in the Loan ('Participations") or
/         (ii) securitize the Loan or any portion thereof in one or more pooled asset securitizations (the transactions
          referred to in clauses (i), (ii) and (iii) shall herein be referred to collectively as "Secondary Market
          Transactions" and the transactions referred to in clause (iii) shall herein be referred to as a "Securitization".
    /j*4ny certificates, notes or other securities issued in connection with a Securitization shall be referred to
       titein as "Securities". In connection with any Secondary Market Transaction, Mortgagee may forward to
                pjrchaser, transferee, assignee. servicer, trustee, participant, or investor in such Secondary Market
          Tranctions (collectively, the "Investor" or any rating agency rating such Secondary Market Transaction
                   &
          (each, ql I1tine Agency") and each prospective investor, and any organization maintaining databases on
          the tinder4itng and performance of commercial mortgage loans, all documents and information which
          Mortgagee AbWwDas or may hereafter acquire relating to the debt secured hereby and to Mortgagor, any
          Guarantor, andtiProperty, whether furnished by Mortgagor, any Guarantor, any Property, or otherwise,
          as Mortgagee de1b4ir1es necessary or desirable. Mortgagor irrevocably waives any and all rights it may
          have under applicàleftws to prohibit such disclosure, including but not limited to any right of privacy.
          Mortgagor shall be r&€,ii9'le for the payment of all costs and expenses of any servicer chosen by
          Mortgagee to service the          Mortgagor, at Mortgagor's expense, only for its own costs in cooperating
          (but not for Mortgagee's cosr) inphiding without limitation, Mortgagor's legal fees in connection with any
          of the following, agrees to cooj(rfp4th all reasonable requests of Mortgagee in connection with any of
          the foregoing including, without lithjttin, executing any financing statements or other documents deemed
          necessary by Mortgagee or its transfei'eE'tq,create, perfect or preserve the rights and interest to be acquired
          by such transferee, provide any updated fh&ftiaI information with appropriate verification through auditors
          letters, deliver a negative assurances Iettj(ith respect to such sections as Mortgagor is responsible
          pursuant to Section 15.3(c) hereof) only if the g2rities being offered are in a Rule 144A offering or a
          registered public offering, revised organizationni'dopmpents and counsel opinions satisthc(ory to the Rating
          Agencies, executed amendments to the Loan Docun4S'rtd review information regarding Mortgagor, any
          Guarantor, and the Property contained in a preliminary             private placement memorandum, prospectus,
           prospectus supplements or other disclosure document, prdvigit%a mortgagor estoppel certificate and such
          other information about Mortgagor, any Guarantor or the Prp4çL as Mortgagee may reasonably require
           for Mortgagee's offering materials; provided, however, in each i&sJ4ce of a modification of, or amendment
          to, the Loan and Loan Documents or splitting or severing all or at4otion of the Loan, Mortgagee shall
          comply with this Section IS and no such modification or amendment' s)hw4hange the stated maturity date
          of the Loan or any other material term of the Loan.

                                    Dissemination of Information. Mortgagor acknowlciies, that Mortgagee may
          provide to third parties with an existing or prospective interest in the servicing,t4Jcçcement, evaluation,
          performance, ownership, purchase, or participation of the Loan, or any SecondayMrket Transaction
          including, without limitation, any Rating Agency and any entity maintaining databaset-d&'thje underwriting
          and performance of commercial mortgage loans, any and all information which Morigagee*has or may
          hereafter acquire relating to the Loan, the Property, Mortgagor or any Guarantor, as Mortga'g4     t er mines
          necessary or desirable and that such information may be included in disclosure documents in'oiiçction
                                                                                                                  11
          with a Secondary Market Transaction, including, without limitation, a prospectus, prospectus supøjçmQnt,
          offering memorandum, private placement memorandum or similar document (each, a 'Pisclurc\
          Document") and also maybe included in any Filing with the Securities and Exchange Commission pursuifl ,ç,
          to the Securities Act or the Securities Exchange Act. To the littlest extent permitted under applicable law.        V L.
          Mortgagor irrevocably waives all rights, if any, to prohibit such disclosure, including, without limitation,
          any right of privacy.

                                Secondary Market Transaction. Mortgagor and each Guarantor agrees to provide
          in connection with each Disclosure Document, an indemnification certificate: (i) certifying that the



                                                                -20-
      Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                   11/20/19Page:
                                                              Page     112 of 250 PageID #:8904
                                                                 23 of 32




          information contained in the sections describing Mortgagor, any Guarantor and the Property set forth in
          such Disclosure Document has carefully been examined, and that, to such indeinnitor's knowledge, such
          sections do not contain any untrue statement of a material fact or omit to state a material fact necessary in
          order to make the statements made, in the light of the circumstances under which they were made, not
<'&'of)
           misleading; (ii) indemnifying Mortgagee (and for purposes ofthis Section 153(c), Mortgagee shall include
           its officers and directors) that (I) has filed the registration statement, if any, relating to the Secondary
     tr) Market Transaction and/or (2) which is acting as issuer, depositor, sponsor and/or a similar capacity with
                    to the Secondary Market Transaction (any person described in (I) or (2), an "Issuer Person"), and
          &4th4irector and officer of any Issuer Person, and each person who controls any Issuer Person with the
           mefig,pf Section IS of the Securities Act or Section 20 of the Securities Exchange Act (collectively,
          "IssuetGr,oup"), for any losses to which Mortgagee or the Issuer Group may become subject insofar as
           the Iosses'drisçput of or are based upon the omission or alleged omission to state therein a material fact
           required to b64ed in such sections necessary in order to make the statements in such sections or in light
           of the circumstances,under which they were made, not misleading (collectively, "Securities Liabilities");
           and (iii) agreeingto Mpiburse Mortgagee and the Issuer Group for any legal or other expenses reasonably
                                1.
           incurred by Mortgig and the Issuer Group in investigating or defending the Securities Liabilities;
           provided, however, thd4Pj6pnitor will be liable underclauscs (ii) or(iii) above only to the extent that such
           Securities Liabilities arise .ktof, or are based upon, any such untrue statement or omission made therein
           in reliance upon, and in coA181miW with, information furnished to Mortgagee or any member of the Issuer
           Group by or on behalf of Mortg'gb ga Guarantor in connection with the preparation of the Disclosure
           Documents or in connection with4tpderwriting of the Loan, including, without limitation, financial
           statements of Mortgagor or any Ghat'apr, and operating statements, rent rolls, environmental site
           assessment reports and property conditioivtjicrts with respect to the Property. This indemnity is in addition
           to any liability which Mortgagor may ,9the'rwise have and shall be effective whether or not an
           indemnification certificate described above is f*oided and shall be applicable based on information
           previously provided by or on behalf of Mortgabrar'•a Guarantor if the indemnification certificate is not
           provided.

                           Section 15.4    lnaplicable Provisions. tlfpytcrm, covenant or condition of the Loan
            Agreement, the Note or this Mortgage is held to be invalid. 0%41,~qr unenforceable in any respect, the Loan
            Agreement, the Note and this Mortgage shall be construed with4uch provision.

                            Section 15.5      Headings, etc. The headings and 'ptjons of various Sections of this
            Mortgage are for convenience of reference only and are not to be constKiias defining or limiting, in any
            way, the scope or intent of the provisions hereof.

                              Section 15.6    Number and Gender/Joint and Several. WKó1yr the context may
            require, any pronouns used herein shall include the corresponding masculine. fern inije,neuter forms, and
            the singular form of nouns and pronouns shall include the plural and vice versa, if M04gagor consists of
            more than one Person, all representations, warranties, covenants, obligations and Iiabititi56f each such
            Person hereunder shall be joint and several. A default hereunder by any such Person shafltb? deemed a
            default by all such Persons and Mortgagor. With respect to the definition of "Mortgagor", e         where
            the context otherwise provides, (i) any representations contained herein of Mortgagor shall be
            each Mortgagor, (ii) any affirmative covenants contained herein shall be deemed to be covenants oi$ac.fr.
            Mortgagor and shall require performance by all Mortgagors, (iii) any negative covenants contained her43iJ
            shall be deemed to be covenants of each Mortgagor, and shall be breached if any Mortgagor fails to comply
            therewith, (iv) the occurrence of any Event of Default with respect to any Mortgagor shall be deemed to be
                                                                                                                           9_
            an Event of Default hereunder, and (v) any Debt and/or Other Obligations of Mortgagor shall be deemed
            to include any Debt and/or Other Obligations of the Mortgagor, or any Debt and/or Other Obligations of
                                                                                                                                Lt.
            any one of then,. The representations, warranties and covenants contained herein shall be read to apply to
            thZ individual Persons comprising Mortgagor when the context so requires, but a breach of any such



                                                               -21-
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19     Page 113 of 250 PageID #:8904
                                             1812734048 Page: 24 of 32




    representation, warranty or covenant or a breach of any obligation under this Mortgage shall be deemed a
    breach by all such Persons and Mortgagor, entitling Mortgagee to exercise all of their rights and remedies
    under this Mortgage and under applicable law.

                     Section 15.7      Subrogation. If any or all of the proceeds of the Note have been used to
    extinguish, extend or renew any indebtedness heretofore existing against the Property, then, to the extent
    of the funds so used, Mortgagee shall be subrogated to all of the rights, claims, liens, titles, and interests
  ççcsting against the Property heretofore held by, or in favor of, the holder of such indebtedness and such
    f4rmrxights, claims, liens, titles, and interests, if any, are not waived but rather are continued in full force
               in favor of Mortgagee and are merged with the lien and security interest created herein as
    cumult'; security for the repayment of the Debt, the performance and discharge of Mortgagor's
    obligaticnC hyqunder, under the Loan Agreement, the Note and the other Loan Documents and the
    performancfln?discharge of the Other Obligations.

                     Seeijn 15.8    Entire Agreement. The Note, the Loan Agreement, this Mortgage and the
    other Loan Docurniie4.constitute the entire understanding and agreement between Mortgagor and
    Mortgagee with respebØ½e transactions arising in connection with the Debt and supersede all prior
    written or oral undcrstand1igs and agreements between Mortgagor and Mortgagee with respect thereto.
    Mortgagor hereby ackxiow1e&esfrhat, except as incorporated in writing in the Note, the Loan Agreement,
    this Mortgage and the other L4tfpq2umcnts, there are not, and were not, and no Persons are or were
    authorized by Mortgagee to ma              representations, understandings, stipulations, agreements or
    promises, oral or written, with restct4ltthe transaction which is the subject of the Note, the Loan
    Agreement, this Mortgage and the other 46 Documents.

                     Section 15.9     Limitatioii     Mipaee's Responsibility. No provision of this Mortgage
    shall operate to place any obligation or liability Tcr4.h control, care, management or repair of the Property
    upon Mortgagee, nor shall it operate to make Mortba4e;responsible or liable for any waste committed on
    the Property by the tenants or any other Person, or for an tngerous or defective condition of the Property,
    or for any negligence in the management, upkeep, repairbt eontrçl of the Properly resulting in loss or injury
    or death to any tenant, licensee, employee or stranger. Noii4 herein contained shall be construed as
    constituting Mortgagee a "mortgagee in possession."
                                                                      if
                                                                       \.f   ••
                                                                                  .


                     Section 15.10 Loan Agreement. This Mortgage is thtdcpursuant to the Loan Agreement
    and is subject to all of the provisions of the Loan Agreement including•• 1. Out limitation, the provisions
    thereof entitling Mortgagee to declare the entire indebtedness secured hbreb$bt be immediately due and
    payable, all of which provisions are incorporated herein with the same forc&atj?i4th like effect as if they
    were fully set forth herein at length and made a part hereof.

                     Section 15.11    Intentionally Omitted.

                     Section 15.12 Receipt of Mortgage.

               MORTGAGOR CERTIFIES AND ACKNOWLEDGES THAT IT HAS RECEWbD,.A
    TRUE AND CORRECT COPY OF THIS MORTGAGE WITHOUT CHARGE.




                                                         -22-
  Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                               11/20/19Page:
                                                          Page     114 of 250 PageID #:8904
                                                             25 of 32




                                                     ARTICLE 16

                                          STATE-SPECIFIC PROVISIONS
1'I
                        Section 16.1     Inconsistencies. In the event of any inconsistencies between the terms and
       conditions of this Article 16 and the other provisions of this Mortgage, (lie terms and conditions of this
  /)   Article 16 shall control and be binding.

                       Section 16.2     Compliance with Illinois Mortgage Foreclosure Law.

                       (a)      In the event that any provision in this Mortgage shall be inconsistent with any
       provisiónft Illinois Mortgage Foreclosure Law, 735 ILCS 5/15-1101 et. seq. (as amended from time
       to time the i1Vjr Law'), the provision of the IMP Law shall take precedence over the provisions of this
       Mortgage, but s$ä!j,not invalidate or render unenforceable any other provision of this Mortgage that can be
       construed in a nintt.,consistent with the IMP Law.

                       (b)""Mortgagor and Mortgagee shall have the benefit of all of the provisions of the IMP
       Law, including all amendhiphlts thereto which may become effective from time to time after the date hereof.
       In the event any provisionMftht IMF Law which is specifically referred to herein may be repealed,
       Mortgagee shall have the benefi4fsuch provision as most recently existing prior to such repeal, as though
       the same were incorporated herein4y press reference.

                              If any provision . pihis Mortgage shall grant to Mortgagee any rights or remedies
       upon default of Mortgagor which are nib46J.mited than the rights that would otherwise be vested in
       Mortgagee under the IMP Law in the abse?f& ofrMl provision, Mortgagee shall be vested with the rights
       granted in the IMP Law to the full extent not prôbi1tted by law.

                                 In addition to any provision ct*Mortgage authorizing Mortgagee to take or be
       placed in possession of the Property, or for the appointr4t 9$l receiver, Mortgagee shall have the right,
       in accordance with Sections 15-1701 and 15-1702 of the vIF)Law, to be placed in possession of the
       Property or at its request to have a receiver appointed, and sttc t iQiver, or Mortgagee, if and when placed
       in possession, shall have, in addition to any other powers provFAi1 this Mortgage, all rights, powers,
       immunities and duties as provided for in Sections 15-1701, 15-170tdJi1,-1704 of the IMP Law.

                         Section 16.3      Waiver of Ri p of Redemption and 'EèrRihts. To the full extent
       permitted by law, Mortgagor agrees that it will not at any time or in any 'thncr whatsoever take any
       advantage of any stay, exemption or extension law or any so-called "Moratoriu?t 'r now or at any time
       hereafter in force, nor take any advantage of any law now or hereafter in force pIôidp for the valuation
       or appraisement of (lie Property, or any part thereof, prior to any sale thereof to be 44èpursuant to any
       provisions herein contained, or to any decree, judgment or order of any court ofcompetêntjurisdiction; or
       after such sale, claim or exercise any rights tinder any statute now or hereafter in forci øZidccm the
       Property so sold, or any part thereof, or relating to the marshalling thereof, upon Foreclosure sale . or other
       enforcement hereof. To the full extent permitted by law, Mortgagor hereby expressly waives anxtod mall
       rights it may have to require that the Property be sold as separate tracts or units in the event of fore? 5ire,\
       To the full extent permitted by law, Mortgagor hereby expressly waives any and all rights of re ciniptio       )
       and reinstatement under the IMF Law, on its own behalf, on behalf of all persons claiming or having atY''ta
       interest (director indirect) by, through or under Mortgagor and on behalf of each and every person acquiring
       any interest in or title to the Property subsequent to the date hereof, it being the intent hereof that any and
       all such rights of redemption of Mortgagor and such other persons are and shall be deemed to be hereby
       waived to the full extent permitted by applicable law. To the full extent pernitted by law, Mortgagor agrees
       that it will not, by invoking or utilizing any applicable law or laws or otherwise, hinder, delay or impede
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19     Page 115 of 250 PageID #:8904
                                             1812734048 Page: 26 of 32




   the exercise of any right, power or remedy herein or otherwise granted or delegated to Mortgagee, but will
   permit the exercise of every such right, power and remedy as though no such law or laws have been or will
   have been made or enacted. To the full extent permitted by law, Mortgagor hereby agrees that no action for
   the enforcement of the lien or any provision hereofshall be subject to any defense which would not be good
   and valid in an action at law upon the Note. Mortgagor acknowledges that the Property does not constitute
   agricultural real estate as defined in Section 5/15-1201 of the IMF Law or residential real estate as defined
   in Section 5/15-1219 of the IMP Law.

                     Section 16.4    Use of Proceeds. Mortgagor represents and warrants to Mortgagee (i) that
   tile ptbcds of the Note secured by this Mortgage will be used for the purposes specified in 815 ILCS
      5/4Qi)'(-i(or any substitute, amended or replacement statute), and that the indebtedness secured hereby
   20
   constitu(es?a   business loan to a business entity which comes within the purview of said 815 ILCS
   205/4(l)(I),Ati(j(ii) that the Loan evidenced by the Note is an exempted transaction under the Truth In
   Lending Act, 1514.$.C. §1601 etseq.
                     Se€ti4fi.5       Interest Laws. It being the intention or Mortgagee and Mortgagor to
   comply with the laws ottt,6*tate of Illinois, it is agreed that notwithstanding any provision to the contrary
   in the Note, this Mortgag& qany of the other Loan Documents, no such provision shall require the payment
   or permit the collection ofta45fatpount ('Excess Interest") in excess of the maximum amount of interest
   permitted by law to be charged4vt)hçuse or detention, or the forbearance in the collection, of all or any
   portion of the indebtedness evidenc&b.y the Note. If any Excess Interest is provided for, or is adjudicated
   to be provided for, in the Note, this F'tpjAgage or any of the other Loan Documents, then in such event: (a)
   the provisions of this Section 16.5 shaIIfvern and control; (b) neither Mortgagor nor any other party
   obligated under the terms of the Note or 4'njof the other Loan Documents shall be obligated to pay any
   Excess Interest; (c) any Excess Interest that Morgdee may have received hereunder shall, at the option of
   Mortgagee, be (i) applied as a credit against the thepuppaid principal balance under the Note, accrued and
   unpaid interest thereon not to exceed the niaximun&o1int permitted by law, or both, (ii) refunded to the
   payer thereof, or (iii) any combination of the foregoin4ihe Interest Rate (as that term is defined in the
   Note) shall be subject to automatic reduction to the maxiqwn1 lawful contract rate allowed under the
   applicable usury laws of the aforesaid State, and the Note, ttiis Mortgage and the other Loan Documents
   shall be deemed to be automatically reformed and modified to f3ct such reduction in the Interest Rate;
   and (e) neither Mortgagor nor any other party obligated under thtJdyts of the Note or any of the other
   Loan Documents shall have any action against Mortgagee for any diwts whatsoever arising out of the
   payment or collection of any Excess Interest.

                    Section 16.6     Other Amounts Secured: Maximum F iaebtedness. Mortgagor
   acknowledges and agrees that this Mortgage secures the entire principal amount)tottle Note and interest
   accrued thereon, regardless of whether any or all of the loan proceeds are disburte4en or after the date
   hereof, and regardless of whether the outstanding principal is repaid in whole or part o%4efuture advances
   made at a later date, any and all litigation and other expenses and any other amounts as prkd'ed herein or
   in any of the other Loan Documents, including, without limitation, the payment of anS'(afld all loan
   commissions, service charges, liquidated damages, expenses and advances due to or paid or iiiciirred by
   Mortgagee in connection with the Loan, all in accordance with the loan commitment issued in coñctjon
   with this transaction and the Loan Documents. Notwithstanding anything in this Mortgage to the conefar.
   under no circumstances shall the maximum principal indebtedness secured hereby exceed ElGl-lTE4.
   MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($18,400,000). plus interest cL
   thereon and any disbursements made for the payment of taxes, special assessments, or insurance on the
   Property, with interest oil such disbursements. It is agreed that any future advances made by Mortgagee
                                                                                                              N<.
   for the benefit of Mortgagor from time to time under this Mortgage or the other Loan Documents and
   whether or not such advances are obligatory or are made at the option of Mortgagee, made at any time from
   and after the date of this Mortgage, and all interest accruing thereon, shall be equally secured by this



                                                      -24-
       Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19    Page
                                                    1812734048 Page: 27 of 116
                                                                           32  of 250 PageID #:8904




           Mortgage and shall have the same priority as all amounts, if any, advanced as of the date hereof and shall
           be subject to all of the terms and provisions of this Mortgage. This Mortgage shall be valid and have
           priority to the extent of the full amount of the indebtedness secured hereby over all subsequent liens and
ç ,        encumbrances, including statutory liens, excepting solely taxes and assessments levied on the Property
 *10       given priority by law.

                            Section 16.7    Adiustable Mortgage Loan Provisions. The Note which this Mortgage
        "\3tcgures is an adjustable note on which the interest rate may be adjusted from time to time in accordance
                     terms and provisions set forth in the Note.

                            Section 16.8     Deed of Trust. If title to the Property or any part thereof is now or hereafter
           becomevestdin a trustee, any prohibition or restriction contained herein against the creation of any lien
           on the Propthyihall be construed as a similar prohibition or restriction against the creation of any lien on
           or security interi4ji the beneficial interest of such trust.

                            SeU.otk6.9       Collateral Protection Act. Unless Mortgagor provides Mortgagee with
           evidence of the insuraifrYeg, iired by this Mortgage or any other Loan Document, Mortgagee may purchase
           insurance at Mortgagor'se4nse to protect Mortgagee's interest in the Properly or any other collateral for
           the indebtedness secured h4fèSjThis insurance may, but need not, protect Mortgagor's interests. The
           coverage Mortgagee purclrnses*ij)âjnpt pay any claim that Mortgagor makes or any claim that is made
           against Mortgagor in connection W¼it$t4he Property or any other collateral for the indebtedness secured
           hereby. Mortgagor may later canceIUiy insurance purchased by Mortgagee, but only after providing
           Mortgagee with evidence that Mortgagqft? obtained insurance as required under this Mortgage or any
           other Loan Document. If Mortgagee purdi{s insurance for the Property or any other collateral for the
           indebtedness secured hereby, Mortgagor iall .s'esponsible for the costs of that insurance, including
           interest in any other charges that Mortgagee malMtully impose in connection with the placement of the
           insurance, until the effective date of the cancellati4çr expiration of the insurance. The costs of the
           insurance may be added to the indebtedness secured             The costs of the insurance may be more than
           the cost of insurance that Mortgagor may be able to obtain&njtewn. For purposes of the Illinois Collateral
           Protection Act, 815 ILCS 180/I et. seq., Mortgagor herebypkflowledges Mortgagee's right pursuant to
           this paragraph to obtain collateral protection insurance.

                               Section 16.10 Rights of Tenants. Mortgagee shallWàykMie right and option to commence
            a civil action to foreclose this Mortgage and to obtain a decree of forecl&ti;e and sale subject to the rights
            of any tenant or tenants of the Property having an interest in the PropeFtpriVt? that of Mortgagee. The
            failure tojoin any such tenant or tenants of the Property as party defendant or de1ndants in any such civil
            action or the failure of any decree of foreclosure and sale to tbreclose their righ'ill not be asserted by
            Mortgagor as a defense in any civil action instituted to collect the Obligations, orp$ap,art thereof or any
            deficiency remaining unpaid after foreclosure and sale of the Property, any statue or ràIV9flaw at any time
            existing to the contrary notwithstanding                                                      V




                                            [Remainder of page intentionally left blank}
                                                                                                                               it4




                                                                 -25-
    Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19    Page
                                                 1812734048 Page: 28 of117
                                                                       32 of 250 PageID #:8904




                    MORTGAGOR ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD ALL
        THE PROVISIONS OF THIS MORTGAGE INCLUDING, WITHOUT LIMITATION, THE WAIVER
/       OF JURY TRIAL AND HAS BEEN ADVISED BY COUNSEL AS NECESSARY OR APPROPRIATE.

                        IN WITNESS WHEREOF, this Mortgage has been executed by Mortgagor as of the day
    , and year first above written.
    4 ,n
                                                            MORTGAGOR:
           -F
                                                            SSDF7 PORTFOLIO I LLC,
                  I                                         an Illinois limited liability company

                                                            By:       SSDF7 HOLDCO I LLC,
                                                                      a Delaware limited liability company,
                                                                      its Managing Member

                                                            By:       South Slore Property Holdings LLC,
                                                                      a Delaware limited liability company,
                                                                      its Managing Manager


                                                 ;          By:
                                                     II               Jero9q. Cohen
                                                                      MaI4ing Member

       STATE OF     PjnM&             , COUNTY OF

                Personally appeared before me, the undersignedfjN(              Public for the state and county aforesaid,
       JEROME H. COHEN, with whom I am personally acquaintei                    proved to me on the basis of satisfactory
       evidence), and who, upon oath, acknowledged that he exec                  he within instrument for the purposes
       therein contained, and who further acknowledged that he is               4aging Member of SOUTH SHORE
       PROPERTY HOLDINGS LLC, a Delaware limited liability                       hy3b.ich is the Managing Manager of
       SSDF7 HOLDCO I LLC, a Delaware limited liability compa                   hich14çManaging Member of SSDF7
       PORTFOLIO 1 LLC, an Illinois limited liability company ("                )wer'hndjsauthorized to execute this
       instrument on behalf of Borrower.

       Given under my hand and notarial seal, this          day of   il,jir I          2018.

                                                                                                      -   .-'

                                                          My commission expires




                             JESSICA BAlER
                       9                  GG135506
                           EXPIRES August 17.2021




       Signature Page to Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing 11          -
        Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                     11/20/19Page:
                                                                Page     118 of 250 PageID #:8904
                                                                   29 of 32




                                                 EXHIBIT A

(...                                       LEGAL DESCRIPTION


       '9) SITE NO.8
         '&?1317I9 S. MICHIGAN AVENUE, CHICAGO, ILLINOIS 60653/ PI N# 20-03-302-002-0000

           LOXIN BLOCK I IN L. W. STONE'S SUBDIVISION OF THE EAST 20 ACRES OF THE NORTH 30
           ACRES," THE WEST 'A OF THE SOUTHWEST 114 OF SECTION I. TOWNSHIP 38 NORTH,
           RANG 1, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

           SITE NO .9 /\
           2736-2744 W. 64 2STREET, CHICAGO, ILLINOIS 60629/ PIN# 19-24-200-029-0000

           LOT IS (EXCF2TflIçNORTH 10 FEET THEREOF) IN MOREAU AND DE JONG'S
           RESUBDI VISION OF LtiF 30 TO 48 INCLUSIVE IN BLOCK 16 IN AVONDALE ADDITION TO
           CHICAGO, BEING A SUBTVTON OF THE WEST '/2 OF THE NORTHEAST 1/4 OF SECTION 24,
           TOWNSHIP 38 NORTH, RAN Ei3, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
           COUNTY, ILLINOIS.

            SITE NO. I0
            2453 Fl 75TH STREETI7508 S. ESSEXL%4iNUE, CHICAGO, IL 60649 / PIN# 21-30-301-030-
            0000

           1,01' I AND THE EAST 18.00 FEET OF LOT 24NI4OCK 3 IN SOUTH SHORE PARK, BEING A
           SUBDIVISION OF THE WEST 'A OF THE SOUTH*Esry4 OF SECTION 30, TOWNSHIP 38 NORTH,
           RANGE 15, EAST OF THE THIRD PRINCIPAL MEaII494N COOK COUNTY, ILLINOIS.

           SITE NO. II
           7701-03 S. ESSEX AVENUE, CHICAGO, ILLINOIS 60649/                    -0000

           LOT 36 AND THE NORTH 2.41 FEET OF LOT 35 IN BLOCK I&JL SOUTH SHORE PARK, A
           SUBDIVISION OF THE WEST '/ OF THE SOUTHWEST 'A OF SECV1bN Q'T:OWNSHIP 38 NORTH,
           RANGE IS EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK cbLp' :Y. ILLINOIS.


           SITE NO. 12
           7748-52 S. ESSEX AVENUE, CHICAGO, ILLINOIS 60649 / I'IN# 2I-30-319-029-OOOt

            LOTS 16, 17 AND 18, IN BLOCK II, IN SOUTH SHORE PARK, BEING A SUBDIVISIbI$'OF THE
            WEST HALF OF THE SOUTHWEST QUARTER (EXCEPT STREETS) OF SECTION 30, TO1'*J1P
            38 NORTH, RANGE 15 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COO4tY,
            ILLINOIS.




                                                                                                    &u .




                                                 Exhibit A
     Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                                  11/20/19Page:
                                                             Page     119 of 250 PageID #:8904
                                                                30 of 32




        SITE NO. 13
        816-22 E. MARQUETTE ROAD, CHICAGO, ILLINOIS 60637/ I'IN# 20-23-112-028-0000

         LOT 12 IN BLOCK 8 IN WOODLAWN RIDGE SUBDIVISION OF THE SOUTH 'I, OF 1'HE
fl       NORTHWEST ¼ OF SECTION 23, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD
         PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

      'e5TENO. 14
         W S. MARQUETTE AVENUE, CHICAGO, ILLINOIS 60617 / I'IN# 21-31-106-024-0000
               n,
         LOTS i       30 IN THE SUBDIVISION OF BLOCK 6 OF CIRCUIT COURT PARTITION OF THE
         NORTHW'E%M OF THE NORTHEAST V, AND THE NORTHEAST ¼ OF THE NORTHWEST ¼ OF
         SECTION 3'i DÔWNSHIP 38 NORTH RANGE IS EAST OF THE THIRD PRINCIPAL MERIDIAN IN
         COOK COUNTY;L!.ANOIS.

         SITE NO. 15   Vc i\
         7600 S. KINGSTON kgtliUE, CHICAGO, ILLINOIS 60649 / PIN# 21-30-309-030-0000

         LOTS 1,2 AND 3, IN BLOtK ?,$N SOUTH SHORE PARK, BEING A SUBDIVISION OF THE WEST
         HALF OF THE SOUTHWESt4RTER (EXCEPT STREETS) OF SECTION 30, TOWNSHIP 38
         NORTH, RANGE 15, EAST dfl'1E THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
         ILLINOIS.                        I
                                         vi
         SITE NO. 16
         7656 S. KINGSTON AVENUE, CHICAGO, ItLINOIS 60649 / PIN# 21-30-309-026-0000

         LOT 18 IN BLOCK 7 IN SOUTH SHORE PARK,'SrNQ SUBDIVISION OF THE WEST 1/2 OF THE
         SOUTHWEST ¼ IN SECTION 30, TOWNSHIP 34(ORTH, RANGE IS EAST OF THE THIRD
         PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINdIS.(Th

         SITE NO. 17
         8201 S. KINGSTON AVENUE, CHICAGO, IL 60617 / PIN#

         LOT 38 (EXCEPT THE SOUTH 28 AND ONE HALF FEET THEREQISANQ ALL OF LOTS 39 AND
         40 IN BLOCK 4 IN THE SUBDIVISION OF LOTS I TO 10, BOtH t$USIVE, IN CHARLES
         RINGER'S SOUTH SHORE ADDITION, BEING A SUBDIVISION OFtç44F. EAST '/2 OF THE
         SOUTHWEST ¼ OF THE NORTHWEST ¼ OF SECTION 31, TOwNSHIP'3NpRTl-I, RANGE IS
         EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH 33 FthraEREOF TAKEN
         FOR WIDENING EAST 83RD STREET) IN COOK COUNTY, ILLINOIS.




                                               Exhibit A
 Case: 1:18-cv-05587 Document #: 583-1 Filed: 1812734048
                                              11/20/19Page:
                                                         Page     120 of 250 PageID #:8904
                                                            31 of 32




                                                       EXHIBIT B

                                     DESCRIPTION OF PERSONAL PROPERTY

                        All personal property (including, without limitation, all goods, supplies, equipment,
'L     furniture, furnishings, fixtures, machinery, inventory, and construction materials and software embedded
         any of the foregoing) in which Mortgagor now or hereafter acquires an interest or right, which is newer
     46wx,eafter located on or affixed to the Land or the Improvements or used or useful in the operation, use, or
         4p.apcy thereof or the construction of any Improvements thereon, together with any interest of
       M8za6r in and to personal property which is leased or subject to any superior security interest, and all
       books,ccrds, leases and other agreements, documents, and instruments of whatever kind or character,
       relating 6ilic Lp rid, Improvements, or such personal property;

                       .4flfees, income, rents, issues, profits, earnings, receipts, royalties, and revenues which,
       after the date herèelal while any portion of the Obligations remains unpaid or unperformed, may accrue
       front such personarprQejty or any part thereof or from the Land, the Improvements or any other part of
       the Property, or which'4y-h,e received or receivable by Mortgagor from any hiring, using, letting, leasing,
       subhiring, subletting, suble$sYhg, occupancy, operation, or use thereof;
                                        4
                         All of Mortgag4p,qcnt and future rights to receive payments of money, services, or
       property, including, without limit4t.i4j4yrighis to all deposits from tenants of the Land or Improvements,
       sums deposited in the Collateral AôeotnU. chattel paper (whether tangible or electronic) notes, drafts.
       contract rights, instruments, general inta*kj1es, as presently or hereafter in effect, and principal, interest
       and payments due on account of goods sqot leased, services rendered, loans made or credit extended,
       together with title to or interest in all agreemeØtsocuments, and instruments, evidencing, securing or
       guarantying the same;

                       All other intangible property (and r&*fsoftware) and rights relating to the Land, the
       Improvements, the personal property described in Paragrztyh £ttt7bove or the operation, occupancy, or use
       thereof, including, without limitation, all governmental arf4,,npjj- governmental permits, licenses, and
       approvals relating to construction on or operation, occupancy,(pjk,tse of the Land or Improvements, all
       names under or by which the Land or Improvements may at any tipjbe operated or known, all rights to
       carry on business under any such names, or any variant theredt$r.trade names and trademarks,
       servicemarks, logos and copyrights, relating in any way to the Land or ticjiprqvements, and all good will
       and software in any way relating to the Land or the Improvements;          .




                         All as-extracted collateral produced from or allocated to the tL11d including, without
       limitation, oil, gas, and other hydrocarbons and other minerals.

               (0        Mortgagor's rights under all insurance policies covering the Land (indh4og, but not
       limited to, title insurance policies), the Improvements, the Personal Property, and the othep'aas of the
       Property and any and all proceeds, loss payments, and premium refunds payable regarding the

                         All reserves, deferred payments, deposits, refunds, cost savings, and payments of anikir,d\,
       relating to the construction of any Improvements on the Land;

                       All water stock relating to the Land,

                        All causes of action, claims, compensation, and recoveries for any damage to, destruction
       of, or condemnation or taking of the Land, the Improvements, the Personal Property, or any other part of
       the Property, or Ibr any conveyance in lieu thereof; whether direct or consequential, or for any damage or



                                                        Exhibit B
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19    Page 121 of 250 PageID #:8904
                                             1812734048 Page: 32 of 32




    injury to the Land, the Improvements, the Personal Property, or any other part of the Property, or for any
    loss or diminution in value of the Premises, the Improvements, the Personal Property, or any other part of
    the Property;


               )     All architectural, structural, mechanical, and engineering plans and specifications prepared
     for construction of Improvements or extraction of minerals or gravel from the Premises and all studies,
           and drawings related thereto; and also all contracts and agreements of the Mortgagor relating to the
   ?3bresaid plans and specifications or to the aforesaid studies, data, and drawings or to the construction of
    ln*royements on or extraction of minerals or gravel from the Land;

                   All commercial tort claims Mortgagor now has or hereafter acquires relating to the
   proper1ibria1fl, titles, and interests referred to in this Exhibit 13 or elsewhere in the Mortgage to which
   this ExhibitE'tñttached;

          (I)     A'llçt&uer of credit rights (whether or not the letter of credit is evidenced by a writing)
   Mortgagor now httI4j5reafler requires relating to the properties, rights, titles and interest referred to in
   the Mortgage to which''thjtExhibit B is attached;
                               1
                    All proccéUirqpsaIe or disposition of any of the aforesaid collateral and all supporting
   obligations ancillary thereto or SriThgjn any way in connection therewith;

                    All Mortgagor's righ1 ppoceeds of the Loan evidenced by the Note;
                                          ,
                   All of Mortgagor's rightsifr'nçand all warranties and guaranties with respect to any
   goods, materials, supplies, chattels, fixtures, •quiment, machinery, building materials, and work in
   progress attached to or placed in or on any part oflliand, or used in connection with any construction on
   the Land;

                    All of Mortgagor's rights to and undd at9ureliase agreements, including, without
   limitation, any deposits paid to Mortgagor pursuant to such turAiae agreements; and

                    All of Mortgagor's rights in all plans, specifièàti.Ycs ?lats agreements, assessments.
   reports, and surveys related to the Premises.

                                                                             A
   As used in this Exhibit B the terms "Land". "Loan Agreement", "Obligatjqs'. "Note", "Property",
   "Improvements", and "Personal Property" shall havctlie meanings set forth in tici34rtgage to which this
   Exhibit B is attached.
                                                                                             r
                                                                                           -t/c?',,




                                                                                                                         p
                                                                                                                    "$   t'




                                                    Exhibit B
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 122 of 250 PageID #:8904




                                                                    EXHIBIT G
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 123 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 124 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 125 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 126 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 127 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 128 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 129 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 130 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 131 of 250 PageID #:8904




                                                                   EXHIBIT H
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 132 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 133 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 134 of 250 PageID #:8904




                                                                    EXHIBIT I
           Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 135 of 250 PageID #:8904




Order: 2986622                                  Page 1 of 1          Requested By: firstam02, Printed: 8/10/2019 2:10 PM
Doc: 1811519134
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 136 of 250 PageID #:8904




                                                                    EXHIBIT J
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 137 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Commitment                                                         File No: 2986622

                                                 COMMITMENT FOR TITLE INSURANCE
                                                                     Issued By

                                   FIRST AMERICAN TITLE INSURANCE COMPANY
                                                                      NOTICE
IMPORTANT-READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE INSURANCE
POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING THE CONTENT OF THIS
COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.
THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE, LEGAL OPINION,
OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE. THE PROCEDURES USED BY THE
COMPANY TO DETERMINE INSURABILITY OF THE TITLE, INCLUDING ANY SEARCH AND EXAMINATION, ARE
PROPRIETARY TO THE COMPANY, WERE PERFORMED SOLELY FOR THE BENEFIT OF THE COMPANY, AND CREATE NO
EXTRACONTRACTUAL LIABILITY TO ANY PERSON, INCLUDING A PROPOSED INSURED.
THE COMPANY'S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A PROPOSED INSURED
IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS COMMITMENT. THE
COMPANY HAS NO LIABILITY OR OBLIGATION INVOLVING THE CONTENT OF THIS COMMITMENT TO ANY OTHER
PERSON.
                                                     COMMITMENT TO ISSUE POLICY
Subject to the Notice; Schedule B, Part I-Requirements; Schedule B, Part II-Exceptions; and the Commitment Conditions,
First American Title Insurance Company, a Nebraska Corporation (the "Company"), commits to issue the Policy
according to the terms and provisions of this Commitment. This Commitment is effective as of the Commitment Date
shown in Schedule A for each Policy described in Schedule A, only when the Company has entered in Schedule A both the
specified dollar amount as the Proposed Policy Amount and the name of the Proposed Insured.
If all of the Schedule B, Part I-Requirements have not been met within six months after the Commitment Date, this
Commitment terminates and the Company's liability and obligation end.




If this jacket was created electronically, it constitutes an original document.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 1 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed:
                                      COMMITMENT      11/20/19 Page 138 of 250 PageID #:8904
                                                   CONDITIONS

1.   DEFINITIONS
     (a) “Knowledge” or “Known”: Actual or imputed knowledge, but not constructive notice imparted by the Public Records.
     (b) “Land”: The land described in Schedule A and affixed improvements that by law constitute real property. The term “Land”
         does not include any property beyond the lines of the area described in Schedule A, nor any right, title, interest, estate, or
         easement in abutting streets, roads, avenues, alleys, lanes, ways, or waterways, but this does not modify or limit the extent
         that a right of access to and from the Land is to be insured by the Policy.
     (c) “Mortgage”: A mortgage, deed of trust, or other security instrument, including one evidenced by electronic means authorized
         by law.
     (d) “Policy”: Each contract of title insurance, in a form adopted by the American Land Title Association, issued or to be issued by
         the Company pursuant to this Commitment.
     (e) “Proposed Insured”: Each person identified in Schedule A as the Proposed Insured of each Policy to be issued pursuant to this
         Commitment.
     (f) “Proposed Policy Amount”: Each dollar amount specified in Schedule A as the Proposed Policy Amount of each Policy to be
         issued pursuant to this Commitment.
     (g) “Public Records”: Records established under state statutes at the Commitment Date for the purpose of imparting constructive
         notice of matters relating to real property to purchasers for value and without Knowledge.
     (h) “Title”: The estate or interest described in Schedule A.

2.   If all of the Schedule B, Part I—Requirements have not been met within the time period specified in the Commitment to Issue
     Policy, this Commitment terminates and the Company’s liability and obligation end.

3.   The Company’s liability and obligation is limited by and this Commitment is not valid without:
     (a) the Notice;
     (b) the Commitment to Issue Policy;
     (c) the Commitment Conditions;
     (d) Schedule A;
     (e) Schedule B, Part I—Requirements;
     (f) Schedule B, Part II—Exceptions; and
     (g) a counter-signature by the company or its issuing agent that may be in electronic form.

4.   COMPANY’S RIGHT TO AMEND
     The Company may amend this Commitment at any time. If the Company amends this Commitment to add a defect, lien,
     encumbrance, adverse claim, or other matter recorded in the Public Records prior to the Commitment Date, any liability of the
     Company is limited by Commitment Condition 5. The Company shall not be liable for any other amendment to this Commitment.

5.   LIMITATIONS OF LIABILITY
     (a) The Company’s liability under Commitment Condition 4 is limited to the Proposed Insured’s actual expense incurred in the
         interval between the Company’s delivery to the Proposed Insured of the Commitment and the delivery of the amended
         Commitment, resulting from the Proposed Insured’s good faith reliance to:
         (i) comply with the Schedule B, Part I—Requirements;
         (ii) eliminate, with the Company’s written consent, any Schedule B, Part II—Exceptions; or
         (iii) acquire the Title or create the Mortgage covered by this Commitment.
     (b) The Company shall not be liable under Commitment Condition 5(a) if the Proposed Insured requested the amendment or had
         Knowledge of the matter and did not notify the Company about it in writing.
     (c) The Company will only have liability under Commitment Condition 4 if the Proposed Insured would not have incurred the
         expense had the Commitment included the added matter when the Commitment was first delivered to the Proposed Insured.
     (d) The Company’s liability shall not exceed the lesser of the Proposed Insured’s actual expense incurred in good faith and
         described in Commitment Conditions 5(a)(i) through 5(a)(iii) or the Proposed Policy Amount.
     (e) The Company shall not be liable for the content of the Transaction Identification Data, if any.
     (f) In no event shall the Company be obligated to issue the Policy referred to in this Commitment unless all of the Schedule B,
         Part I—Requirements have been met to the satisfaction of the Company.
     (g) In any event, the Company’s liability is limited by the terms and provisions of the Policy.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 2 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
6.       Case: 1:18-cv-05587
     LIABILITY    OF THE COMPANYDocument MUST BE BASED #: 583-1    Filed:
                                                             ON THIS        11/20/19 Page 139 of 250 PageID #:8904
                                                                       COMMITMENT
     (a) Only a Proposed Insured identified in Schedule A, and no other person, may make a claim under this Commitment.
     (b) Any claim must be based in contract and must be restricted solely to the terms and provisions of this Commitment.
     (c) Until the Policy is issued, this Commitment, as last revised, is the exclusive and entire agreement between the parties with
         respect to the subject matter of this Commitment and supersedes all prior commitment negotiations, representations, and
         proposals of any kind, whether written or oral, express or implied, relating to the subject matter of this Commitment.
     (d) The deletion or modification of any Schedule B, Part II—Exception does not constitute an agreement or obligation to provide
         coverage beyond the terms and provisions of this Commitment or the Policy.
     (e) Any amendment or endorsement to this Commitment must be in writing and authenticated by a person authorized by the
         Company.
     (f) When the Policy is issued, all liability and obligation under this Commitment will end and the Company’s only liability will be
         under the Policy.

7.   IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT
     The issuing agent is the Company’s agent only for the limited purpose of issuing title insurance commitments and policies. The
     issuing agent is not the Company’s agent for the purpose of providing closing or settlement services.

8.   PRO-FORMA POLICY
     The Company may provide, at the request of a Proposed Insured, a pro-forma policy illustrating the coverage that the Company
     may provide. A pro-forma policy neither reflects the status of Title at the time that the pro-forma policy is delivered to a Proposed
     Insured, nor is it a commitment to insure.

9.   ARBITRATION
     The Policy contains an arbitration clause. All arbitrable matters when the Proposed Policy Amount is $2,000,000 or less shall be
     arbitrated at the option of either the Company or the Proposed Insured as the exclusive remedy of the parties. A Proposed Insured
     may review a copy of the arbitration rules at http://www.alta.org/arbitration.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 3 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 140 of 250 PageID #:8904
                                                                     ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Schedule A                                                         File No: 2986622
Transaction Identification Data for reference only:
First American Title Insurance Company - Metro Commercial Title e-mail: cmcc.il@firstam.com
Center
27775 Diehl Rd, Warrenville, IL 60555                     Escrow e-mail: figures.il@firstam.com
Phone : (866)563-7707                                     Customer Reference:
Commitment No.: 2986622
Property Address: 7625-33 South East End Avenue, Chicago,
IL 60649
Revision Date:


                                                                   SCHEDULE A
            1.      Commitment Date: July 31, 2019 8:00 AM
            2.         Policies to be issued:
                 (a)      ALTA® Owner's Policy
                             Proposed Insured: To Be Determined
                             Proposed Policy Amount: $1,000.00
                       (b)    ALTA® Loan Policy
                          Proposed Insured: To Be Determined, its successors and/or assigns as defined in the
                          Conditions of the policy, as their interests may appear.
                          Proposed Policy Amount: $1,000.00
            3.      The estate or interest in the Land described or referred to in this Commitment is

                    Fee simple

            4.      The Title is, at the Commitment Date, vested in: SSDF5 Portfolio 1 LLC, an Illinois limited liability
                    company

            5.      The Land is described as follows:
                    SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

          First American Title Insurance Company



          By:
                 Authorized Countersignature




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)        Page 4 of 10                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 141 of 250 PageID #:8904
                                                                       ALTA Commitment for Title Insurance
                                                                       ISSUED BY

                                                                       First American Title Insurance Company
  Schedule BI & BII                                                    File No: 2986622

       Commitment No.: 2986622

                                                             SCHEDULE B, PART I

                                                                  Requirements

       All of the following Requirements must be met:

       1.      The Proposed Insured must notify the Company in writing of the name of any party not referred to in
               this Commitment who will obtain an interest in the Land or who will make a loan on the Land. The
               Company may then make additional Requirements or Exceptions.

       2.      Pay the agreed amount for the estate or interest to be insured.

       3.      Pay the premiums, fees, and charges for the Policy to the Company.

       4.      Documents satisfactory to the Company that convey the Title or create the Mortgage to be insured,
               or both, must be properly authorized, executed, delivered, and recorded in the Public Records.

                                                            SCHEDULE B, PART II

                                                                    Exceptions
       THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR LIMITATION
       CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT THAT THE
       SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR FEDERAL LAW
       BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY, HANDICAP,
       FAMILIAL STATUS, OR NATIONAL ORIGIN.

       The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
       easement identified in Schedule A, and will include the following Exceptions unless cleared to the
       satisfaction of the Company:




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 5 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 142 of 250 PageID #:8904
                                                                             ALTA Commitment for Title Insurance
                                                                            ISSUED BY


  Schedule BI & BII (Cont.)                                                 First American Title Insurance Company
                                                                            File No: 2986622

       Commitment No.: 2986622

                                                            SCHEDULE B, PART II
                                                           Exceptions (Continued)

       1.      Rights or claims of parties in possession not shown by the public records.

       2.      Easements or claims of easements, not shown by Public Records.

       3.      Any encroachments, encumbrance, violation, variation, or adverse circumstance affecting Title that
               would be disclosed by an accurate survey of the Land pursuant to the "Minimum Standards of
               Practice," 68 III. Admin Code, Sec. 1270.56(b)(6)(P) for residential property or the ALTA/NSPS land
               title survey standards for commercial/industrial property.

       4.      Any lien, or right to a lien, for services, labor, or material heretofore or hereafter furnished, imposed
               by law and not shown by the public records.

       5.      Taxes, or special assessments, if any, not shown as existing liens by the Public Records.

       6.      Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the
               Public Records or is created, attaches, or is disclosed between the Commitment Date and the date on
               which all of the Schedule B, Part I-Requirements are met.

          NOTE: THE LAND SUBJECT TO THIS COMMITMENT LIES WITHIN THE BOUNDARIES OF COOK
          COUNTY, KANE COUNTY, PEORIA COUNTY, OR WILL COUNTY ILLINOIS AND IS SUBJECT TO
          THE PREDATORY LENDING DATABASE PROGRAM (765 ILCS 77/70 ET SEQ) EFFECTIVE JULY
          1, 2008 AS TO COOK COUNTY. THE PREDATORY LENDING DATABASE PROGRAM HAS BEEN
          EXPANDED TO INCLUDE KANE, PEORIA AND WILL COUNTIES AS TO ALL MORTGAGE
          APPLICATIONS MADE OR TAKEN ON OR AFTER THE EXPANSION INCEPTION DATE OF JULY
          1, 2010. VALID CERTIFICATES OF COMPLIANCE OR EXEMPTION ISSUED IN CONFORMITY
          WITH THE ACT MUST BE OBTAINED AT TIME OF CLOSING IN ORDER TO RECORD ANY
          MORTGAGE. FOR ADDITIONAL INFORMATION, GO TO WWW.IDFPR.COM, THE DIVISION OF
          BANKING.


            7. General taxes and assessments for the year 2019 and subsequent years which are not yet due and
               payable.

               Tax identification no.: 20-25-310-008-0000 (Vol. 263)


               Note for informational purposes 2018 taxes:

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 6 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case:
            1st 1:18-cv-05587
                Installment in theDocument   #: 583-1 with
                                  amount of $10,951.86 Filed: 11/20/19
                                                           a status      Page
                                                                    of PAID.   143
                                                                             (Due   of March
                                                                                  Date 250 PageID    #:8904
                                                                                             01, 2019)
               2nd Installment in the amount of $13,605.52 with a status of PAID. (Due Date August 01, 2019)

               Note: If applicable, an original tax bill must be presented if taxes are to be paid at time of closing.

       8.      Trust Deed dated August 13, 1998 and recorded September 16, 1998 as document no. 98827782 in
               the amount of $1,694,985.00 made by First National Bank of Evergreen Park, as trustee u/t/a dtd
               7/16/98 and known as Trust No. 16068 to Chicago Title and Trust Company, Trustee.

               We find no release of record for aforesaid trust deed. Upon the recording of a properly executed
               release deed of said instrument or upon receipt of a hold harmless letter from the prior title insurance
               company's underwriter, this exception will be waived or insured over. In lieu thereof, we must be
               furnished with satisfactory evidence that said indebtedness is paid in full.

               (Affects the land and other property)

       9.      Mortgage recorded January 21, 2016 as document 1602156229 made by EquityBuild, Inc. to Brad
               Lutz and Linda Lutz, as to an undivided 24.78% interest; Asians Investing in Real Estate, LLC, as to
               and undivided 3.11% interest; Self-Directed IRA Services Inc. FBO David Geldart, as to an undivided
               6.69% interest; iPlanGroup Agent for Custodian FBO Lorenzo Jaquias IRA, as to an undivided 3.11%
               interest; Edge Investments, LLC, as to an undivided 10.97% interest; KKW Investments, LLC, as to
               an undivided 4.67% interest; Peter P. Nuspl, as to an undivided 13.52% interest; Pittman Gold, LLC,
               as to an undivided 9.34% interest; Steve Bald, as to an undivided 3.11% interest; iPlanGroup Agent
               for Custodian FBO Jacqueline Rowe IRA, as to an undivided 12.46% interest; Michael James Guilford
               and Nancy Richard-Guilford, as to an undivided 5.76% interest; and Knickerbocker, LLC, as to an
               undivided 2.47% interest, to secure a note in the originally stated principal amount of $1,605,749.00,
               and to the terms and conditions thereof.

               Note: Purported release recorded as document no. 1727219061 by EquityBuild, Inc. who has no
               apparent interest in said instrument.

      10.      Mortgage recorded September 29, 2017 as document 1727219056 made by SSDF5 Portfolio 1
               LLC to BC57, LLC, to secure a note in the originally stated principal amount of $5,328,433.43, and to
               the terms and conditions thereof.

               Note: We will require that the original recorded mortgage, the note secured thereby, and
               the release deed be presented at the time of closing.

               (Affects the land and other property)

      11.      Assignment of Rents made by SSDF5 Portfolio 1 LLC to BC57, LLC recorded September 29, 2017 as
               document 1727219057.

               (Affects the land and other property)

      12.      Financing statement evidencing an indebtedness from SSDF5 Portfolio 1 LLC, debtor, to BC57, LLC,
               secured party, filed on September 29, 2017 as number 1727219058.

               (Affects the land and other property)



This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 7 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      13.Case: 1:18-cv-05587
            Corrective           Document
                       Mortgage recorded      #: 583-1
                                          October        Filed:
                                                   4, 2017        11/20/19
                                                            as document       Page 144
                                                                           1727715135    of 250
                                                                                       made      PageID
                                                                                             by SSDF5      #:8904
                                                                                                       Portfolio 1
            LLC to BC57, LLC, to secure a note in the originally stated principal amount of $5,328,433.43, and to
            the terms and conditions thereof.

               Note: We will require that the original recorded corrective mortgage, the note secured
               thereby, and the release deed be presented at the time of closing.

               (Affects the land and other property)

      14.      Corrective Assignment of Rents made by SSDF5 Portfolio 1 LLC to BC57, LLC recorded October 4,
               2017 as document 1727715136.

               (Affects the land and other property)

      15.      City of Chicago Municipal Code violations as disclosed by Recording of Findings, Decision and Order
               recorded August 4, 2009 as document 0921605279.

      16.      City of Chicago Municipal Code violations as disclosed by Recording of Findings, Decision and Order
               recorded August 13, 2009 as document 0922526081.

      17.      City of Chicago Municipal Code violations as disclosed by Recording of Findings, Decision and Order
               recorded September 21, 2009 as document 0926411090.

      18.      Claim for statutory lien in the amount of $3,358.14 plus statutory interest recorded November 9,
               2009 as document 0931333113 by City of Chicago Department of Water Management against subject
               property.

      19.      Claim for property management lien in the amount of $15,722.65 plus interest recorded April 25,
               2018 as document 1811519134 by Chicago Real Estate Resources Inc. against subject property.

      20.      Proceeding pending in the United States District Court, Northern District of Illinois, Eastern Division,
               Case No. 18-CV-5587, by U.S. Securities and Exchange Commission vs. Equitybuild, Inc., et al.

               Note: A complete examination of said proceeding has not been made.

               Note: We should be furnished a final waiver for possible liens in favor of the receiver, if any,
               appointed in said proceedings.

      21.      Order appointing receiver, entered August 17, 2018, in the proceedings by the United States District
               Court Northern District of Illinois Eastern Division, case no. 18-CV-05587 appointing Kevin V. Duff, of
               the firm Rachlis Duff Adler Peel & Kaplan, LLC, as federal equity receiver, authorizing the receiver to
               locate, list for sale or lease, engage a broker for sale or lease, cause the sale or lease, and take all
               necessary and reasonable actions to cause the sale or lease of all real property in the Receivership
               Estate, either at public or private sale, on terms and in the manner the Receiver deems most
               beneficial to the Receivership Estate, and the terms and conditions contained therein.

               Note: We should be furnished the order approving this sale.

      22.      Terms, powers, provisions and limitations of the Limited Liability Company Operating Agreement
               under which title to the land is held.


This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 8 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      23.Case: 1:18-cv-05587
            Evidence that ArticlesDocument     #: 583-1
                                   of Organization         Filed:
                                                   have been   filed11/20/19   Page 145
                                                                     with the Secretary    of 250
                                                                                        of State    PageID
                                                                                                 of Illinois    #:8904
                                                                                                             should be
            furnished for the following Limited Liability Company: SSDF5 Portfolio 1 LLC

      24.      The Operating Agreement for SSDF5 Portfolio 1 LLC, a Limited Liability Company, together with all
               amendments thereto, should be furnished and this commitment is subject to such further exceptions,
               if any, as may then be deemed necessary.

      25.      We should be furnished evidence that no event of dissolution has occurred for SSDF5 Portfolio 1 LLC,
               a Limited Liability Company.

      26.      Any lien, or right to a lien in favor of a property manager employed to manage the land. Note: we
               should be furnished either (a) an affidavit from the owner indicating that there is no property
               manager employed; or (b) a final lien waiver from the property manager acting on behalf of the
               owner.

      27.      Existing unrecorded leases, if any, and rights of parties in possession under such unrecorded leases.

      28.      It appears that the land described herein lies within the municipal boundaries of Chicago, please
               contact the municipality for any requirements which must be complied with prior to closing. The
               municipal phone number may be found at www.firstam.com/title/il under Products and Resources,
               then Forms and Documents, then Municipal Transfer Stamp Requirements.

      29.      Relative to the deletion of Standard Exceptions 1 through 6, we should be furnished the following:

               a) A current survey of the land, properly certified to the Company, made in accordance with (i) the
                  accuracy requirements of a survey pursuant to the 'Minimum Standard Detail Requirements for
                  Land Title Surveys' Jointly Established and Adopted by the American Land Title Association and
                  National Society of Professional Surveyors (NSPS) February 23, 2016; and (ii) the Laws of the
                  State of Illinois.
               b) A properly executed ALTA 2006 Loan and Extended Coverage Statement.

      30.      Building setback line(s) as shown on the plat of subdivision.
               (Affects the West 20 feet)

      31.      Note: The Extended Coverage Endorsement, deleting Standard Exceptions 1 through 6, will be
               considered for approval upon receipt and review of the requirements referenced herein.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 9 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 146 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                       ISSUED BY



Exhibit A                                                             First American Title Insurance Company
                                                                       File No: 2986622

Commitment File No.: 2986622

The Land referred to herein below is situated in the County of Cook, State of IL, and is described as follows:

The North 6.00 feet of Lot 36, and all of Lots 37 to 40 in Block 11 in James Stinson's Subdivision of East Grand Crossing
in the Southwest Quarter of Section 25, Township 38 North, Range 14, East of The Third Principal Meridian, in Cook
County, Illinois.

Note: For informational purposes only, the land is known as :

7625-33 South East End Avenue
Chicago, IL 60649




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 10 of 10                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 147 of 250 PageID #:8904




                                                                    EXHIBIT K
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 148 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 149 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 150 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 151 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 152 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 153 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 154 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 155 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 156 of 250 PageID #:8904




                                                                    EXHIBIT L
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 157 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 158 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 159 of 250 PageID #:8904




                                                                   EXHIBIT M
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 160 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 161 of 250 PageID #:8904




                                                                   EXHIBIT N
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 162 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 163 of 250 PageID #:8904




                                                                   EXHIBIT O
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 164 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Commitment                                                         File No: 2986630

                                                 COMMITMENT FOR TITLE INSURANCE
                                                                     Issued By

                                   FIRST AMERICAN TITLE INSURANCE COMPANY
                                                                      NOTICE
IMPORTANT-READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE INSURANCE
POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING THE CONTENT OF THIS
COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.
THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE, LEGAL OPINION,
OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE. THE PROCEDURES USED BY THE
COMPANY TO DETERMINE INSURABILITY OF THE TITLE, INCLUDING ANY SEARCH AND EXAMINATION, ARE
PROPRIETARY TO THE COMPANY, WERE PERFORMED SOLELY FOR THE BENEFIT OF THE COMPANY, AND CREATE NO
EXTRACONTRACTUAL LIABILITY TO ANY PERSON, INCLUDING A PROPOSED INSURED.
THE COMPANY'S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A PROPOSED INSURED
IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS COMMITMENT. THE
COMPANY HAS NO LIABILITY OR OBLIGATION INVOLVING THE CONTENT OF THIS COMMITMENT TO ANY OTHER
PERSON.
                                                     COMMITMENT TO ISSUE POLICY
Subject to the Notice; Schedule B, Part I-Requirements; Schedule B, Part II-Exceptions; and the Commitment Conditions,
First American Title Insurance Company, a Nebraska Corporation (the "Company"), commits to issue the Policy
according to the terms and provisions of this Commitment. This Commitment is effective as of the Commitment Date
shown in Schedule A for each Policy described in Schedule A, only when the Company has entered in Schedule A both the
specified dollar amount as the Proposed Policy Amount and the name of the Proposed Insured.
If all of the Schedule B, Part I-Requirements have not been met within six months after the Commitment Date, this
Commitment terminates and the Company's liability and obligation end.




If this jacket was created electronically, it constitutes an original document.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 1 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed:
                                      COMMITMENT      11/20/19 Page 165 of 250 PageID #:8904
                                                   CONDITIONS

1.   DEFINITIONS
     (a) “Knowledge” or “Known”: Actual or imputed knowledge, but not constructive notice imparted by the Public Records.
     (b) “Land”: The land described in Schedule A and affixed improvements that by law constitute real property. The term “Land”
         does not include any property beyond the lines of the area described in Schedule A, nor any right, title, interest, estate, or
         easement in abutting streets, roads, avenues, alleys, lanes, ways, or waterways, but this does not modify or limit the extent
         that a right of access to and from the Land is to be insured by the Policy.
     (c) “Mortgage”: A mortgage, deed of trust, or other security instrument, including one evidenced by electronic means authorized
         by law.
     (d) “Policy”: Each contract of title insurance, in a form adopted by the American Land Title Association, issued or to be issued by
         the Company pursuant to this Commitment.
     (e) “Proposed Insured”: Each person identified in Schedule A as the Proposed Insured of each Policy to be issued pursuant to this
         Commitment.
     (f) “Proposed Policy Amount”: Each dollar amount specified in Schedule A as the Proposed Policy Amount of each Policy to be
         issued pursuant to this Commitment.
     (g) “Public Records”: Records established under state statutes at the Commitment Date for the purpose of imparting constructive
         notice of matters relating to real property to purchasers for value and without Knowledge.
     (h) “Title”: The estate or interest described in Schedule A.

2.   If all of the Schedule B, Part I—Requirements have not been met within the time period specified in the Commitment to Issue
     Policy, this Commitment terminates and the Company’s liability and obligation end.

3.   The Company’s liability and obligation is limited by and this Commitment is not valid without:
     (a) the Notice;
     (b) the Commitment to Issue Policy;
     (c) the Commitment Conditions;
     (d) Schedule A;
     (e) Schedule B, Part I—Requirements;
     (f) Schedule B, Part II—Exceptions; and
     (g) a counter-signature by the company or its issuing agent that may be in electronic form.

4.   COMPANY’S RIGHT TO AMEND
     The Company may amend this Commitment at any time. If the Company amends this Commitment to add a defect, lien,
     encumbrance, adverse claim, or other matter recorded in the Public Records prior to the Commitment Date, any liability of the
     Company is limited by Commitment Condition 5. The Company shall not be liable for any other amendment to this Commitment.

5.   LIMITATIONS OF LIABILITY
     (a) The Company’s liability under Commitment Condition 4 is limited to the Proposed Insured’s actual expense incurred in the
         interval between the Company’s delivery to the Proposed Insured of the Commitment and the delivery of the amended
         Commitment, resulting from the Proposed Insured’s good faith reliance to:
         (i) comply with the Schedule B, Part I—Requirements;
         (ii) eliminate, with the Company’s written consent, any Schedule B, Part II—Exceptions; or
         (iii) acquire the Title or create the Mortgage covered by this Commitment.
     (b) The Company shall not be liable under Commitment Condition 5(a) if the Proposed Insured requested the amendment or had
         Knowledge of the matter and did not notify the Company about it in writing.
     (c) The Company will only have liability under Commitment Condition 4 if the Proposed Insured would not have incurred the
         expense had the Commitment included the added matter when the Commitment was first delivered to the Proposed Insured.
     (d) The Company’s liability shall not exceed the lesser of the Proposed Insured’s actual expense incurred in good faith and
         described in Commitment Conditions 5(a)(i) through 5(a)(iii) or the Proposed Policy Amount.
     (e) The Company shall not be liable for the content of the Transaction Identification Data, if any.
     (f) In no event shall the Company be obligated to issue the Policy referred to in this Commitment unless all of the Schedule B,
         Part I—Requirements have been met to the satisfaction of the Company.
     (g) In any event, the Company’s liability is limited by the terms and provisions of the Policy.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 2 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
6.       Case: 1:18-cv-05587
     LIABILITY    OF THE COMPANYDocument MUST BE BASED #: 583-1    Filed:
                                                             ON THIS        11/20/19 Page 166 of 250 PageID #:8904
                                                                       COMMITMENT
     (a) Only a Proposed Insured identified in Schedule A, and no other person, may make a claim under this Commitment.
     (b) Any claim must be based in contract and must be restricted solely to the terms and provisions of this Commitment.
     (c) Until the Policy is issued, this Commitment, as last revised, is the exclusive and entire agreement between the parties with
         respect to the subject matter of this Commitment and supersedes all prior commitment negotiations, representations, and
         proposals of any kind, whether written or oral, express or implied, relating to the subject matter of this Commitment.
     (d) The deletion or modification of any Schedule B, Part II—Exception does not constitute an agreement or obligation to provide
         coverage beyond the terms and provisions of this Commitment or the Policy.
     (e) Any amendment or endorsement to this Commitment must be in writing and authenticated by a person authorized by the
         Company.
     (f) When the Policy is issued, all liability and obligation under this Commitment will end and the Company’s only liability will be
         under the Policy.

7.   IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT
     The issuing agent is the Company’s agent only for the limited purpose of issuing title insurance commitments and policies. The
     issuing agent is not the Company’s agent for the purpose of providing closing or settlement services.

8.   PRO-FORMA POLICY
     The Company may provide, at the request of a Proposed Insured, a pro-forma policy illustrating the coverage that the Company
     may provide. A pro-forma policy neither reflects the status of Title at the time that the pro-forma policy is delivered to a Proposed
     Insured, nor is it a commitment to insure.

9.   ARBITRATION
     The Policy contains an arbitration clause. All arbitrable matters when the Proposed Policy Amount is $2,000,000 or less shall be
     arbitrated at the option of either the Company or the Proposed Insured as the exclusive remedy of the parties. A Proposed Insured
     may review a copy of the arbitration rules at http://www.alta.org/arbitration.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 3 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 167 of 250 PageID #:8904
                                                                     ALTA Commitment for Title Insurance
                                                                    ISSUED BY

                                                                    First American Title Insurance Company
  Schedule A                                                         File No: 2986630
Transaction Identification Data for reference only:
First American Title Insurance Company - Metro Commercial Title e-mail: cmcc.il@firstam.com
Center
27775 Diehl Rd, Warrenville, IL 60555                     Escrow e-mail: figures.il@firstam.com
Phone : (866)563-7707                                     Customer Reference:
Commitment No.: 2986630
Property Address: 7635-43 South East End Avenue, Chicago,
IL 60649
Revision Date:


                                                                   SCHEDULE A
            1.      Commitment Date: July 31, 2019 8:00 AM
            2.         Policies to be issued:
                 (a)         ALTA® Owner's Policy
                                Proposed Insured: To Be Determined
                                Proposed Policy Amount: $1,000.00
                       (b)       ALTA® Loan Policy
                             Proposed Insured: To Be Determined, its successors and/or assigns as defined in the
                             Conditions of the policy, as their interests may appear.
                             Proposed Policy Amount: $1,000.00
            3.      The estate or interest in the Land described or referred to in this Commitment is

                    Fee simple

            4.      The Title is, at the Commitment Date, vested in: SSDF5 Portfolio 1 LLC, an Illinois limited liability
                    company

            5.      The Land is described as follows:
                    SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

          First American Title Insurance Company


          By:
                 Authorized Countersignature




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)          Page 4 of 11                                                            ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 168 of 250 PageID #:8904
                                                                       ALTA Commitment for Title Insurance
                                                                       ISSUED BY

                                                                       First American Title Insurance Company
  Schedule BI & BII                                                    File No: 2986630

       Commitment No.: 2986630

                                                             SCHEDULE B, PART I
                                                                  Requirements

       All of the following Requirements must be met:

       1.      The Proposed Insured must notify the Company in writing of the name of any party not referred to in
               this Commitment who will obtain an interest in the Land or who will make a loan on the Land. The
               Company may then make additional Requirements or Exceptions.

       2.      Pay the agreed amount for the estate or interest to be insured.

       3.      Pay the premiums, fees, and charges for the Policy to the Company.

       4.      Documents satisfactory to the Company that convey the Title or create the Mortgage to be insured,
               or both, must be properly authorized, executed, delivered, and recorded in the Public Records.

                                                            SCHEDULE B, PART II

                                                                    Exceptions
       THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR LIMITATION
       CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT THAT THE
       SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR FEDERAL LAW
       BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY, HANDICAP,
       FAMILIAL STATUS, OR NATIONAL ORIGIN.

       The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
       easement identified in Schedule A, and will include the following Exceptions unless cleared to the
       satisfaction of the Company:




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 5 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 169 of 250 PageID #:8904
                                                                            ALTA Commitment for Title Insurance
                                                                            ISSUED BY


  Schedule BI & BII (Cont.)                                                 First American Title Insurance Company
                                                                            File No: 2986630

       Commitment No.: 2986630

                                                            SCHEDULE B, PART II

                                                           Exceptions (Continued)

       1.      Rights or claims of parties in possession not shown by the public records.

       2.      Easements or claims of easements, not shown by Public Records.

       3.      Any encroachments, encumbrance, violation, variation, or adverse circumstance affecting Title that
               would be disclosed by an accurate survey of the Land pursuant to the "Minimum Standards of
               Practice," 68 III. Admin Code, Sec. 1270.56(b)(6)(P) for residential property or the ALTA/NSPS land
               title survey standards for commercial/industrial property.

       4.      Any lien, or right to a lien, for services, labor, or material heretofore or hereafter furnished, imposed
               by law and not shown by the public records.

       5.      Taxes, or special assessments, if any, not shown as existing liens by the Public Records.

       6.      Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the
               Public Records or is created, attaches, or is disclosed between the Commitment Date and the date on
               which all of the Schedule B, Part I-Requirements are met.

          NOTE: THE LAND SUBJECT TO THIS COMMITMENT LIES WITHIN THE BOUNDARIES OF COOK
          COUNTY, KANE COUNTY, PEORIA COUNTY, OR WILL COUNTY ILLINOIS AND IS SUBJECT TO
          THE PREDATORY LENDING DATABASE PROGRAM (765 ILCS 77/70 ET SEQ) EFFECTIVE JULY
          1, 2008 AS TO COOK COUNTY. THE PREDATORY LENDING DATABASE PROGRAM HAS BEEN
          EXPANDED TO INCLUDE KANE, PEORIA AND WILL COUNTIES AS TO ALL MORTGAGE
          APPLICATIONS MADE OR TAKEN ON OR AFTER THE EXPANSION INCEPTION DATE OF JULY
          1, 2010. VALID CERTIFICATES OF COMPLIANCE OR EXEMPTION ISSUED IN CONFORMITY
          WITH THE ACT MUST BE OBTAINED AT TIME OF CLOSING IN ORDER TO RECORD ANY
          MORTGAGE. FOR ADDITIONAL INFORMATION, GO TO WWW.IDFPR.COM, THE DIVISION OF
          BANKING.


            7. General taxes and assessments for the year 2019 and subsequent years which are not yet due and
               payable.

               Tax identification no.: 20-25-310-009-0000 (Vol. 263)


               Note for informational purposes 2018 taxes:

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 6 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case:
            1st 1:18-cv-05587
                Installment in theDocument   #: 583-1 with
                                  amount of $13,659.15 Filed: 11/20/19
                                                           a status      Page
                                                                    of PAID.   170
                                                                             (Due   of 250
                                                                                  Date MarchPageID   #:8904
                                                                                             01, 2019)
               2nd Installment in the amount of $10,898.23 with a status of PAID. (Due Date August 01, 2019)

               Note: If applicable, an original tax bill must be presented if taxes are to be paid at time of closing.

       8.      Trust Deed dated August 13, 1998 and recorded September 16, 1998 as document no. 98827782 in
               the amount of $1,694,985.00 made by First National Bank of Evergreen Park, as trustee u/t/a dtd
               7/16/98 and known as Trust No. 16068 to Chicago Title and Trust Company, Trustee.

               (Affects the land and other property)

               We find no release of record for aforesaid trust deed. Upon the recording of a properly executed
               release deed of said instrument or upon receipt of a hold harmless letter from the prior title insurance
               company's underwriter, this exception will be waived or insured over. In lieu thereof, we must be
               furnished with satisfactory evidence that said indebtedness is paid in full.

       9.      Mortgage recorded January 21, 2016 as document 1602156231 made by EquityBuild, Inc. to Leah
               Matthews, as to an undivided 4.23% interest, Michael James Guilford and Nancy Richard-Guilford, as
               to an undivided 3.37% interest, iPlanGroup Agent for Custodian FBO Laura Dirnberger IRA, as to an
               undivided 0.59% interest, Equity Trust Company Custodian FBO Dorothy Marie Baker IRA, as to an
               undivided 0.59% interest, Paul N. Wilmesmeier, as to an undivided 2.93% interest, Robert Guiney, as
               to an undivided 1.06% interest, Equity Trust Company Custodian FBO Nagaraja R Rao IRA, as to an
               undivided 6.46% interest, John E. Bloxham, as to an undivided 2.93% interest, Asians Investing in
               Real Estate, LLC, as to an undivided 1.47% interest, Tiger Chang Investments, LLC, as to an
               undivided 1.47% interest, CAMA SDIRA LLC FBO Frank Starosciak IRA, as to an undivided 0.99%
               interest, Self-Directed IRA Services Inc. FBO James Clements, as to an undivided 1.17% interest,
               Manoj Donthineni, as to an undivided 2.58% interest, Carolyn Ucker, as to an undivided 1.47%
               interest, Self-Directed IRA Services Inc. FBO David Geldart, as to an undivided 0.70% interest, QCH
               Investment Trust, as to an undivided 2.93% interest, Total Return Income Fund, LLC, as to an
               undivided 30.52% interest, The Income Fund, LLC, as to an undivided 4.70% interest, Umbrella
               Investment Partners, LLC, as to an undivided 0.76% interest, GRB Properties LLC, as to an undivided
               2.47% interest, Jeffry M. Edwards, as to an undivided 2.93% interest, Cecilia Wolff, as to an
               undivided 1.47% interest, Trey Hopkins, as to an undivided 5.87% interest, iPlanGroup Agent for
               Custodian FBO Winnie Quick IRA, as to an undivided 0.65% interest, Arthur L. Bertrand and Dinah F.
               Bertrand, as to an undivided 12.76% interest, iPlanGroup Agent for Custodian FBO Timothy J. Goree
               IRA, as to an undivided 2.93% interest, to secure a note in the originally stated principal amount of
               $1,703,649.00, and to the terms and conditions thereof.

               Note: Purported release recorded as document no. 1727219062 by EquityBuild, Inc. who has no
               apparent interest in said instrument.

      10.      Mortgage recorded September 29, 2017 as document 1727219056 made by SSDF5 Portfolio 1
               LLC to BC57, LLC, to secure a note in the originally stated principal amount of $5,328,433.43, and to
               the terms and conditions thereof.

               (Affects the land and other property)

               Note: We will require that the original recorded mortgage, the note secured thereby, and
               the release deed be presented at the time of closing.

      11.      Assignment of Rents made by SSDF5 Portfolio 1 LLC to BC57, LLC recorded September 29, 2017 as
               document 1727219057.
This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 7 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587
            (Affects the land and Document    #: 583-1 Filed: 11/20/19 Page 171 of 250 PageID #:8904
                                  other property)

      12.      Financing statement evidencing an indebtedness from SSDF5 Portfolio 1 LLC, debtor, to BC57, LLC,
               secured party, filed on September 29, 2017 as number 1727219058.

               (Affects the land and other property)

      13.      Corrective Mortgage recorded October 04, 2017 as document 1727715135 made by SSDF5 Portfolio 1
               LLC to BC57, LLC, to secure a note in the originally stated principal amount of $5,328,433.43, and to
               the terms and conditions thereof.

               (Affects the land and other property)

               Note: We will require that the original recorded mortgage, the note secured thereby, and
               the release deed be presented at the time of closing.

      14.      Corrective Assignment of Rents made by SSDF5 Portfolio 1 LLC to BC57, LLC recorded October 04,
               2017 as document 1727715136.

               (Affects the land and other property)

      15.      Claim for statutory lien in the amount of $3,289.96, plus statutory interest recorded November 09,
               2009 as document 0931333079 by City of Chicago Department of Water Management against subject
               property.
      16.      Claim for property management lien in the amount of $6,788.02, plus interest recorded April 25,
               2018 as document 1811519133 by Chicago Real Estate Resources, Inc. against subject property.

      17.      Claim for mechanic's lien in the amount of $13,250.00, plus interest recorded August 27, 2018 as
               document 1823945053 by JK Electron Inc. against subject property.

      18.      City of Chicago Municipal Code violations as disclosed by Recording of Findings, Decision and Order
               recorded August 17, 2011 as document 1122933215.

      19.      Proceeding pending in the United States District Court, Northern District of Illinois, Eastern Division,
               Case No. 18-CV-5587, by U.S. Securities and Exchange Commission vs. Equitybuild, Inc., et al.

               Note: A complete examination of said proceeding has not been made.

               Note: We should be furnished a final waiver for possible liens in favor of the receiver, if any,
               appointed in said proceedings.

      20.      Order appointing receiver, entered August 17, 2018, in the proceedings by the United States District
               Court Northern District of Illinois Eastern Division, case no. 18-CV-05587 appointing Kevin V. Duff, of
               the firm Rachlis Duff Adler Peel & Kaplan, LLC, as federal equity receiver, authorizing the receiver to
               locate, list for sale or lease, engage a broker for sale or lease, cause the sale or lease, and take all
               necessary and reasonable actions to cause the sale or lease of all real property in the Receivership
               Estate, either at public or private sale, on terms and in the manner the Receiver deems most
               beneficial to the Receivership Estate, and the terms and conditions contained therein.

               Note: We should be furnished the order approving this sale.


This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 8 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      21.Case: 1:18-cv-05587
            Terms,                Document
                   powers, provisions           #: 583-1
                                        and limitations    Filed:
                                                        of the    11/20/19
                                                               Limited LiabilityPage 172Operating
                                                                                 Company of 250 PageID   #:8904
                                                                                                  Agreement
            under which title to the land is held.

      22.      Evidence that Articles of Organization have been filed with the Secretary of State of Illinois should be
               furnished for the following Limited Liability Company: SSDF5 Portfolio 1 LLC

      23.      The Operating Agreement for SSDF5 Portfolio 1 LLC, a Limited Liability Company, together with all
               amendments thereto, should be furnished and this commitment is subject to such further exceptions,
               if any, as may then be deemed necessary.

      24.      We should be furnished evidence that no event of dissolution has occurred for SSDF5 Portfolio 1 LLC,
               a Limited Liability Company.

      25.      Upon a conveyance or mortgage of the land, a certified copy of proper resolutions passed by the
               authorized representative(s) of EquityBuild, Inc. authorizing the execution of the deed of conveyance
               or mortgage should be furnished.

      26.      We should be furnished with a certificate of Good Standing from the Florida Secretary of State for
               EquityBuild, Inc., a Corporation of Florida.

      27.      The proof of authority of EquityBuild, Inc. to do business in Illinois should be produced, and in
               default thereof, our owner's policy will contain the following exception: consequences, if any, which
               may result because of the failure of the party in title to the estate or interest in the land described in
               Schedule A to comply with the applicable 'doing business' laws of the State of Illinois.

      28.      Any lien, or right to a lien in favor of a property manager employed to manage the land. Note: we
               should be furnished either (a) an affidavit from the owner indicating that there is no property
               manager employed; or (b) a final lien waiver from the property manager acting on behalf of the
               owner.

      29.      Existing unrecorded leases, if any, and rights of parties in possession under such unrecorded leases.

      30.      Satisfactory evidence should be furnished of the payment in full of the cost of furnishing services,
               labor and materials in connection with any rehab or new construction improvements made on the
               land within two years of the date of this commitment. This evidence should consist of sworn
               contractors' and subcontractors' affidavits together with all necessary waivers of lien.
               By reason of: Recorded mechanics lien claim

               Note: Waivers must be submitted to our office at least 24 hours prior to closing for review. No
               waivers will be examined at the time of closing.

               For clearance regarding new construction on this file, please contact the Construction Escrow
               Department.

      31.      It appears that the land described herein lies within the municipal boundaries of Chicago, please
               contact the municipality for any requirements which must be complied with prior to closing. The
               municipal phone number may be found at www.firstam.com/title/il under Products and Resources,
               then Forms and Documents, then Municipal Transfer Stamp Requirements.

      32.      Relative to the deletion of Standard Exceptions 1 through 6, we should be furnished the following:


This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 9 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case:
            a) 1:18-cv-05587    Document
               A current survey of            #: 583-1
                                   the land, properly    Filed:to11/20/19
                                                      certified            Page
                                                                  the Company,   173in of
                                                                               made       250 PageID
                                                                                       accordance       #:8904
                                                                                                  with (i) the
                  accuracy requirements of a survey pursuant to the 'Minimum Standard Detail Requirements for
                  Land Title Surveys' Jointly Established and Adopted by the American Land Title Association and
                  National Society of Professional Surveyors (NSPS) February 23, 2016; and (ii) the Laws of the
                  State of Illinois.
               b) A properly executed ALTA 2006 Loan and Extended Coverage Statement.

      33.      Building setback line(s) as shown on the plat of subdivision.
               (Affects the West 20 feet)

      34.      Note: The Extended Coverage Endorsement, deleting Standard Exceptions 1 through 6, will be
               considered for approval upon receipt and review of the requirements referenced herein.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 10 of 11                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 174 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                       ISSUED BY



Exhibit A                                                             First American Title Insurance Company
                                                                       File No: 2986630

Commitment File No.: 2986630

The Land referred to herein below is situated in the County of Cook, State of IL, and is described as follows:

The North 14 feet of Lot 32 and all of Lots 33, 34, 35 and 36 (except the North 6 feet thereof) Block 11 in James
Stinson's Subdivision of East Grand Crossing in the Southwest Quarter of Section 25, Township 38 North, Range 14, East
of the Third Principal Meridian, in Cook County, Illinois.

Note: For informational purposes only, the land is known as :

7635-43 South East End Avenue
Chicago, IL 60649




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 11 of 11                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 175 of 250 PageID #:8904




                                                                    EXHIBIT P
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 176 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 177 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 178 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 179 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 180 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 181 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 182 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 183 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 184 of 250 PageID #:8904




                                                                   EXHIBIT Q
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 185 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 186 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 187 of 250 PageID #:8904




                                                                    EXHIBIT R
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 188 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Commitment                                                         File No: 2986636

                                                 COMMITMENT FOR TITLE INSURANCE
                                                                     Issued By

                                   FIRST AMERICAN TITLE INSURANCE COMPANY
                                                                      NOTICE
IMPORTANT-READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE INSURANCE
POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING THE CONTENT OF THIS
COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.
THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE, LEGAL OPINION,
OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE. THE PROCEDURES USED BY THE
COMPANY TO DETERMINE INSURABILITY OF THE TITLE, INCLUDING ANY SEARCH AND EXAMINATION, ARE
PROPRIETARY TO THE COMPANY, WERE PERFORMED SOLELY FOR THE BENEFIT OF THE COMPANY, AND CREATE NO
EXTRACONTRACTUAL LIABILITY TO ANY PERSON, INCLUDING A PROPOSED INSURED.
THE COMPANY'S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A PROPOSED INSURED
IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS COMMITMENT. THE
COMPANY HAS NO LIABILITY OR OBLIGATION INVOLVING THE CONTENT OF THIS COMMITMENT TO ANY OTHER
PERSON.
                                                     COMMITMENT TO ISSUE POLICY
Subject to the Notice; Schedule B, Part I-Requirements; Schedule B, Part II-Exceptions; and the Commitment Conditions,
First American Title Insurance Company, a Nebraska Corporation (the "Company"), commits to issue the Policy
according to the terms and provisions of this Commitment. This Commitment is effective as of the Commitment Date
shown in Schedule A for each Policy described in Schedule A, only when the Company has entered in Schedule A both the
specified dollar amount as the Proposed Policy Amount and the name of the Proposed Insured.
If all of the Schedule B, Part I-Requirements have not been met within six months after the Commitment Date, this
Commitment terminates and the Company's liability and obligation end.




If this jacket was created electronically, it constitutes an original document.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 1 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed:
                                      COMMITMENT      11/20/19 Page 189 of 250 PageID #:8904
                                                   CONDITIONS

1.   DEFINITIONS
     (a) “Knowledge” or “Known”: Actual or imputed knowledge, but not constructive notice imparted by the Public Records.
     (b) “Land”: The land described in Schedule A and affixed improvements that by law constitute real property. The term “Land”
         does not include any property beyond the lines of the area described in Schedule A, nor any right, title, interest, estate, or
         easement in abutting streets, roads, avenues, alleys, lanes, ways, or waterways, but this does not modify or limit the extent
         that a right of access to and from the Land is to be insured by the Policy.
     (c) “Mortgage”: A mortgage, deed of trust, or other security instrument, including one evidenced by electronic means authorized
         by law.
     (d) “Policy”: Each contract of title insurance, in a form adopted by the American Land Title Association, issued or to be issued by
         the Company pursuant to this Commitment.
     (e) “Proposed Insured”: Each person identified in Schedule A as the Proposed Insured of each Policy to be issued pursuant to this
         Commitment.
     (f) “Proposed Policy Amount”: Each dollar amount specified in Schedule A as the Proposed Policy Amount of each Policy to be
         issued pursuant to this Commitment.
     (g) “Public Records”: Records established under state statutes at the Commitment Date for the purpose of imparting constructive
         notice of matters relating to real property to purchasers for value and without Knowledge.
     (h) “Title”: The estate or interest described in Schedule A.

2.   If all of the Schedule B, Part I—Requirements have not been met within the time period specified in the Commitment to Issue
     Policy, this Commitment terminates and the Company’s liability and obligation end.

3.   The Company’s liability and obligation is limited by and this Commitment is not valid without:
     (a) the Notice;
     (b) the Commitment to Issue Policy;
     (c) the Commitment Conditions;
     (d) Schedule A;
     (e) Schedule B, Part I—Requirements;
     (f) Schedule B, Part II—Exceptions; and
     (g) a counter-signature by the company or its issuing agent that may be in electronic form.

4.   COMPANY’S RIGHT TO AMEND
     The Company may amend this Commitment at any time. If the Company amends this Commitment to add a defect, lien,
     encumbrance, adverse claim, or other matter recorded in the Public Records prior to the Commitment Date, any liability of the
     Company is limited by Commitment Condition 5. The Company shall not be liable for any other amendment to this Commitment.

5.   LIMITATIONS OF LIABILITY
     (a) The Company’s liability under Commitment Condition 4 is limited to the Proposed Insured’s actual expense incurred in the
         interval between the Company’s delivery to the Proposed Insured of the Commitment and the delivery of the amended
         Commitment, resulting from the Proposed Insured’s good faith reliance to:
         (i) comply with the Schedule B, Part I—Requirements;
         (ii) eliminate, with the Company’s written consent, any Schedule B, Part II—Exceptions; or
         (iii) acquire the Title or create the Mortgage covered by this Commitment.
     (b) The Company shall not be liable under Commitment Condition 5(a) if the Proposed Insured requested the amendment or had
         Knowledge of the matter and did not notify the Company about it in writing.
     (c) The Company will only have liability under Commitment Condition 4 if the Proposed Insured would not have incurred the
         expense had the Commitment included the added matter when the Commitment was first delivered to the Proposed Insured.
     (d) The Company’s liability shall not exceed the lesser of the Proposed Insured’s actual expense incurred in good faith and
         described in Commitment Conditions 5(a)(i) through 5(a)(iii) or the Proposed Policy Amount.
     (e) The Company shall not be liable for the content of the Transaction Identification Data, if any.
     (f) In no event shall the Company be obligated to issue the Policy referred to in this Commitment unless all of the Schedule B,
         Part I—Requirements have been met to the satisfaction of the Company.
     (g) In any event, the Company’s liability is limited by the terms and provisions of the Policy.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 2 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
6.       Case: 1:18-cv-05587
     LIABILITY    OF THE COMPANYDocument MUST BE BASED #: 583-1    Filed:
                                                             ON THIS        11/20/19 Page 190 of 250 PageID #:8904
                                                                       COMMITMENT
     (a) Only a Proposed Insured identified in Schedule A, and no other person, may make a claim under this Commitment.
     (b) Any claim must be based in contract and must be restricted solely to the terms and provisions of this Commitment.
     (c) Until the Policy is issued, this Commitment, as last revised, is the exclusive and entire agreement between the parties with
         respect to the subject matter of this Commitment and supersedes all prior commitment negotiations, representations, and
         proposals of any kind, whether written or oral, express or implied, relating to the subject matter of this Commitment.
     (d) The deletion or modification of any Schedule B, Part II—Exception does not constitute an agreement or obligation to provide
         coverage beyond the terms and provisions of this Commitment or the Policy.
     (e) Any amendment or endorsement to this Commitment must be in writing and authenticated by a person authorized by the
         Company.
     (f) When the Policy is issued, all liability and obligation under this Commitment will end and the Company’s only liability will be
         under the Policy.

7.   IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT
     The issuing agent is the Company’s agent only for the limited purpose of issuing title insurance commitments and policies. The
     issuing agent is not the Company’s agent for the purpose of providing closing or settlement services.

8.   PRO-FORMA POLICY
     The Company may provide, at the request of a Proposed Insured, a pro-forma policy illustrating the coverage that the Company
     may provide. A pro-forma policy neither reflects the status of Title at the time that the pro-forma policy is delivered to a Proposed
     Insured, nor is it a commitment to insure.

9.   ARBITRATION
     The Policy contains an arbitration clause. All arbitrable matters when the Proposed Policy Amount is $2,000,000 or less shall be
     arbitrated at the option of either the Company or the Proposed Insured as the exclusive remedy of the parties. A Proposed Insured
     may review a copy of the arbitration rules at http://www.alta.org/arbitration.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 3 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 191 of 250 PageID #:8904
                                                                     ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Schedule A                                                         File No: 2986636
Transaction Identification Data for reference only:
First American Title Insurance Company - Metro Commercial Title e-mail: cmcc.il@firstam.com
Center
27775 Diehl Rd, Warrenville, IL 60555                     Escrow e-mail: figures.il@firstam.com
Phone : (866)563-7707                                     Customer Reference:
Commitment No.: 2986636
Property Address: 7750-58 S Muskegon Avenue, Chicago, IL
60649
Revision Date:


                                                                   SCHEDULE A
            1.      Commitment Date: August 05, 2019 8:00 AM
            2.         Policies to be issued:
                 (a)      ALTA® Owner's Policy
                             Proposed Insured: To Be Determined
                             Proposed Policy Amount: $1,000.00
                       (b)    ALTA® Loan Policy
                          Proposed Insured: Lender To Be Determined, its successors and/or assigns as defined in the
                          Conditions of the policy, as their interests may appear.
                          Proposed Policy Amount: $1,000.00
            3.      The estate or interest in the Land described or referred to in this Commitment is

                    Fee Simple

            4.      The Title is, at the Commitment Date, vested in: SSDF5 Portfolio 1 LLC, an Illinois limited liability
                    company

            5.      The Land is described as follows:
                    SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

          First American Title Insurance Company



          By:
                 Authorized Countersignature




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)        Page 4 of 11                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 192 of 250 PageID #:8904
                                                                       ALTA Commitment for Title Insurance
                                                                       ISSUED BY

                                                                       First American Title Insurance Company
  Schedule BI & BII                                                    File No: 2986636

       Commitment No.: 2986636

                                                             SCHEDULE B, PART I

                                                                  Requirements

       All of the following Requirements must be met:

       1.      The Proposed Insured must notify the Company in writing of the name of any party not referred to in
               this Commitment who will obtain an interest in the Land or who will make a loan on the Land. The
               Company may then make additional Requirements or Exceptions.

       2.      Pay the agreed amount for the estate or interest to be insured.

       3.      Pay the premiums, fees, and charges for the Policy to the Company.

       4.      Documents satisfactory to the Company that convey the Title or create the Mortgage to be insured,
               or both, must be properly authorized, executed, delivered, and recorded in the Public Records.

                                                            SCHEDULE B, PART II

                                                                    Exceptions
       THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR LIMITATION
       CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT THAT THE
       SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR FEDERAL LAW
       BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY, HANDICAP,
       FAMILIAL STATUS, OR NATIONAL ORIGIN.

       The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
       easement identified in Schedule A, and will include the following Exceptions unless cleared to the
       satisfaction of the Company:




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 5 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 193 of 250 PageID #:8904
                                                                             ALTA Commitment for Title Insurance
                                                                            ISSUED BY


  Schedule BI & BII (Cont.)                                                 First American Title Insurance Company
                                                                            File No: 2986636

       Commitment No.: 2986636

                                                            SCHEDULE B, PART II
                                                           Exceptions (Continued)

       1.      Rights or claims of parties in possession not shown by the public records.

       2.      Easements or claims of easements, not shown by Public Records.

       3.      Any encroachments, encumbrance, violation, variation, or adverse circumstance affecting Title that
               would be disclosed by an accurate survey of the Land pursuant to the "Minimum Standards of
               Practice," 68 III. Admin Code, Sec. 1270.56(b)(6)(P) for residential property or the ALTA/NSPS land
               title survey standards for commercial/industrial property.

       4.      Any lien, or right to a lien, for services, labor, or material heretofore or hereafter furnished, imposed
               by law and not shown by the public records.

       5.      Taxes, or special assessments, if any, not shown as existing liens by the Public Records.

       6.      Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the
               Public Records or is created, attaches, or is disclosed between the Commitment Date and the date on
               which all of the Schedule B, Part I-Requirements are met.

          NOTE: THE LAND SUBJECT TO THIS COMMITMENT LIES WITHIN THE BOUNDARIES OF COOK
          COUNTY, KANE COUNTY, PEORIA COUNTY, OR WILL COUNTY ILLINOIS AND IS SUBJECT TO
          THE PREDATORY LENDING DATABASE PROGRAM (765 ILCS 77/70 ET SEQ) EFFECTIVE JULY
          1, 2008 AS TO COOK COUNTY. THE PREDATORY LENDING DATABASE PROGRAM HAS BEEN
          EXPANDED TO INCLUDE KANE, PEORIA AND WILL COUNTIES AS TO ALL MORTGAGE
          APPLICATIONS MADE OR TAKEN ON OR AFTER THE EXPANSION INCEPTION DATE OF JULY
          1, 2010. VALID CERTIFICATES OF COMPLIANCE OR EXEMPTION ISSUED IN CONFORMITY
          WITH THE ACT MUST BE OBTAINED AT TIME OF CLOSING IN ORDER TO RECORD ANY
          MORTGAGE. FOR ADDITIONAL INFORMATION, GO TO WWW.IDFPR.COM, THE DIVISION OF
          BANKING.


       7.      General taxes and assessments for the year 2018, 2019 and subsequent years which are not yet due
               and payable.

               Tax identification no.: 21-30-400-034-0000 (Vol. 275)


               Note for informational purposes 2018 taxes:

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 6 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case:
            1st 1:18-cv-05587
                Installment in theDocument   #: 583-1 with
                                  amount of $17,912.26 Filed: 11/20/19
                                                           a status      Page 194 of
                                                                    of DELINQUENT.   250
                                                                                   (Due   PageID
                                                                                        Date       #:8904
                                                                                             03/01/2019)
               2nd Installment in the amount of $13,442.25 with a status of DELINQUENT. (Due Date 08/01/2019 )

               Note: If applicable, an original tax bill must be presented if taxes are to be paid at time of closing.

       8.      Mortgage recorded May 6, 2003 as document no. 0312603067 made by Chicago Title Land Trust
               Company, as trustee under Trust Agreement dated October 16, 1986, and known as Trust No.
               1089134 to Charter One Bank, N.A., to secure a note in the originally stated principal amount of
               $3,000,000.00, and to the terms and conditions thereof.

               We find no release of record for aforesaid mortgage. Upon the recording of a properly executed
               release deed of said instrument or upon receipt of a hold harmless letter from the prior title insurance
               company's underwriter, this exception will be waived or insured over. In lieu thereof, we must be
               furnished with satisfactory evidence that said indebtedness is paid in full.

       9.      Assignment of Rents made by Chicago Title Land Trust Company, as trustee under Trust Agreement
               dated October 16, 1986 and known as Trust No. 1089134, and Mack Parham and Mary Parham
               to Charter One Bank, N.A. recorded May 6, 2003 as document no. 0312803068.

      10.      Mortgage recorded January 16, 2015 as document no. 1501656187, and re-recorded as document
               no. 1504856045 made by EquityBuild, Inc. to Mark E. Young, as to an undivided 4.44% interest; The
               Kingdom Trust Company, Custodian, FBO Louis Duane Velez, Account #7422686172, as to an
               undivided 4.44% interest; The Edward Falkowitz Living Trust, as to an undivided 4.93% interest; TFG
               Retirement Trust, as to an undivided 2.04% interest; Paul Wilmesmeier, as to an undivided 2.22%
               interest; Terry L. Merrill & Sheryl R. Merrill, as to an undivided 2.22% interest; Walter Akita, as to an
               undivided 2.22% interest; Alton P. Motes Trust UTA 12-15-11, as to an undivided 1.91% interest;
               American Estate & Trust LC FBO Robert Mennella, as to an undivided 2.22% interest; Steven and
               Linda Lipshultz, as to an undivided 4.44% interest; Mark Mouty, as to an undivided 2.22% interest;
               The Income Fund, LLC, as to an undivided 6.67% interest; Quest IRA, Inc. FBO Francis Webb IRA
               #1437711, as to an undivided 2.22% interest; Penny Adams, as to an undivided 3.33% interest;
               Daniel J Martineau, as to an undivided 4.44% interest; Equity Trust Company Custodian FBO Henry
               D. Gallucci beneficiary of DCD Victoria E. Gallucci IRA, as to an undivided 2.67% interest; Equity
               Trust Company Custodian FBO Gavin Maher CESA, as to an undivided 0.67% interest; Equity Trust
               Company Custodian FBO Travis Maher CESA, as to an undivided 0.44% interest; Equity Trust
               Company Custodian FBO Avery Maher CESA, as to an undivided 0.49% interest; Christopher Maher,
               as to an undivided 0.62% interest; Christopher Wilson and Brittny Niosi, as to an undivided 2.22%
               interest; Self Directed IRA Services, Inc., Custodian FBO Ping Liu IRA, as to an undivided 2.22%
               interest; Scott E. Pammer, as to an undivided 3.11% interest; Jeremy Hemphill, as to an undivided
               2.22% interest; The Celia Tong Revocable Living Trust, dated December 22, 2011, as to an undivided
               1.11% interest; iPlanGroup Agent for Custodian FBO Ed Bancroft IRA, as to an undivided 0.89%
               interest; Donald J and April L. Wegrzyn, as to an undivided 2.22% interest; Fraser Realty
               Investments, LLC, as to an undivided 4.44% interest; Hillside Fund, LLC, as to an undivided 5.55%
               interest; Matthew T. Boyd, as to an undivided 2.22% interest; H Derrick, LLC, as to an undivided
               4.44% interest; Arthur L and Dinah F Bertrand, as to an undivided 4.44% interest; The Anchor Group
               LLC, as to an undivided 1.11% interest; Gary Burnham Solo 401K Trust, as to an undivided 4.44%
               interest; Deborah Mullica, as to an undivided 3.66% interest and John Wysocki, as to an undivided
               0.79% interest, to secure a note in the originally stated principal amount of $2,250,000.00, and to
               the terms and conditions thereof.

               Note: Purported release recorded as document no. 1727219060 by EquityBuild, Inc who has no
               apparent interest in said instrument.



This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 7 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      11.Case: 1:18-cv-05587
            Purported assignmentDocument
                                 of of Partial #: 583-1inFiled:
                                               Interest         11/20/19
                                                         Mortgage  recordedPage  195 of no.
                                                                            as document 2501728613040.
                                                                                            PageID #:8904

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      12.      Purported assignment of of Partial Interest in Mortgage recorded as document no. 1728613041.

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      13.      Purported assignment of of Partial Interest in Mortgage recorded as document no. 1728613042.

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      14.      Purported assignment of of Partial Interest in Mortgage recorded as document no. 1728613043.

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      15.      Purported assignment of of Partial Interest in Mortgage recorded as document no. 1728613044.

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      16.      Purported assignment of of Partial Interest in Mortgage recorded as document no. 1728613045.

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      17.      Mortgage recorded September 29, 2017 as document no. 1727219056 made by SSDF5 Portfolio 1
               LLC to BC57, LLC, to secure a note in the originally stated principal amount of $5,328,433.43, and to
               the terms and conditions thereof.

               Note: We will require that the original recorded mortgage, the note secured thereby, and
               the release deed be presented at the time of closing.

               (Affects the land and other property)

      18.      Assignment of Rents made by SSDF5 Portfolio 1 LLC to BC57, LLC recorded September 29, 2017 as
               document no. 1727219057.

               (Affects the land and other property)

      19.      Financing statement evidencing an indebtedness from SSDF5 Portfolio 1 LLC, debtor, to BC57, LLC,
               secured party, filed on September 29, 2017 as number 1727219058.

               (Affects the land and other property)



This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 8 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      20.Case: 1:18-cv-05587
            Corrective           Document
                       Mortgage recorded      #: 583-1
                                          October        Filed:
                                                   4, 2017        11/20/19
                                                            as document       Page 196
                                                                           1727715135    of 250
                                                                                       made      PageID
                                                                                             by SSDF5      #:8904
                                                                                                       Portfolio 1
            LLC to BC57, LLC, to secure a note in the originally stated principal amount of $5,328,433.43, and to
            the terms and conditions thereof.

               Note: We will require that the original recorded mortgage, the note secured thereby, and
               the release deed be presented at the time of closing.

               (Affects the land and other property)

      21.      Corrective Assignment of Rents made by SSDF5 Portfolio 1 LLC to BC57, LLC recorded October 4,
               2017 as document no. 1727715136.

               (Affects the land and other property)

      22.      Proceeding pending in the United States District Court, Northern District of Illinois, Eastern Division,
               Case No. 18-CV-5587, by U.S. Securities and Exchange Commission vs.Equitybuild, Inc., et al .

               Note: A complete examination of said proceeding has not been made.

               Note: We should be furnished a final waiver for possible liens in favor of the receiver, if any,
               appointed in said proceedings.

      23.      Order appointing receiver, entered August 17, 2018, in the proceedings by the United States District
               Court Northern District of Illinois Eastern Division, case no. 18-CV-05587 appointing Kevin V. Duff, of
               the firm Rachlis Duff Adler Peel & Kaplan, LLC, as federal equity receiver, authorizing the receiver to
               locate, list for sale or lease, engage a broker for sale or lease, cause the sale or lease, and take all
               necessary and reasonable actions to cause the sale or lease of all real property in the Receivership
               Estate, either at public or private sale, on terms and in the manner the Receiver deems most
               beneficial to the Receivership Estate, and the terms and conditions contained therein.

               Note: We should be furnished the order approving this sale.

      24.      Terms, powers, provisions and limitations of the Limited Liability Company Operating Agreement
               under which title to the land is held.

      25.      Evidence that Articles of Organization have been filed with the Secretary of State of Illinois should be
               furnished for the following Limited Liability Company: SSDF5 Portfolio 1 LLC

      26.      The Operating Agreement for SSDF5 Portfolio 1 LLC, a Limited Liability Company, together with all
               amendments thereto, should be furnished and this commitment is subject to such further exceptions,
               if any, as may then be deemed necessary.

      27.      We should be furnished evidence that no event of dissolution has occurred for SSDF5 Portfolio 1 LLC,
               a Limited Liability Company.

      28.      Any lien, or right to a lien in favor of a property manager employed to manage the land. Note: we
               should be furnished either (a) an affidavit from the owner indicating that there is no property
               manager employed; or (b) a final lien waiver from the property manager acting on behalf of the
               owner.

      29.      Existing unrecorded leases, if any, and rights of parties in possession under such unrecorded leases.
This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 9 of 11                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      30.Case:  1:18-cv-05587
            It appears            Document
                       that the land described #: 583-1
                                               herein lies Filed: 11/20/19
                                                           within the        Page
                                                                      municipal     197 ofof250
                                                                                boundaries       PageID
                                                                                             Chicago,     #:8904
                                                                                                      please
            contact the municipality for any requirements which must be complied with prior to closing. The
            municipal phone number may be found at www.firstam.com/title/il under Products and Resources,
            then Forms and Documents, then Municipal Transfer Stamp Requirements.

      31.      Relative to the deletion of Standard Exceptions 1 through 6, we should be furnished the following:

               a) A current survey of the land, properly certified to the Company, made in accordance with (i) the
                  accuracy requirements of a survey pursuant to the 'Minimum Standard Detail Requirements for
                  Land Title Surveys' Jointly Established and Adopted by the American Land Title Association and
                  National Society of Professional Surveyors (NSPS) February 23, 2016; and (ii) the Laws of the
                  State of Illinois.
               b) A properly executed ALTA 2006 Loan and Extended Coverage Statement.

      32.      Note: The Extended Coverage Endorsement, deleting Standard Exceptions 1 through 6, will be
               considered for approval upon receipt and review of the requirements referenced herein.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 10 of 11                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 198 of 250 PageID #:8904
                                                                       ALTA Commitment for Title Insurance
                                                                       ISSUED BY



Exhibit A                                                             First American Title Insurance Company
                                                                       File No: 2986636

Commitment File No.: 2986636

The Land referred to herein below is situated in the County of Cook, State of IL, and is described as follows:

Lot 132, in Division 2, in Westfalls Subdivision of 208 acres being the East half of the Southwest quarter and Southeast
fractional quarter of Section 30, Township 38 North, Range 15 East of the Third Principal Meridian, in Cook County,
Illinois.

Note: For informational purposes only, the land is known as :

7750-58 S Muskegon Avenue
Chicago, IL 60649




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 11 of 11                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 199 of 250 PageID #:8904




                                                                    EXHIBIT S
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 200 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 201 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 202 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 203 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 204 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 205 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 206 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 207 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 208 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 209 of 250 PageID #:8904




                                                                    EXHIBIT T
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 210 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 211 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 212 of 250 PageID #:8904




                                                                   EXHIBIT U
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 213 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 214 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 215 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 216 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 217 of 250 PageID #:8904




                                                                    EXHIBIT V
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 218 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 219 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 220 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 221 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 222 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 223 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 224 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 225 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 226 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 227 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 228 of 250 PageID #:8904
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 229 of 250 PageID #:8904




                                                                   EXHIBIT W
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 230 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Commitment                                                         File No: 2986651

                                                 COMMITMENT FOR TITLE INSURANCE
                                                                     Issued By

                                   FIRST AMERICAN TITLE INSURANCE COMPANY
                                                                      NOTICE
IMPORTANT-READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE INSURANCE
POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING THE CONTENT OF THIS
COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.
THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE, LEGAL OPINION,
OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE. THE PROCEDURES USED BY THE
COMPANY TO DETERMINE INSURABILITY OF THE TITLE, INCLUDING ANY SEARCH AND EXAMINATION, ARE
PROPRIETARY TO THE COMPANY, WERE PERFORMED SOLELY FOR THE BENEFIT OF THE COMPANY, AND CREATE NO
EXTRACONTRACTUAL LIABILITY TO ANY PERSON, INCLUDING A PROPOSED INSURED.
THE COMPANY'S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A PROPOSED INSURED
IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS COMMITMENT. THE
COMPANY HAS NO LIABILITY OR OBLIGATION INVOLVING THE CONTENT OF THIS COMMITMENT TO ANY OTHER
PERSON.
                                                     COMMITMENT TO ISSUE POLICY
Subject to the Notice; Schedule B, Part I-Requirements; Schedule B, Part II-Exceptions; and the Commitment Conditions,
First American Title Insurance Company, a Nebraska Corporation (the "Company"), commits to issue the Policy
according to the terms and provisions of this Commitment. This Commitment is effective as of the Commitment Date
shown in Schedule A for each Policy described in Schedule A, only when the Company has entered in Schedule A both the
specified dollar amount as the Proposed Policy Amount and the name of the Proposed Insured.
If all of the Schedule B, Part I-Requirements have not been met within six months after the Commitment Date, this
Commitment terminates and the Company's liability and obligation end.




If this jacket was created electronically, it constitutes an original document.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 1 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed:
                                      COMMITMENT      11/20/19 Page 231 of 250 PageID #:8904
                                                   CONDITIONS

1.   DEFINITIONS
     (a) “Knowledge” or “Known”: Actual or imputed knowledge, but not constructive notice imparted by the Public Records.
     (b) “Land”: The land described in Schedule A and affixed improvements that by law constitute real property. The term “Land”
         does not include any property beyond the lines of the area described in Schedule A, nor any right, title, interest, estate, or
         easement in abutting streets, roads, avenues, alleys, lanes, ways, or waterways, but this does not modify or limit the extent
         that a right of access to and from the Land is to be insured by the Policy.
     (c) “Mortgage”: A mortgage, deed of trust, or other security instrument, including one evidenced by electronic means authorized
         by law.
     (d) “Policy”: Each contract of title insurance, in a form adopted by the American Land Title Association, issued or to be issued by
         the Company pursuant to this Commitment.
     (e) “Proposed Insured”: Each person identified in Schedule A as the Proposed Insured of each Policy to be issued pursuant to this
         Commitment.
     (f) “Proposed Policy Amount”: Each dollar amount specified in Schedule A as the Proposed Policy Amount of each Policy to be
         issued pursuant to this Commitment.
     (g) “Public Records”: Records established under state statutes at the Commitment Date for the purpose of imparting constructive
         notice of matters relating to real property to purchasers for value and without Knowledge.
     (h) “Title”: The estate or interest described in Schedule A.

2.   If all of the Schedule B, Part I—Requirements have not been met within the time period specified in the Commitment to Issue
     Policy, this Commitment terminates and the Company’s liability and obligation end.

3.   The Company’s liability and obligation is limited by and this Commitment is not valid without:
     (a) the Notice;
     (b) the Commitment to Issue Policy;
     (c) the Commitment Conditions;
     (d) Schedule A;
     (e) Schedule B, Part I—Requirements;
     (f) Schedule B, Part II—Exceptions; and
     (g) a counter-signature by the company or its issuing agent that may be in electronic form.

4.   COMPANY’S RIGHT TO AMEND
     The Company may amend this Commitment at any time. If the Company amends this Commitment to add a defect, lien,
     encumbrance, adverse claim, or other matter recorded in the Public Records prior to the Commitment Date, any liability of the
     Company is limited by Commitment Condition 5. The Company shall not be liable for any other amendment to this Commitment.

5.   LIMITATIONS OF LIABILITY
     (a) The Company’s liability under Commitment Condition 4 is limited to the Proposed Insured’s actual expense incurred in the
         interval between the Company’s delivery to the Proposed Insured of the Commitment and the delivery of the amended
         Commitment, resulting from the Proposed Insured’s good faith reliance to:
         (i) comply with the Schedule B, Part I—Requirements;
         (ii) eliminate, with the Company’s written consent, any Schedule B, Part II—Exceptions; or
         (iii) acquire the Title or create the Mortgage covered by this Commitment.
     (b) The Company shall not be liable under Commitment Condition 5(a) if the Proposed Insured requested the amendment or had
         Knowledge of the matter and did not notify the Company about it in writing.
     (c) The Company will only have liability under Commitment Condition 4 if the Proposed Insured would not have incurred the
         expense had the Commitment included the added matter when the Commitment was first delivered to the Proposed Insured.
     (d) The Company’s liability shall not exceed the lesser of the Proposed Insured’s actual expense incurred in good faith and
         described in Commitment Conditions 5(a)(i) through 5(a)(iii) or the Proposed Policy Amount.
     (e) The Company shall not be liable for the content of the Transaction Identification Data, if any.
     (f) In no event shall the Company be obligated to issue the Policy referred to in this Commitment unless all of the Schedule B,
         Part I—Requirements have been met to the satisfaction of the Company.
     (g) In any event, the Company’s liability is limited by the terms and provisions of the Policy.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 2 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
6.       Case: 1:18-cv-05587
     LIABILITY    OF THE COMPANYDocument MUST BE BASED #: 583-1    Filed:
                                                             ON THIS        11/20/19 Page 232 of 250 PageID #:8904
                                                                       COMMITMENT
     (a) Only a Proposed Insured identified in Schedule A, and no other person, may make a claim under this Commitment.
     (b) Any claim must be based in contract and must be restricted solely to the terms and provisions of this Commitment.
     (c) Until the Policy is issued, this Commitment, as last revised, is the exclusive and entire agreement between the parties with
         respect to the subject matter of this Commitment and supersedes all prior commitment negotiations, representations, and
         proposals of any kind, whether written or oral, express or implied, relating to the subject matter of this Commitment.
     (d) The deletion or modification of any Schedule B, Part II—Exception does not constitute an agreement or obligation to provide
         coverage beyond the terms and provisions of this Commitment or the Policy.
     (e) Any amendment or endorsement to this Commitment must be in writing and authenticated by a person authorized by the
         Company.
     (f) When the Policy is issued, all liability and obligation under this Commitment will end and the Company’s only liability will be
         under the Policy.

7.   IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT
     The issuing agent is the Company’s agent only for the limited purpose of issuing title insurance commitments and policies. The
     issuing agent is not the Company’s agent for the purpose of providing closing or settlement services.

8.   PRO-FORMA POLICY
     The Company may provide, at the request of a Proposed Insured, a pro-forma policy illustrating the coverage that the Company
     may provide. A pro-forma policy neither reflects the status of Title at the time that the pro-forma policy is delivered to a Proposed
     Insured, nor is it a commitment to insure.

9.   ARBITRATION
     The Policy contains an arbitration clause. All arbitrable matters when the Proposed Policy Amount is $2,000,000 or less shall be
     arbitrated at the option of either the Company or the Proposed Insured as the exclusive remedy of the parties. A Proposed Insured
     may review a copy of the arbitration rules at http://www.alta.org/arbitration.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 3 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 233 of 250 PageID #:8904
                                                                     ALTA Commitment for Title Insurance
                                                                     ISSUED BY

                                                                     First American Title Insurance Company
  Schedule A                                                         File No: 2986651
Transaction Identification Data for reference only:
First American Title Insurance Company - Metro Commercial Title e-mail: cmcc.il@firstam.com
Center
27775 Diehl Rd, Warrenville, IL 60555                     Escrow e-mail: figures.il@firstam.com
Phone : (866)563-7707                                     Customer Reference:
Commitment No.: 2986651
Property Address: 7748-50 South Essex Avenue, Chicago, IL
60649
Revision Date:


                                                                   SCHEDULE A
            1.      Commitment Date: July 26, 2019 8:00 AM
            2.         Policies to be issued:
                 (a)      ALTA® Owner's Policy
                             Proposed Insured: Southside Property Group LLC
                             Proposed Policy Amount: $1,350,000.00
                       (b)    ALTA® Loan Policy
                          Proposed Insured: To Be Determined, its successors and/or assigns as defined in the
                          Conditions of the policy, as their interests may appear.
                          Proposed Policy Amount: $1,000.00
            3.      The estate or interest in the Land described or referred to in this Commitment is

                    Fee simple

            4.      The Title is, at the Commitment Date, vested in: SSDF7 Portfolio 1 LLC, an Illinois limited liability
                    company

            5.      The Land is described as follows:
                    SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

          First American Title Insurance Company



          By:
                 Authorized Countersignature




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)        Page 4 of 10                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 234 of 250 PageID #:8904
                                                                       ALTA Commitment for Title Insurance
                                                                       ISSUED BY

                                                                       First American Title Insurance Company
  Schedule BI & BII                                                    File No: 2986651

       Commitment No.: 2986651

                                                             SCHEDULE B, PART I

                                                                  Requirements

       All of the following Requirements must be met:

       1.      The Proposed Insured must notify the Company in writing of the name of any party not referred to in
               this Commitment who will obtain an interest in the Land or who will make a loan on the Land. The
               Company may then make additional Requirements or Exceptions.

       2.      Pay the agreed amount for the estate or interest to be insured.

       3.      Pay the premiums, fees, and charges for the Policy to the Company.

       4.      Documents satisfactory to the Company that convey the Title or create the Mortgage to be insured,
               or both, must be properly authorized, executed, delivered, and recorded in the Public Records.

                                                            SCHEDULE B, PART II

                                                                    Exceptions
       THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR LIMITATION
       CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT THAT THE
       SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR FEDERAL LAW
       BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY, HANDICAP,
       FAMILIAL STATUS, OR NATIONAL ORIGIN.

       The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
       easement identified in Schedule A, and will include the following Exceptions unless cleared to the
       satisfaction of the Company:




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 5 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 235 of 250 PageID #:8904
                                                                            ALTA Commitment for Title Insurance
                                                                            ISSUED BY


  Schedule BI & BII (Cont.)                                                 First American Title Insurance Company
                                                                            File No: 2986651

       Commitment No.: 2986651

                                                            SCHEDULE B, PART II
                                                           Exceptions (Continued)

       1.      Rights or claims of parties in possession not shown by the public records.

       2.      Easements or claims of easements, not shown by Public Records.

       3.      Any encroachments, encumbrance, violation, variation, or adverse circumstance affecting Title that
               would be disclosed by an accurate survey of the Land pursuant to the "Minimum Standards of
               Practice," 68 III. Admin Code, Sec. 1270.56(b)(6)(P) for residential property or the ALTA/NSPS land
               title survey standards for commercial/industrial property.

       4.      Any lien, or right to a lien, for services, labor, or material heretofore or hereafter furnished, imposed
               by law and not shown by the public records.

       5.      Taxes, or special assessments, if any, not shown as existing liens by the Public Records.

       6.      Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the
               Public Records or is created, attaches, or is disclosed between the Commitment Date and the date on
               which all of the Schedule B, Part I-Requirements are met.

          NOTE: THE LAND SUBJECT TO THIS COMMITMENT LIES WITHIN THE BOUNDARIES OF COOK
          COUNTY, KANE COUNTY, PEORIA COUNTY, OR WILL COUNTY ILLINOIS AND IS SUBJECT TO
          THE PREDATORY LENDING DATABASE PROGRAM (765 ILCS 77/70 ET SEQ) EFFECTIVE JULY
          1, 2008 AS TO COOK COUNTY. THE PREDATORY LENDING DATABASE PROGRAM HAS BEEN
          EXPANDED TO INCLUDE KANE, PEORIA AND WILL COUNTIES AS TO ALL MORTGAGE
          APPLICATIONS MADE OR TAKEN ON OR AFTER THE EXPANSION INCEPTION DATE OF JULY
          1, 2010. VALID CERTIFICATES OF COMPLIANCE OR EXEMPTION ISSUED IN CONFORMITY
          WITH THE ACT MUST BE OBTAINED AT TIME OF CLOSING IN ORDER TO RECORD ANY
          MORTGAGE. FOR ADDITIONAL INFORMATION, GO TO WWW.IDFPR.COM, THE DIVISION OF
          BANKING.


            7. General taxes and assessments for the year 2018, 2019 and subsequent years which are not yet due
               and payable.

               Tax identification no.: 21-30-319-029-0000 (Vol. 274)


               Note for informational purposes 2018 taxes:

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 6 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case:
            1st 1:18-cv-05587
                Installment in theDocument   #: 583-1 with
                                  amount of $17,343.34 Filed: 11/20/19
                                                           a status      Page 236 of
                                                                    of DELINQUENT.   250
                                                                                   (Due   PageID
                                                                                        Date March #:8904
                                                                                                   01,
               2019)
               2nd Installment in the amount of $14,552.42 with a status of DUE. (Due Date August 01, 2019)

               Note: If applicable, an original tax bill must be presented if taxes are to be paid at time of closing.

       8.      Mortgage recorded May 10, 2016 as document 1613150106 made by EquityBuild, Inc. to Kyle Jacobs,
               as to an undivided 2.36% interest; LMJ Sales, Inc., as to an undivided 1.63% interest; Equity Trust
               Company Custodian FBO Julie Elaine Fogle IRA, as to an undivided 1.82% interest; Cecilia Wolff, as
               to an undivided 0.55% interest; CM Group, LLC, as to an undivided 0.91% interest; Lola S. Cooper,
               as to an undivided 4.00% interest; Francisco Fernandez, as to an undivided 1.82% interest; Michael
               Prokop, as to an undivided 1.82% interest; 2nd City Solo 401K Trust, as to an undivided 0.73%
               interest; Summit Trust Company, Trustee David R. Theil MD PS PL Profit Sharing Keogh FBO David R.
               Theil Plan Administer, as to an undivided 1.13% interest; Applefield Family Trust, as to an undivided
               1.09% interest; Paul S. Applefield DDS 401k Plan, as to an undivided 0.73% interest; Paul N.
               Wilmesmeier, as to an undivided 2.73% interest; Phyllis Harte, as to an undivided 0.73% interest;
               Quest IRA, Inc. FBO Steven K. Chennappan IRA # 17293-31, as to an undivided 0.65% interest;
               Heidi Liu, as to an undivided 1.82% interest; Cheryl L. Pammer, as to an undivided 1.49% interest;
               Liwen Zhao, as to an undivided 4.65% interest; iPlanGroup Agent for Custodian FBO Liwen Zhao IRA,
               as to an undivided 1.02% interest; John Witzigreuter, as to an undivided 1.82% interest; The Entrust
               Group Inc. fbo Marjorie Jean Sexton IRA# 7230013060, as to an undivided 0.11% interest; Equity
               Trust Company, Custodian FBO Richard L. Braddock IRA, as to an undivided 1.82% interest;
               iPlanGroup Agent For Custodian FBO Ken Jorgensen IRA, as to an undivided 4.42% interest; Calvin L.
               Goad II and Leisa A. Goad JTWROS, as to an undivided 10.91% interest; Quest IRA, Inc. FBO
               Nandini S. Chennappan IRA # 18476-11, as to an undivided 0.20% interest; iPlanGroup Agent for
               Custodian FBO Gerry Recamara IRA, as to an undivided 2.00% interest; NEHASRI LTD, as to an
               undivided 0.91% interest; Rene Hribal, as to an undivided 6.55% interest; Asians Investing in Real
               Estate LLC, as to an undivided 4.73% interest; Mark Young, as to an undivided 1.09% interest; Tim
               Sharp, as to an undivided 3.64% interest; Michael Grant and Gretchen Grant JTWROS, as to an
               undivided 7.64% interest; Blessing Strategies, LLC, as to an undivided 0.25% interest; Larry W.
               White, as to an undivided 1.82% interest; CAMA Plan F.B.O Judith D. Ferrara, Roth IRA, as to an
               undivided 9.09% interest; Petra Zoeller, as to an undivided 2.55% interest; Self-Directed IRA
               Services Inc. FBO James Clements, as to an undivided 1.82% interest; Pittman Gold, LLC, as to an
               undivided 0.44% interest; Shelton Family Trust, as to an undivided 1.09% interest; Ranell Durgan, as
               to an undivided 1.82% interest; and EquityBuild, Inc., as to an undivided 2.50% interest, to secure a
               note in the originally stated principal amount of $2,750,000.00, and to the terms and conditions
               thereof.

               Note: Purported release recorded as document no. 1812744019 by EquityBuild Finance, LLC who has
               no apparent interest in said instrument.

               Release recorded as document 1812744020 which release the partial interest of The Entrust Group
               FBO Daniel Mathews IRA Acct #51-01005 in said mortgage.

       9.      Purported assignment of Assignment of Partial Interest in Mortgage recorded as document no.
               1728613037.

               NOTE: Said assignment does not include the document number(s) for the instrument(s) which are to
               be assigned.

      10.      Mortgage recorded May 7, 2018 as document 1812734048 made by SSDF7 Portfolio 1 LLC to Liberty
               EBCP, LLC, to secure a note in the originally stated principal amount of $18,400,000.00, and to the
               terms and conditions thereof.
This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 7 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587
            Note:             Document
                  We will require that the #: 583-1recorded
                                           original Filed: 11/20/19 Page
                                                            mortgage, the 237
                                                                          noteof 250 PageID
                                                                               secured       #:8904
                                                                                       thereby, and
               the release deed be presented at the time of closing.

               (Affects the land and other property)

      11.      Assignment of Rents made by SSDF7 Portfolio 1 LLC to Liberty EBCP, LLC recorded May 7, 2018 as
               document 1812734049.

               (Affects the land and other property)

      12.      Financing statement evidencing an indebtedness from SSDF7 Portfolio 1 LLC, debtor, to Liberty EBCP,
               LLC, secured party, filed on May 7, 2018 as number 1812734050.

               (Affects the land and other property)

      13.      Proceeding pending in a injunction case in the Circuit Court of Cook County, Illinois, Case No. 2018-
               CH-09098, by Michigan Shore Apartments LLC vs. Equitybuild, Inc., SSDF7 Portfolio LLC, and Liberty
               EBCP LLC.

               Note: Lis Pendens Notice recorded as document 1822706115.

               Note: A complete examination of said proceeding has not been made.

               Note: We should be furnished a final waiver for possible liens in favor of the receiver, if any,
               appointed in said proceedings.

               (Affects the land and other property)

      14.      Proceeding pending in the United States District Court, Northern District of Illinois, Eastern Division,
               Case No. 18-CV-5587, by U.S. Securities and Exchange Commission vs. Equitybuild, Inc., et al.

               Note: A complete examination of said proceeding has not been made.

               Note: We should be furnished a final waiver for possible liens in favor of the receiver, if any,
               appointed in said proceedings.

      15.      Order appointing receiver, entered August 17, 2018, in the proceedings by the United States District
               Court Northern District of Illinois Eastern Division, case no. 18-CV-05587 appointing Kevin V. Duff, of
               the firm Rachlis Duff Adler Peel & Kaplan, LLC, as federal equity receiver, authorizing the receiver to
               locate, list for sale or lease, engage a broker for sale or lease, cause the sale or lease, and take all
               necessary and reasonable actions to cause the sale or lease of all real property in the Receivership
               Estate, either at public or private sale, on terms and in the manner the Receiver deems most
               beneficial to the Receivership Estate, and the terms and conditions contained therein.

               Note: We should be furnished the order approving this sale.

      16.      Terms, powers, provisions and limitations of the Limited Liability Company Operating Agreement
               under which title to the land is held.

      17.      Evidence that Articles of Organization have been filed with the Secretary of State of Illinois should be
               furnished for the following Limited Liability Company: SSDF7 Portfolio 1 LLC
This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 8 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
      18.Case:
            The1:18-cv-05587     Document
                 Operating Agreement         #: 583-1
                                      for SSDF7 PortfolioFiled:
                                                          1 LLC,11/20/19    Page 238
                                                                 a Limited Liability    of 250
                                                                                     Company,   PageID
                                                                                              together    #:8904
                                                                                                       with all
            amendments thereto, should be furnished and this commitment is subject to such further exceptions,
            if any, as may then be deemed necessary.

      19.      We should be furnished evidence that no event of dissolution has occurred for SSDF7 Portfolio 1 LLC,
               a Limited Liability Company.

      20.      Any lien, or right to a lien in favor of a property manager employed to manage the land. Note: we
               should be furnished either (a) an affidavit from the owner indicating that there is no property
               manager employed; or (b) a final lien waiver from the property manager acting on behalf of the
               owner.

      21.      Existing unrecorded leases, if any, and rights of parties in possession under such unrecorded leases.

      22.      It appears that the land described herein lies within the municipal boundaries of Chicago, please
               contact the municipality for any requirements which must be complied with prior to closing. The
               municipal phone number may be found at www.firstam.com/title/il under Products and Resources,
               then Forms and Documents, then Municipal Transfer Stamp Requirements.

      23.      Relative to the deletion of Standard Exceptions 1 through 6, we should be furnished the following:

               a) A current survey of the land, properly certified to the Company, made in accordance with (i) the
                  accuracy requirements of a survey pursuant to the 'Minimum Standard Detail Requirements for
                  Land Title Surveys' Jointly Established and Adopted by the American Land Title Association and
                  National Society of Professional Surveyors (NSPS) February 23, 2016; and (ii) the Laws of the
                  State of Illinois.
               b) A properly executed ALTA 2006 Loan and Extended Coverage Statement.

      24.      Building setback line(s) as shown on the plat of subdivision recored as document 8089481.
               (Affects the Easterly 10 feet)

      25.      Note shown on the the plat of subdivision, as follows: "No building shall be erected on any of the lots
               fronting on the streets affected by the building line shown on this plat, whose street wall is nearer to
               the front street line than ten feet, street wall shall be deemed that wall or part of a wall of a building
               or that part of the wall of a porch or other structure nearest to and most nearly parallel with the
               street, extending more than 4 feet 6 inches above the finished grade, with the same exceptions as
               are contained in Section 22, Paragraph (H) of the Chicago Zoning Ordinance passed by the City
               Council of Chicago, April 5th, 1923."

      26.      Note: The Extended Coverage Endorsement, deleting Standard Exceptions 1 through 6, will be
               considered for approval upon receipt and review of the requirements referenced herein.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 9 of 10                                                               ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
         Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 239 of 250 PageID #:8904
                                                                      ALTA Commitment for Title Insurance
                                                                       ISSUED BY



Exhibit A                                                             First American Title Insurance Company
                                                                       File No: 2986651

Commitment File No.: 2986651

The Land referred to herein below is situated in the County of Cook, State of IL, and is described as follows:

Lots 16, 17 and 18, in Block 11, in South Shore Park, being a subdivision of the West Half of the Southwest Quarter
(except streets) of Section 30, Township 38 North, Range 15 East of the Third Principal Meridian, in Cook County, Illinois.

Note: For informational purposes only, the land is known as :

7748-50 South Essex Avenue
Chicago, IL 60649




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by First American Title Insurance Company. This Commitment is not
valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; Schedule B, Part
II-Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 50000317 (4-24-18)       Page 10 of 10                                                              ALTA Commitment for Title Insurance (8-1-16)
                                                                                                                                               Illinois
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 240 of 250 PageID #:8904




                                                                    EXHIBIT X
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 241 of 250 PageID #:8904




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               )
                                       ) Civil Action No. 18-CV-5587
                   Plaintiff,          )
           v.                          )
                                       ) Hon. John Z. Lee
EQUITYBUILD, INC.,                     )
EQUITYBUILD FINANCE, LLC,              )
JEROME H. COHEN, and                   ) Magistrate Judge Young B. Kim
SHAUN D. COHEN,                        )
                                       )
                  Defendants.          )
                                       )

            ORDER GRANTING RECEIVER’S FOURTH MOTION FOR
     APPROVAL OF THE SALE OF CERTAIN REAL ESTATE AND AVOIDANCE
       OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       WHEREAS, this Court took exclusive jurisdiction and possession of the assets of

EquityBuild, Inc. ("EquityBuild"), EquityBuild Finance, LLC ("EquityBuild Finance"), their

affiliates, and the affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively,

the “Receivership Defendants”) by Order Appointing Receiver, dated August 17, 2018 ("Order

Appointing Receiver") (Dkt. No. 16);

       WHEREAS, by Order dated March 14, 2019, this Court identified SSDF5 Portfolio 1

LLC ("SSDF5 Portfolio 1") and SSDF7 Portfolio 1 LLC ("SSDF7 Portfolio 1") as additional

Receivership Defendants;

       WHEREAS, SSDF5 Portfolio 1 is the owner of record of the real estate located at 7625-

33 South East End Avenue in Chicago, Illinois ("7625-33 South East End"), the property located

at 7635-43 South East End Avenue in Chicago, Illinois ("7635-43 South East End"), and the

property located at 7750-58 South Muskegon Avenue in Chicago, Illinois ("7750-58 South




                                                1
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 242 of 250 PageID #:8904




Muskegon"), whose commonly known addresses, permanent index numbers, and legal

descriptions are contained on Tab A hereto;

       WHEREAS, SSDF7 Portfolio 1 is the owner of record of the real estate located at 7748-

52 South Essex in Chicago, Illinois ("7748-52 South Essex"), whose commonly known address,

permanent index number, and legal description is also contained on Tab A hereto;

       WHEREAS, the Court finds that the sales prices reflected in the Purchase And Sale

Agreements that the Receiver has accepted for the conveyances of 7625-33 South East End,

7635-43 South East End, 7750-58 South Muskegon, and 7748-52 South Essex (collectively, the

"Properties") are consistent with the fair market value of the Properties;

       WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for the Receivership Defendants,

has filed a Fourth Motion For Approval Of The Sale Of Certain Real Estate And The Avoidance

Of Certain Mortgages, Liens, Claims, And Encumbrances (the “Motion”); and

       WHEREAS, the Court finds that Receiver has given fair, adequate, and sufficient notice

to all interested parties, including all mortgagees affected by the Motion.

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Receiver’s Motion is GRANTED.

       2.      The Receiver is authorized to sell the real property and improvements at 7625-33

South East End free and clear of:

               a.      that certain Mortgage recorded January 21, 2016 as Document

       No. 1602156229 made by EquityBuild, Inc. to Brad Lutz and Linda Lutz, as to an

       undivided 24.78% interest; Asians Investing in Real Estate, LLC, as to and undivided

       3.11% interest; Self-Directed IRA Services Inc. FBO David Geldart, as to an undivided

       6.69% interest; iPlanGroup Agent for Custodian FBO Lorenzo Jaquias IRA, as to an

       undivided 3.11% interest; Edge Investments, LLC, as to an undivided 10.97% interest;



                                                 2
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 243 of 250 PageID #:8904




      KKW Investments, LLC, as to an undivided 4.67% interest; Peter P. Nuspl, as to an

      undivided 13.52% interest; Pittman Gold, LLC, as to an undivided 9.34% interest; Steve

      Bald, as to an undivided 3.11% interest; iPlanGroup Agent for Custodian FBO Jacqueline

      Rowe IRA, as to an undivided 12.46% interest; Michael James Guilford and Nancy

      Richard-Guilford, as to an undivided 5.76% interest; and Knickerbocker, LLC, as to an

      undivided 2.47% interest, to secure a note in the originally stated principal amount of

      $1,605,749.00, and to the terms and conditions thereof;

             b.     that certain Mortgage recorded September 29, 2017, as Document

      No. 1727219056 made by SSDF5 Portfolio 1 to BC57, LLC ("BC57"), to secure a note in

      the originally stated principal amount of $5,328,433.43, and to the terms and conditions

      thereof;

             c.     that certain Assignment of Rents made by SSDF5 Portfolio 1 to BC57,

      recorded September 29, 2017 as Document No. 1727219057;

             d.     that certain Financing Statement evidencing an indebtedness from SSDF5

      Portfolio 1 to BC57, filed on September 29, 2017 as Document No. 1727219058;

             e.     that certain Corrective Mortgage recorded October 4, 2017 as Document

      No. 1727715135 made by SSDF5 Portfolio 1 to BC57, to secure a note in the originally

      stated principal amount of $5,328,433.43, and to the terms and conditions thereof;

             f.     that certain Corrective Assignment of Rents made by SSDF5 Portfolio 1 to

      BC57, recorded October 4, 2017 as Document No. 1727715136; and

             g.     that certain claim for a property management lien in the amount of

      $15,722.65 plus interest recorded April 25, 2018 as Document No. 1811519134 by

      Chicago Real Estate Resources Inc.




                                              3
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 244 of 250 PageID #:8904




       3.     The Receiver is authorized to sell the real property and improvements at 7635-43

South East End free and clear of:

              a.      that certain Mortgage recorded January 21, 2016 as Document

       No. 1602156231 made by EquityBuild, Inc. to Leah Matthews, as to an undivided 4.23%

       interest, Michael James Guilford and Nancy Richard-Guilford, as to an undivided 3.37%

       interest, iPlanGroup Agent for Custodian FBO Laura Dirnberger IRA, as to an undivided

       0.59% interest, Equity Trust Company Custodian FBO Dorothy Marie Baker IRA, as to an

       undivided 0.59% interest, Paul N. Wilmesmeier, as to an undivided 2.93% interest, Robert

       Guiney, as to an undivided 1.06% interest, Equity Trust Company Custodian FBO

       Nagaraja R Rao IRA, as to an undivided 6.46% interest, John E. Bloxham, as to an

       undivided 2.93% interest, Asians Investing in Real Estate, LLC, as to an undivided 1.47%

       interest, Tiger Chang Investments, LLC, as to an undivided 1.47% interest, CAMA SDIRA

       LLC FBO Frank Starosciak IRA, as to an undivided 0.99% interest, Self-Directed IRA

       Services Inc. FBO James Clements, as to an undivided 1.17% interest, Manoj Donthineni,

       as to an undivided 2.58% interest, Carolyn Ucker, as to an undivided 1.47% interest, Self-

       Directed IRA Services Inc. FBO David Geldart, as to an undivided 0.70% interest, QCH

       Investment Trust, as to an undivided 2.93% interest, Total Return Income Fund, LLC, as

       to an undivided 30.52% interest, The Income Fund, LLC, as to an undivided 4.70% interest,

       Umbrella Investment Partners, LLC, as to an undivided 0.76% interest, GRB Properties

       LLC, as to an undivided 2.47% interest, Jeffry M. Edwards, as to an undivided 2.93%

       interest, Cecilia Wolff, as to an undivided 1.47% interest, Trey Hopkins, as to an undivided

       5.87% interest, iPlanGroup Agent for Custodian FBO Winnie Quick IRA, as to an

       undivided 0.65% interest, Arthur L. Bertrand and Dinah F. Bertrand, as to an undivided

       12.76% interest, iPlanGroup Agent for Custodian FBO Timothy J. Goree IRA, as to an



                                                4
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 245 of 250 PageID #:8904




       undivided 2.93% interest, to secure a note in the originally stated principal amount of

       $1,703,649.00, and to the terms and conditions thereof.

              b.     that certain Mortgage recorded September 29, 2017, as Document

       No. 1727219056 made by SSDF5 Portfolio 1 to BC57 to secure a note in the originally

       stated principal amount of $5,328,433.43, and to the terms and conditions thereof;

              c.     that certain Assignment of Rents made by SSDF5 Portfolio 1 to BC57,

       recorded September 29, 2017 as Document No. 1727219057;

              d.     that certain Financing Statement evidencing an indebtedness from SSDF5

       Portfolio 1 to BC57, filed on September 29, 2017 as Document No. 1727219058;

              e.     that certain Corrective Mortgage recorded October 4, 2017 as Document

       No. 1727715135 made by SSDF5 Portfolio 1 to BC57, to secure a note in the originally

       stated principal amount of $5,328,433.43, and to the terms and conditions thereof;

              f.     that certain Corrective Assignment of Rents made by SSDF5 Portfolio 1 to

       BC57, recorded October 4, 2017 as Document No. 1727715136;

              g.     that certain claim for a property management lien in the amount of

       $6,788.02 plus interest recorded April 25, 2018 as Document No. 1811519133 by Chicago

       Real Estate Resources Inc., and

              h.     that certain claim for a mechanic's lien in the amount of $13,250.00, plus

       interest recorded August 27, 2018 as Document No. 1823945053 by JK Electron Inc.

       4.     The Receiver is authorized to sell the real property and improvements at 7750-58

South Muskegon free and clear of:

              a.     that certain Mortgage recorded January 16, 2015 as Document No.

       1501656187, and re-recorded as Document No. 1504856045 made by EquityBuild, Inc. to

       Mark E. Young, as to an undivided 4.44% interest; The Kingdom Trust Company,



                                               5
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 246 of 250 PageID #:8904




      Custodian, FBO Louis Duane Velez, Account #7422686172, as to anundivided 4.44%

      interest; The Edward Falkowitz Living Trust, as to an undivided 4.93% interest; TFG

      Retirement Trust, as to an undivided 2.04% interest; Paul Wilmesmeier, as to an undivided

      2.22% interest; Terry L. Merrill & Sheryl R. Merrill, as to an undivided 2.22% interest;

      Walter Akita, as to an undivided 2.22% interest; Alton P. Motes Trust UTA 12-15-11, as

      to an undivided 1.91% interest; American Estate & Trust LC FBO Robert Mennella, as to

      an undivided 2.22% interest; Steven and Linda Lipshultz, as to an undivided 4.44%

      interest; Mark Mouty, as to an undivided 2.22% interest; The Income Fund, LLC, as to an

      undivided 6.67% interest; Quest IRA, Inc. FBO Francis Webb IRA #1437711, as to an

      undivided 2.22% interest; Penny Adams, as to an undivided 3.33% interest; Daniel J

      Martineau, as to an undivided 4.44% interest; Equity Trust Company Custodian FBO

      Henry D. Gallucci beneficiary of DCD Victoria E. Gallucci IRA, as to an undivided 2.67%

      interest; Equity Trust Company Custodian FBO Gavin Maher CESA, as to an undivided

      0.67% interest; Equity Trust Company Custodian FBO Travis Maher CESA, as to an

      undivided 0.44% interest; Equity Trust Company Custodian FBO Avery Maher CESA, as

      to an undivided 0.49% interest; Christopher Maher, as to an undivided 0.62% interest;

      Christopher Wilson and Brittny Niosi, as to an undivided 2.22% interest; Self Directed IRA

      Services, Inc., Custodian FBO Ping Liu IRA, as to an undivided 2.22% interest; Scott E.

      Pammer, as to an undivided 3.11% interest; Jeremy Hemphill, as to an undivided 2.22%

      interest; The Celia Tong Revocable Living Trust, dated December 22, 2011, as to an

      undivided 1.11% interest; iPlanGroup Agent for Custodian FBO Ed Bancroft IRA, as to an

      undivided 0.89% interest; Donald J and April L. Wegrzyn, as to an undivided 2.22%

      interest; Fraser Realty Investments, LLC, as to an undivided 4.44% interest; Hillside Fund,

      LLC, as to an undivided 5.55% interest; Matthew T. Boyd, as to an undivided 2.22%



                                               6
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 247 of 250 PageID #:8904




       interest; H Derrick, LLC, as to an undivided 4.44% interest; Arthur L and Dinah F

       Bertrand, as to an undivided 4.44% interest; The Anchor Group LLC, as to an undivided

       1.11% interest; Gary Burnham Solo 401K Trust, as to an undivided 4.44% interest;

       Deborah Mullica, as to an undivided 3.66% interest and John Wysocki, as to an undivided

       0.79% interest, to secure a note in the originally stated principal amount of $2,250,000.00,

       and to the terms and conditions thereof;

               b.     those certain Assignments Of Partial Interest In Mortgage recorded as

       Document Nos. 1728613040, 1728613041, 1728613042, 1728613043, 1728613044, and

       1728613045;

               c.     that certain Mortgage recorded September 29, 2017, as Document

       No. 1727219056 made by SSDF5 Portfolio 1 to BC57 to secure a note in the originally

       stated principal amount of $5,328,433.43, and to the terms and conditions thereof;

               d.     that certain Assignment of Rents made by SSDF5 Portfolio 1 to BC57,

       recorded September 29, 2017 as Document No. 1727219057;

               e.     that certain Financing Statement evidencing an indebtedness from SSDF5

       Portfolio 1 to BC57, filed on September 29, 2017 as Document No. 1727219058;

               f.     that certain Corrective Mortgage recorded October 4, 2017 as Document

       No. 1727715135 made by SSDF5 Portfolio 1 to BC57, to secure a note in the originally

       stated principal amount of $5,328,433.43, and to the terms and conditions thereof; and

               g.     that certain Corrective Assignment of Rents made by SSDF5 Portfolio 1 to

       BC57, recorded October 4, 2017 as Document No. 1727715136;

       5.      The Receiver is authorized to sell the real property and improvements at 7748-52

South Essex free and clear of:




                                                  7
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 248 of 250 PageID #:8904




             a.      that certain Mortgage recorded May 10, 2016 as Document No.

      1613150106 made by EquityBuild, Inc. to Kyle Jacobs, as to an undivided 2.36% interest;

      LMJ Sales, Inc., as to an undivided 1.63% interest; Equity Trust Company Custodian FBO

      Julie Elaine Fogle IRA, as to an undivided 1.82% interest; Cecilia Wolff, as to an undivided

      0.55% interest; CM Group, LLC, as to an undivided 0.91% interest; Lola S. Cooper, as to

      an undivided 4.00% interest; Francisco Fernandez, as to an undivided 1.82% interest;

      Michael Prokop, as to an undivided 1.82% interest; 2nd City Solo 401K Trust, as to an

      undivided 0.73% interest; Summit Trust Company, Trustee David R. Theil MD PS PL

      Profit Sharing Keogh FBO David R. Theil Plan Administer, as to an undivided 1.13%

      interest; Applefield Family Trust, as to an undivided 1.09% interest; Paul S. Applefield

      DDS 401k Plan, as to an undivided 0.73% interest; Paul N. Wilmesmeier, as to an

      undivided 2.73% interest; Phyllis Harte, as to an undivided 0.73% interest; Quest IRA, Inc.

      FBO Steven K. Chennappan IRA # 17293-31, as to an undivided 0.65% interest; Heidi

      Liu, as to an undivided 1.82% interest; Cheryl L. Pammer, as to an undivided 1.49%

      interest; Liwen Zhao, as to an undivided 4.65% interest; iPlanGroup Agent for Custodian

      FBO Liwen Zhao IRA, as to an undivided 1.02% interest; John Witzigreuter, as to an

      undivided 1.82% interest; The Entrust Group Inc. fbo Marjorie Jean Sexton IRA#

      7230013060, as to an undivided 0.11% interest; Equity Trust Company, Custodian FBO

      Richard L. Braddock IRA, as to an undivided 1.82% interest; iPlanGroup Agent For

      Custodian FBO Ken Jorgensen IRA, as to an undivided 4.42% interest; Calvin L. Goad II

      and Leisa A. Goad JTWROS, as to an undivided 10.91% interest; Quest IRA, Inc. FBO

      Nandini S. Chennappan IRA # 18476-11, as to an undivided 0.20% interest; iPlanGroup

      Agent for Custodian FBO Gerry Recamara IRA, as to an undivided 2.00% interest;

      NEHASRI LTD, as to an undivided 0.91% interest; Rene Hribal, as to an undivided 6.55%



                                               8
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 249 of 250 PageID #:8904




        interest; Asians Investing in Real Estate LLC, as to an undivided 4.73% interest; Mark

        Young, as to an undivided 1.09% interest; Tim Sharp, as to an undivided 3.64% interest;

        Michael Grant and Gretchen Grant JTWROS, as to an undivided 7.64% interest; Blessing

        Strategies, LLC, as to an undivided 0.25% interest; Larry W. White, as to an undivided

        1.82% interest; CAMA Plan F.B.O Judith D. Ferrara, Roth IRA, as to an undivided 9.09%

        interest; Petra Zoeller, as to an undivided 2.55% interest; Self-Directed IRA Services Inc.

        FBO James Clements, as to an undivided 1.82% interest; Pittman Gold, LLC, as to an

        undivided 0.44% interest; Shelton Family Trust, as to an undivided 1.09% interest; Ranell

        Durgan, as to an undivided 1.82% interest; and EquityBuild, Inc., as to an undivided 2.50%

        interest, to secure a note in the originally stated principal amount of $2,750,000.00, and to

        the terms and conditions thereof;

                b.      that certain Assignment Of Partial Interest In Mortgage recorded as

        Document No. 1728613037;

                c.      that certain Mortgage recorded May 7, 2018 as Document 1812734048

        made by SSDF7 Portfolio 1 to Liberty EBCP, LLC ("Liberty EBCP"), to secure a note in

        the originally stated principal amount of $18,400,000.00, and to the terms and conditions

        thereof;

                d.      that certain Assignment of Rents made by SSDF7 Portfolio 1 to Liberty

        EBCP, recorded May 7, 2018 as Document No. 1812734049; and

                e.      that certain Financing Statement evidencing an indebtedness from SSDF7

        Portfolio 1 to Liberty EBCP, filed May 7, 2018 as Document No. 1812734050.

        6.      The Receiver is hereby vested with full power and authority to execute any and all

closing documents associated with the conveyances of the Properties, including, but not limited

to, deeds, bills of sale, affidavits of title, and settlement statements.



                                                    9
Case: 1:18-cv-05587 Document #: 583-1 Filed: 11/20/19 Page 250 of 250 PageID #:8904




       7.      The proceeds from the sales of the Properties shall be held by the Receiver in

separate subaccounts for which the Receiver shall maintain an accounting as to all sums deposited

therein, and shall not be available for operating expenses of the Receivership nor for any other

expense or distribution, absent further order of Court.


                                                     Entered:

                                                     ______________________________
                                                     The Honorable John Z. Lee


                                                     Date:__________________________




                                                10
